$1,275,000,000
SECOND AMENDED & RESTATED CREDIT AGREEMENT
among
BOOZ ALLEN HAMILTON INVESTOR CORPORATION
(f/k/a EXPLORER INVESTOR CORPORATION and as successor to BAH BORROWER
CORPORATION),

BOOZ ALLEN HAMILTON INC.
(as successor to EXPLORER MERGER SUB CORPORATION),
as the Borrower,
The Several Lenders from Time to Time Parties Hereto,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
(f/k/a CREDIT SUISSE, CAYMAN ISLANDS BRANCH)
as Administrative Agent, Collateral Agent, Issuing Lender and Swingline Lender,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and
CREDIT SUISSE SECURITIES (USA) LLC,
as Joint Lead Arrangers,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CREDIT SUISSE SECURITIES (USA) LLC,
BARCLAYS CAPITAL,
GOLDMAN SACHS BANK USA,
MORGAN STANLEY SENIOR FUNDING, INC.,
and
SUMITOMO MITSUI BANKING CORPORATION
as Joint Bookrunners,
BANK OF AMERICA, N.A.,
as Syndication Agent
and
BARCLAYS BANK PLC
as Documentation Agent
Dated as of July 31, 2008
and
Amended and Restated as of December 11, 2009
and further
Amended and Restated as of February 3, 2011

TABLE OF CONTENTS

Page

      SECTION 1.DEFINITIONS  

1.1Defined Terms
1.2Other Definitional Provisions
1.3Pro Forma Calculations
SECTION 2.AMOUNT AND TERMS OF COMMITMENTS    
2.1Term Commitments
2.2[RESERVED]
2.3Repayment of Term Loans
2.4Revolving Commitments
2.5Procedure for Revolving Loan Borrowing
2.6Swingline Commitment
2.7Procedure for Swingline Borrowing; Refunding of Swingline Loans
2.8Repayment of Loans
2.9Commitment Fees, etc.
2.10Termination or Reduction of Revolving Commitments
2.11Optional Prepayments
2.12Mandatory Prepayments
2.13Conversion and Continuation Options
2.14Minimum Amounts and Maximum Number of Eurocurrency Tranches
2.15Interest Rates and Payment Dates
2.16Computation of Interest and Fees
2.17Inability to Determine Interest Rate
2.18Pro Rata Treatment and Payments
2.19Requirements of Law
2.20Taxes
2.21Indemnity
2.22Illegality
2.23Change of Lending Office
2.24Replacement of Lenders
2.25Incremental Loans
SECTION 3.LETTERS OF CREDIT    
3.1L/C Commitment
3.2Procedure for Issuance of Letter of Credit
3.3Fees and Other Charges
3.4L/C Participations
3.5Reimbursement Obligation of the Borrower
3.6Obligations Absolute
3.7Letter of Credit Payments
3.8Applications
SECTION 4.REPRESENTATIONS AND WARRANTIES    
4.1Financial Condition
4.2No Change
4.3Existence; Compliance with Law
4.4Corporate Power; Authorization; Enforceable Obligations
4.5No Legal Bar
4.6No Material Litigation
4.7No Default
4.8Ownership of Property; Liens
4.9Intellectual Property
4.10Taxes
4.11Federal Regulations
4.12ERISA
4.13Investment Company Act
4.14Subsidiaries
4.15Environmental Matters
4.16Accuracy of Information, etc.
4.17Security Documents
4.18Solvency.
SECTION 5.CONDITIONS PRECEDENT    
5.1[RESERVED]
5.2Conditions to Each Revolving Loan Extension of Credit After Closing Date
SECTION 6.AFFIRMATIVE COVENANTS    
6.1Financial Statements
6.2Certificates; Other Information
6.3Payment of Taxes
6.4Conduct of Business and Maintenance of Existence, etc.; Compliance
6.5Maintenance of Property; Insurance
6.6Inspection of Property; Books and Records; Discussions
6.7Notices
6.8Additional Collateral, etc.
6.9Use of Proceeds
SECTION 7.NEGATIVE COVENANTS    
7.1Financial Covenants
7.2Indebtedness
7.3Liens
7.4Fundamental Changes
7.5Dispositions of Property
7.6Restricted Payments
7.7Investments
7.8[RESERVED]
7.9Transactions with Affiliates
7.10Sales and Leasebacks
7.11Changes in Fiscal Periods
7.12Negative Pledge Clauses
7.13Clauses Restricting Subsidiary Distributions
7.14Lines of Business
7.15Limitation on Hedge Agreements
7.16Changes in Jurisdictions of Organization; Name
7.17Limitation on Activities of Holdings
SECTION 8.EVENTS OF DEFAULT SECTION 9.THE AGENTS  
8.1Events of Default

9.1Appointment
9.2Delegation of Duties
9.3Exculpatory Provisions
9.4Reliance by the Agents
9.5Notice of Default
9.6Non-Reliance on Agents and Other Lenders
9.7Indemnification
9.8Agent in Its Individual Capacity
9.9Successor Agents
9.10Authorization to Release Liens and Guarantees
9.11Joint Bookrunners and Documentation Agent
SECTION 10.MISCELLANEOUS    
10.1Amendments and Waivers
10.2Notices
10.3No Waiver; Cumulative Remedies
10.4Survival of Representations and Warranties
10.5Payment of Expenses; Indemnification
10.6Successors and Assigns; Participations and Assignments
10.7Adjustments; Set-off
10.8Counterparts
10.9Severability
10.10Integration
10.11GOVERNING LAW
10.12Submission to Jurisdiction; Waivers
10.13Acknowledgments
10.14Confidentiality
10.15Release of Collateral and Guarantee Obligations; Subordination of Liens
10.16Accounting Changes
10.17WAIVERS OF JURY TRIAL
10.18USA PATRIOT ACT
10.19Effect of Certain Inaccuracies
10.20Interest Rate Limitation
SCHEDULES:  


  1.1A
1.1B
1.1C
2.1
4.3
4.4
4.6
4.8A
4.8B
4.14
4.17
7.2(d)
7.3(f)
7.7
7.12  
Excluded Subsidiaries
Specified Foreign Currency L/C Agreements
Specified Hedge Agreements
Commitments
Existence; Compliance with Law
Consents, Authorizations, Filings and Notices
Litigation
Excepted Property
Owned Real Property
Subsidiaries
UCC Filing Jurisdictions
Existing Indebtedness
Existing Liens
Existing Investments
Existing Negative Pledge Clauses
EXHIBITS:  


  A
B
C
D
E-1
E-2
F
G
H
I
J-1
J-2
J-3
K  
Form of Guarantee and Collateral Agreement
Form of Compliance Certificate
Form of Closing Certificate
Form of Assignment and Assumption
Form of Legal Opinion of Debevoise & Plimpton LLP
Form of Legal Opinion of Morris, Nichols, Arsht & Tunnell LLP
Form of Exemption Certificate
[Reserved]
Form of Joinder Agreement
Form of Prepayment Option Notice
Form of Tranche A Term Loan Note
Form of Tranche B Term Loan Note
Form of Revolving Note
Form of Consolidating Schedule

CREDIT AGREEMENT, dated as of July 31, 2008, as amended and restated on
December 11, 2009 and as further amended and restated as of February 3, 2011,
among BOOZ ALLEN HAMILTON INVESTOR CORPORATION (f/k/a EXPLORER INVESTOR
CORPORATION and successor to BAH BORROWER CORPORATION), a Delaware corporation
(“Holdings”), BOOZ ALLEN HAMILTON INC. (as successor to EXPLORER MERGER SUB
CORPORATION), a Delaware corporation (the “Company” or the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH (f/k/a CREDIT SUISSE, CAYMAN ISLANDS BRANCH), as Administrative Agent,
Collateral Agent, Issuing Lender and Swingline Lender, MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED and CREDIT SUISSE SECURITIES (USA) LLC, as joint
lead arrangers, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CREDIT
SUISSE SECURITIES (USA) LLC, BARCLAYS CAPITAL, the investment banking division
of Barclays Bank PLC, GOLDMAN SACHS CREDIT PARTNERS L.P., MORGAN STANLEY SENIOR
FUNDING, INC., and SUMITOMO MITSUI BANKING CORPORATION, as joint bookrunners,
BANK OF AMERICA, N.A., as syndication agent and BARCLAYS BANK PLC, as
documentation agent.

WHEREAS, pursuant to that certain credit agreement, dated as of July 31, 2008
(the “Closing Date Credit Agreement,” as subsequently amended and restated by
the First Amendment, the “Existing Credit Agreement”), among Holdings, the
Borrower, the Lenders, the Administrative Agent, Collateral Agent, Issuing
Lender, Swingline Lender, and the other parties thereto, the Lenders extended,
and agreed to extend, credit to the Borrower, and

WHEREAS, Holdings, the Borrower, BAH Borrower, the Lenders, the Administrative
Agent, the Collateral Agent, the Issuing Lender, the Swingline Lender and the
other Loan Parties have entered into the Second Amendment pursuant to which
(a) Tranche A Term Lenders have made BAH Tranche A Term Loans to the BAH
Borrower in an aggregate principal amount equal to $500,000,000, (b) Tranche B
Term Lenders have made BAH Tranche B Term Loans to the BAH Borrower in an
aggregate principal amount equal to $500,000,000, (c) the Additional Revolving
Lenders have agreed to provide Additional Revolving Commitments in an aggregate
amount equal to $30,000,000, (d) BAH Borrower and certain of its Affiliates have
made a series of intercompany transfers pursuant to which the net proceeds
received by BAH Borrower from its borrowing of the BAH Tranche A Term Loans and
the BAH Tranche B Term Loans have been contributed to the Borrower, (e) the
Borrower has repaid all outstanding Term Loans (as defined in the Existing
Credit Agreement), (f) the Borrower has repaid all outstanding Mezzanine Loans
and (g) Holdings, the Borrower, the Lenders, the Administrative Agent, the
Collateral Agent, the Issuing Lender, the Swingline Lender and the other Loan
Parties have agreed to amend and restate the Existing Credit Agreement in the
form of this Agreement.

         
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1.  
DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“2008 Refinancing”: the repayment of certain existing Indebtedness of the
Company on the Closing Date.

“2008 Transactions”: (a) the transactions to occur pursuant to the Transaction
Documents, (b) the 2008 Refinancing and (c) the Company Reorganization.

“2011 Refinancing”: the repayment of certain existing Indebtedness of the
Company on the Amendment and Restatement Effective Date.

“2011 Transactions”: (a) the transactions to occur pursuant to the Second
Amendment and this Agreement, including without limitation, the making of the
Additional Revolving Commitments and the borrowing and assumption of the new
Term Loans and (b) the 2011 Refinancing.

“ABR”: for any day, a rate per annum equal to the highest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1% and (c) the Eurocurrency Rate for a three-month interest
period beginning on such day (or if such day is not a Business Day, on the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Eurocurrency Rate for any day shall be based on the rate appearing on
the Screen on such day at approximately 11 A.M., London time, as the
Eurocurrency Rate for deposits denominated with a three month interest-period.
For purposes hereof: “Prime Rate” means the prime commercial lending rate of the
Administrative Agent as established from time to time in its principal U.S.
office, as in effect from time to time. Any change in the ABR due to a change in
the Eurocurrency Rate, the Prime Rate or the Federal Funds Effective Rate shall
be effective as of the opening of business on the effective day of such change
in the Eurocurrency Rate, the Prime Rate or the Federal Funds Effective Rate,
respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Accepting Lenders”: as defined in Section 10.1(e)(i).

“Accounting Changes”: as defined in Section 10.16.

“Acquisition”: as defined in the definition of “Permitted Acquisition.”

“Act”: as defined in Section 10.18.

“Additional Revolving Commitment”: with respect to any Revolving Lender, the new
or additional Revolving Commitment provided by such Revolving Lender on the
Amendment and Restatement Effective Date in the amount set forth under the
heading “Additional Revolving Commitment” opposite such Lender’s name on
Schedule 2.1 to this Agreement. The aggregate amount of the Additional Revolving
Commitments is $30,000,000.

“Additional Revolving Lender”: each Lender that has an Additional Revolving
Commitment.

“Administrative Agent”: Credit Suisse AG, Cayman Islands Branch (f/k/a Credit
Suisse, Cayman Islands Branch), as the administrative agent for the Lenders
under this Agreement and the other Loan Documents, together with any of its
successors and permitted assigns in such capacity in accordance with
Section 9.9.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, in either case whether by contract or otherwise.

“Agents”: the collective reference to the Collateral Agent and the
Administrative Agent, and for purposes of Sections 10.13 and 10.14, the Lead
Arrangers, Joint Bookrunners, Syndication Agent and Documentation Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Amendment and Restatement Effective Date, the aggregate amount of
such Lender’s Commitments at such time and (b) thereafter, the sum of (i) the
aggregate then unpaid principal amount of such Lender’s Term Loans, (ii) the
aggregate amount of such Lender’s Revolving Commitments then in effect or, if
the Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding and (iii) the aggregate amount
of such Lender’s New Loan Commitments then in effect, or if such New Loan
Commitments have been terminated, the amount of such Lender’s New Loans.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the total Aggregate Exposures of all Lenders at such time.

“Agreed Purposes”: as defined in Section 10.14.

“Agreement”: this Credit Agreement, as amended and restated as of February 3,
2011, and as further amended, restated, amended and restated, waived,
supplemented or otherwise modified from time to time.

“Amendment and Restatement Effective Date”: February 3, 2011.

“Annual Operating Budget”: as defined in Section 6.2(c).

“Applicable Margin” or “Applicable Commitment Fee Rate”: for any day, with
respect to (i) the Loans (including any Swingline Loan) under the Revolving
Facility and the Tranche A Term Loan Facility, and the commitment fee payable
hereunder, the applicable rate per annum determined pursuant to the Pricing Grid
and (ii) the Loans under the Tranche B Term Loan Facility, in the case of the
Applicable Margin, 2.00% with respect to Tranche B Term Loans that are ABR Loans
and 3.00% with respect to Tranche B Term Loans that are Eurocurrency Loans;
provided that if the Consolidated Net Total Leverage Ratio is less than or equal
to 1.75 to 1.00, then the Applicable Margin shall be reduced to 1.75% with
respect to Tranche B Term Loans that are ABR Loans and 2.75% with respect to
Tranche B Term Loans that are Eurocurrency Loans, with such changes in the
Applicable Margin becoming effective on the date on which financial statements
are delivered to the Lenders pursuant to Section 6.1 and remaining in effect
until the next change to be effected pursuant to this proviso; provided further
that from the Amendment and Restatement Effective Date until the six-month
anniversary of the Amendment and Restatement Effective Date (a) the Applicable
Margin shall be 1.50% with respect to Tranche A Term Loans and Revolving Loans
that are ABR Loans, and Swingline Loans, 2.50% with respect to Tranche A Term
Loans and Revolving Loans that are Eurocurrency Loans, 3.00% with respect to
Tranche B Term Loans that are Eurocurrency Loans and 2.00% with respect to
Tranche B Term Loans that are ABR Loans and (b) the Applicable Commitment Fee
Rate shall be 0.375%, and, thereafter, the Applicable Margin and Applicable
Commitment Fee Rate with respect to Tranche A Term Loans and Revolving Loans
shall be determined in accordance with the Pricing Grid and the Applicable
Margin with respect to Tranche B Term Loans shall be determined in accordance
with clause (ii) and the first proviso of this definition, in each case, based
on the most recently delivered financial statements delivered pursuant to
Section 6.1.

“Applicable Period”: as defined in Section 10.19.

“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.

“Approved Fund”: as defined in Section 10.6(b).

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property by the Borrower or any of its Restricted Subsidiaries not in the
ordinary course of business (a) under Section 7.5(e) or (p) or (b) not otherwise
permitted under Section 7.5, in each case, which yields Net Cash Proceeds
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $2,000,000.

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D to this Agreement.

“Available Amount”: as at any date, the sum of, without duplication:

(a) $50,000,000;

(b) the aggregate cumulative amount, not less than zero, of 100% of Excess Cash
Flow minus the Excess Cash Flow Application Amount for each fiscal year
beginning with the fiscal year ending March 31, 2012;

(c) the Net Cash Proceeds received after the Amendment and Restatement Effective
Date and on or prior to such date from any Equity Issuance by, or capital
contribution to, Holdings or the Borrower (which in the case of any such Equity
Issuance by the Borrower, is not Disqualified Capital Stock) which, in the case
of any such Equity Issuance by, or capital contribution to, Holdings, have been
contributed in cash as common equity to the Borrower;

(d) the aggregate amount of proceeds received after the Amendment and
Restatement Effective Date and on or prior to such date that (i) would have
constituted Net Cash Proceeds pursuant to clause (a) of the definition of “Net
Cash Proceeds” except for the operation of any of (A) the Dollar threshold set
forth in the definition of “Asset Sale” and (B) the Dollar threshold set forth
in the definition of “Recovery Event” or (ii) constitutes Declined Proceeds;

(e) the aggregate principal amount of any Indebtedness of the Borrower or any
Restricted Subsidiary issued after the Amendment and Restatement Effective Date
(other than Indebtedness issued to a Restricted Subsidiary), which has been
extinguished after being converted into or exchanged for Capital Stock in
Holdings or any Parent Company;

(f) the amount received by the Borrower or any Restricted Subsidiary in cash
(and the fair market value (as determined in good faith by the Borrower) of
Property other than cash received by the Borrower or any Restricted Subsidiary)
after the Amendment and Restatement Effective Date from any dividend or other
distribution by an Unrestricted Subsidiary;

(g) in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary and becomes a Subsidiary Guarantor or has been merged,
consolidated or amalgamated with or into, or transfers or conveys its assets to,
or is liquidated into, the Borrower or any Subsidiary Guarantor, the fair market
value (as determined in good faith by the Borrower) of the Investments of the
Borrower or any Restricted Subsidiary in such Unrestricted Subsidiary at the
time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable);

(h) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in cash, Cash Equivalents and Permitted
Liquid Investments by the Borrower or any Restricted Subsidiary in respect of
any Investments made pursuant to Section 7.7(f)(ii)(B), Section 7.7(h)(B),
Section 7.7(v)(ii) or Section 7.7(z); and

(i) the aggregate amount actually received in cash, Cash Equivalents or
Permitted Liquid Investments by the Borrower or any Restricted Subsidiary in
connection with the sale, transfer or other disposition of its ownership
interest in any joint venture that is not a Subsidiary or in any Unrestricted
Subsidiary, in each case, to the extent of the Investment in such joint venture
or Unrestricted Subsidiary;

minus, the sum of

(a) the amount of Restricted Payments made after the Amendment and Restatement
Effective Date pursuant to Section 7.6(b); and

(b) the amount of any Investments made after the Amendment and Restatement
Effective Date pursuant to Section 7.7(f)(ii)(B), Section 7.7(h)(B),
Section 7.7(v)(ii) or Section 7.7(z).

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect (including any New Loan Commitments which are Revolving
Commitments) over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided that in calculating any Revolving Lender’s Revolving
Extensions of Credit under its Revolving Commitment for the purpose of
determining such Revolving Lender’s Available Revolving Commitments pursuant to
Section 2.9(a), the aggregate principal amount of Swingline Loans then
outstanding shall be deemed to be zero.

“BAH Borrower”: BAH Borrower Corporation, a Delaware corporation.

“BAH Merger”: the merger, on the Amendment and Restatement Effective Date, of
the BAH Borrower with and into Holdings with Holdings as the surviving
corporation.

“BAH Tranche A Term Loan”: as defined in Section 2.1.

“BAH Tranche B Term Loan”: as defined in Section 2.1.

“Benefited Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Board of Directors”: (a) with respect to a corporation, the board of directors
of the corporation or any committee thereof duly authorized to act on behalf of
such board; (b) with respect to a partnership, the Board of Directors of the
general partner of the partnership, or any committee thereof duly authorized to
act on behalf of such board or the board or committee of any Person serving a
similar function; (c) with respect to a limited liability company, the managing
member or members or any controlling committee of managing members thereof or
any Person or Persons serving a similar function; and (d) with respect to any
other Person, the board or committee of such Person serving a similar function.

“Borrower”: as defined in the preamble hereto.

“Borrower Consolidated Group”: as defined in Section 7.6(c).

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: the business activities and operations of the Company and/or its
Affiliates on the Amendment and Restatement Effective Date.

“Business Day”: a day (a) other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close and
(b) with respect to notices and determinations in connection with, and payments
of principal and interest on, Eurocurrency Loans, such day is also a day for
trading by and between banks in Dollar deposits in the London interbank
eurocurrency market.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all cash expenditures by such Person for the acquisition or leasing
(pursuant to a lease under which obligations are Capital Lease Obligations but
excluding any amount representing capitalized interest) of fixed or capital
assets, computer software or additions to equipment (including replacements,
capitalized repairs and improvements during such period) which are required to
be capitalized under GAAP on a balance sheet of such Person; provided that in
any event the term “Capital Expenditures” shall exclude: (i) any Permitted
Acquisition and any other Investment permitted hereunder; (ii) any expenditures
to the extent financed with any Reinvestment Deferred Amount; (iii) expenditures
for leasehold improvements for which such Person is reimbursed in cash or
receives a credit; and (iv) capital expenditures to the extent they are made
with the proceeds of equity contributions (other than in respect of Disqualified
Capital Stock) made to the Borrower after the Amendment and Restatement
Effective Date.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal Property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP, provided that
for the purposes of this definition, “GAAP” shall mean generally accepted
accounting principles in the United States as in effect on the Amendment and
Restatement Effective Date.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, and any and
all equivalent ownership interests in a Person (other than a corporation).

“Carlyle Fund”: Carlyle Partners US V, L.P., and no other Person or entity.

“Cash Equivalents”: (a) direct obligations of, or obligations the principal of
and interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within eighteen months from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
issuance thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000 and that issues (or the parent of which issues)
commercial paper rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or “A-1” (or the then equivalent grade) by S&P;

(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above; and

(f) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Cash Management Obligations”: obligations owed by the Borrower or any
Subsidiary Guarantor to any Lender or any Affiliate of a Lender in respect of
any overdraft and related liabilities arising from treasury, depository and cash
management services, credit or debit card, or any automated clearing house
transfers of funds.

“Certificated Security”: as defined in the Guarantee and Collateral Agreement.

“Change in Law”: (a) the adoption of any law, rule or regulation, or (b) any
change in any law, rule or regulation or in the interpretation or application
thereof by any Governmental Authority.

“Change of Control”: as defined in Section 8.1(j).

“Charges”: as defined in Section 10.20.

“Chattel Paper”: as defined in the Guarantee and Collateral Agreement.

“Closing Date”: July 31, 2008.

“Closing Date Credit Agreement”: as defined in the recitals hereto.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: the meaning assigned to such term in the Guarantee and Collateral
Agreement.

“Collateral Agent”: Credit Suisse AG, Cayman Islands Branch (f/k/a Credit
Suisse, Cayman Islands Branch), in its capacity as collateral agent for the
Secured Parties under the Security Documents and any of its successors and
permitted assigns in such capacity in accordance with Section 9.9.

“Commitment”: as to any Lender, the sum of the Revolving Commitments and the New
Loan Commitments (in each case, if any) of such Lender.

“Committed Reinvestment Amount”: as defined in the definition of “Reinvestment
Prepayment Amount.”

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with Holdings within the meaning of Section 4001 of ERISA
or is part of a group that includes Holdings and that is treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code.

“Commonly Controlled Plan”: as defined in Section 4.12(b).

“Company”: as defined in the preamble hereto.

“Company Reorganization”: the series of transactions described in the “Project
Explorer Summarized Transaction Steps,” dated May 12, 2008, attached as
Exhibit D to the Spin-Off Agreement dated as of May 15, 2008 among the Company,
Booz & Company Holdings, LLC, Booz & Company Inc., Booz & Company Intermediate I
Inc. and Booz & Company Intermediate II Inc., as amended, supplemented or
otherwise modified from time to time, provided that any such amendments,
supplements or modifications that are, when taken as a whole, materially adverse
to the Lenders, shall be reasonably acceptable to the Administrative Agent.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B to the Closing Date Credit Agreement.

“Confidential Information”: as defined in Section 10.14.

“Consolidated Current Assets”: at any date, all amounts (other than (a) cash,
Cash Equivalents and Permitted Liquid Investments, (b) deferred financing fees
and (c) payments for deferred taxes so long as such items described in clauses
(b) and (c) are not cash items) that would, in conformity with GAAP, be set
forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries at
such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Indebtedness of the Borrower and its Restricted
Subsidiaries, (b) without duplication, all Indebtedness consisting of Revolving
Loans, L/C Obligations or Swingline Loans, to the extent otherwise included
therein, (c) amounts for deferred taxes and non-cash tax reserves accounted for
pursuant to FASB Interpretation No. 48, (d) any equity compensation related
liability and (e) any liabilities in respect of adjustments to the outstanding
stock options in connection with the Recapitalization Transactions.

“Consolidated EBITDA”: of any Person for any period, Consolidated Net Income of
such Person and its Restricted Subsidiaries for such period plus, without
duplication and, if applicable, except with respect to clauses (i) and (j) of
this definition, to the extent reflected as a charge in the statement of such
Consolidated Net Income (regardless of classification) for such period, the sum
of:

(a) provisions for taxes based on income (or similar taxes in lieu of income
taxes), profits, capital (or equivalents), including federal, foreign, state,
local, franchise, excise and similar taxes and foreign withholding taxes of such
Person paid or accrued during such period;

(b) Consolidated Net Interest Expense and, to the extent not reflected in such
Consolidated Net Interest Expense, any net losses on hedging obligations or
other derivative instruments entered into for the purpose of hedging interest
rate risk, amortization or write-off of debt discount and debt issuance costs
and commissions, premiums, discounts and other fees and charges associated with
Indebtedness (including commitment, letter of credit and administrative fees and
charges with respect to the Facilities and the Mezzanine Loan Facility);

(c) depreciation and amortization expense and impairment charges (including
deferred financing fees, capitalized software expenditures, intangibles
(including goodwill), organization costs and amortization of unrecognized prior
service costs and actuarial gains and losses related to pensions and other
post-employment benefits);

(d) any extraordinary, unusual or non-recurring expenses or losses (including
(x) losses on sales of assets outside of the ordinary course of business and
restructuring and integration costs or reserves, including any severance costs,
costs associated with office and facility openings, closings and consolidations,
relocation costs and other non-recurring business optimization expenses, (y) any
expenses in connection with the Recapitalization Transactions (including
expenses in respect of adjustments to the outstanding stock options in
connection with the Recapitalization Transactions) and (z) any expenses in
connection with the 2011 Transactions);

(e) any other non-cash charges, expenses or losses (except to the extent such
charges, expenses or losses represent an accrual of or reserve for cash expenses
in any future period or an amortization of a prepaid cash expense paid in a
prior period);

(f) stock-option based and other equity-based compensation expenses;

(g) transaction costs, fees, losses and expenses (whether or not any transaction
is actually consummated) (including those relating to the Merger Transactions,
the transactions contemplated hereby and by the Mezzanine Loan Documents
(including any amendments or waivers of the Loan Documents or the Mezzanine Loan
Documents), and those payable in connection with the sale of Capital Stock, the
incurrence of Indebtedness permitted by Section 7.2, transactions permitted by
Section 7.4, Dispositions permitted by Section 7.5, or any Permitted Acquisition
or other Investment permitted by Section 7.7 (in each case whether or not
successful));

(h) all fees and expenses paid pursuant to the Management Agreement;

(i) proceeds from any business interruption insurance (to the extent not
reflected as revenue or income in such statement of such Consolidated Net
Income);

(j) the amount of cost savings and other operating improvements and synergies
projected by the Borrower in good faith and certified in writing to the
Administrative Agent to be realized as a result of any acquisition (including
the Merger Transactions) or Disposition (including the termination or
discontinuance of activities constituting such business) of business entities or
properties or assets, constituting a division or line of business of any
business entity, division or line of business that is the subject of any such
acquisition or Disposition, or from any operational change taken or committed to
be taken during such period (in each case calculated on a pro forma basis as
though such cost savings and other operating improvements and synergies had been
realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions to the extent already included in
the Consolidated Net Income for such period, provided that (i) the Borrower
shall have certified to the Administrative Agent that (A) such cost savings,
operating improvements and synergies are reasonably anticipated to result from
such actions, (B) such actions have been taken, or have been committed to be
taken and the benefits resulting therefrom are anticipated by the Borrower to be
realized within 12 months and (ii) no cost savings shall be added pursuant to
this clause (j) to the extent already included in clause (d) above with respect
to such period;

(k) cash expenses relating to earn-outs and similar obligations;

(l) charges, losses, lost profits, expenses or write-offs to the extent
indemnified or insured by a third party, including expenses covered by
indemnification provisions in any agreement in connection with the Merger
Transactions, a Permitted Acquisition or any other acquisition permitted by
Section 7.7;

(m) losses recognized and expenses incurred in connection with the effect of
currency and exchange rate fluctuations on intercompany balances and other
balance sheet items;

(n) costs of surety bonds in connection with financing activities of such Person
and its Restricted Subsidiaries; and

(o) costs associated with, or in anticipation of, or preparation for, compliance
with the requirements of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith and Public Company Costs;

minus, to the extent reflected as income or a gain in the statement of such
Consolidated Net Income for such period, the sum of:

(a) any extraordinary, unusual or non-recurring income or gains (including gains
on the sales of assets outside of the ordinary course of business);

(b) any other non-cash income or gains (other than the accrual of revenue in the
ordinary course), but excluding any such items (i) in respect of which cash was
received in a prior period or will be received in a future period or (ii) which
represent the reversal in such period of any accrual of, or reserve for,
anticipated cash charges in any prior period where such accrual or reserve is no
longer required, all as determined on a consolidated basis; and

(c) gains realized and income accrued in connection with the effect of currency
and exchange rate fluctuations on intercompany balances and other balance sheet
items;

provided that for purposes of calculating Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries for any period, (A) the Consolidated EBITDA of
any Person or Properties constituting a division or line of business of any
business entity, division or line of business, in each case, acquired by the
Borrower or any of the Restricted Subsidiaries during such period and assuming
any synergies, cost savings and other operating improvements to the extent
certified by the Borrower as having been determined in good faith to be
reasonably anticipated to be realizable within 12 months following such
acquisition, or of any Subsidiary designated as a Restricted Subsidiary during
such period, shall be included on a pro forma basis for such period (but
assuming the consummation of such acquisition or such designation, as the case
may be, occurred on the first day of such period) and (B) the Consolidated
EBITDA of any Person or Properties constituting a division or line of business
of any business entity, division or line of business, in each case, Disposed of
by the Borrower or any of the Restricted Subsidiaries during such period, or of
any Subsidiary designated as an Unrestricted Subsidiary during such period,
shall be excluded for such period (assuming the consummation of such Disposition
or such designation, as the case may be, occurred on the first day of such
period). With respect to each Subsidiary that is not a wholly-owned Subsidiary
or any joint venture, for purposes of calculating Consolidated EBITDA, the
amount of income attributable to such Subsidiary or joint venture, as
applicable, that shall be counted for such purposes shall equal the product of
(x) the Borrower’s direct and/or indirect percentage ownership of such
Subsidiary or joint venture and (y) the aggregate amount of the applicable item
of such Subsidiary or joint venture, as applicable, except to the extent the
application of GAAP already takes into account the non-wholly owned subsidiary
relationship. Notwithstanding the foregoing, Consolidated EBITDA shall be
calculated without giving effect to the effects of purchase accounting or
similar adjustments required or permitted by GAAP in connection with the 2008
Transactions, any Investment (including any Permitted Acquisition) and any other
acquisition or Investment. Unless otherwise qualified, all references to
“Consolidated EBITDA” in this Agreement shall refer to Consolidated EBITDA of
the Borrower.

“Consolidated Net Income”: of any Person for any period, the consolidated net
income (or loss) of such Person and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that in
calculating Consolidated Net Income of the Borrower and its consolidated
Restricted Subsidiaries for any period, there shall be excluded (a) the income
(or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary or is merged into or consolidated with the Borrower or any of its
Subsidiaries and (b) the income (or loss) of any Person (other than a Restricted
Subsidiary) in which Holdings, the Borrower or any of its Restricted
Subsidiaries has an ownership interest (including any joint venture), except to
the extent that any such income is actually received by Holdings, the Borrower
or such Restricted Subsidiary in the form of dividends or similar distributions
(which dividends and distributions shall be included in the calculation of
Consolidated Net Income). Notwithstanding the foregoing, for purposes of
calculating Excess Cash Flow, Consolidated Net Income shall not include:
(i) extraordinary gains for such period, (ii) the cumulative effect of a change
in accounting principles during such period, (iii) any fees and expenses
incurred during such period, or any amortization thereof for such period, in
connection with any acquisition, investment, recapitalization, asset
disposition, issuance or repayment of debt, issuance of equity securities,
refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction undertaken but not
completed) and any charges or non-recurring merger costs incurred during such
period as a result of any such transaction and (iv) any income (loss) for such
period attributable to the early extinguishment of Indebtedness or Hedge
Agreements. Unless otherwise qualified, all references to “Consolidated Net
Income” in this Agreement shall refer to Consolidated Net Income of the
Borrower. There shall be excluded from Consolidated Net Income for any period
the purchase accounting effects of adjustments to inventory, Property and
equipment, software and other intangible assets and deferred revenue required or
permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and the Restricted
Subsidiaries), as a result of the 2008 Transactions, any consummated acquisition
whether consummated before or after the Closing Date, or the amortization or
write-off of any amounts thereof.

“Consolidated Net Interest Coverage Ratio”: as of any date of determination, the
ratio of (a) Consolidated EBITDA of the Borrower and its Restricted Subsidiaries
for the most recently ended Test Period to (b) Consolidated Net Interest Expense
of the Borrower and its Restricted Subsidiaries for such period.

“Consolidated Net Interest Expense”: of any Person for any period, (a) total
cash interest expense (including that attributable to Capital Lease Obligations)
of such Person and its Restricted Subsidiaries for such period with respect to
all outstanding Indebtedness of such Person and its Restricted Subsidiaries,
minus (b) the sum of (i) total cash interest income of such Person and its
Restricted Subsidiaries for such period (excluding any interest income earned on
receivables due from clients), in each case determined in accordance with GAAP
plus (ii) any one time financing fees (to the extent included in such Person’s
consolidated interest expense for such period), including, with respect to the
Borrower, those paid in connection with the Transaction Documents or in
connection with any amendment thereof. Unless otherwise qualified, all
references to “Consolidated Net Interest Expense” in this Agreement shall refer
to Consolidated Net Interest Expense of the Borrower.

“Consolidated Net Total Leverage”: at any date, (a) the aggregate principal
amount of all Funded Debt of the Borrower and its Restricted Subsidiaries on
such date, minus (b) cash, Cash Equivalents and, to the extent they are subject
to a perfected Lien pursuant to the Security Documents, Permitted Liquid
Investments held by the Borrower and its Restricted Subsidiaries on such date,
in an aggregate amount not to exceed $150,000,000, in each case determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Total Leverage Ratio”: as of any date of determination, the
ratio of (a) Consolidated Net Total Leverage on such day to (b) Consolidated
EBITDA of the Borrower and the Restricted Subsidiaries for the most recently
ended Test Period.

“Consolidated Total Assets”: the total assets of the Borrower and its Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP, as
shown on the consolidated balance sheet of the Borrower for the most recently
completed fiscal quarter for which financial statements have been delivered
pursuant to Section 6.1(a) or (b).

“Consolidated Working Capital”: at any date, the difference of (a) Consolidated
Current Assets on such date minus (b) Consolidated Current Liabilities on such
date, provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in Consolidated Working Capital shall be calculated without regard to
changes in the working capital balance as a result of non-cash increases or
decreases thereof that will not result in future cash payments or receipts or
cash payments or receipts in any previous period, in each case, including,
without limitation, any changes in Consolidated Current Assets or Consolidated
Current Liabilities as a result of (i) any reclassification in accordance with
GAAP of assets or liabilities, as applicable, between current and noncurrent,
(ii) the effects of purchase accounting and (iii) the effect of fluctuations in
the amount of accrued or contingent obligations, assets or liabilities under
Hedge Agreements.

“Continuing Directors”: the directors of Parent on the Amendment and Restatement
Effective Date and each other director of Parent, if, in each case, such other
director’s nomination for election to the Board of Directors of Parent is
recommended by at least 51% of the then Continuing Directors or such other
director receives the vote of the Sponsor and/or its Affiliates (excluding any
operating portfolio companies of the Sponsor) or any other Permitted Investor in
his or her nomination or election by the shareholders of Parent.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any written or recorded agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

“Debtor Relief Laws”: means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Declined Proceeds”: the amount of any prepayment declined by the Required
Prepayment Lenders or any Tranche B Term Lender, in accordance with
Sections 2.12(a), 2.12(b), 2.12(c) or 2.12(e), as the case may be, to the
extent, in the case of amounts declined in accordance with Section 2.12(e), such
declined amounts have not been used to prepay Tranche A Term Loans.

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: means, subject to Section 2.7(g), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, or (ii) pay to the
Administrative Agent, any Issuing Bank, any Swingline Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swingline Loans) within two Business
Days of the date when due, (b) has notified the Borrower, the Administrative
Agent or any Issuing Bank or Swingline Lender in writing that it does not intend
to comply with its funding obligations hereunder, (c) has failed, within seven
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority.

“Derivatives Counterparty”: as defined in Section 7.6.

“Disinterested Director”: as defined in Section 7.9.

“Disposition”: with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other effectively complete disposition
thereof. The terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Capital Stock”: Capital Stock that (a) requires the payment of any
dividends (other than dividends payable solely in shares of Qualified Capital
Stock), (b) matures or is mandatorily redeemable or subject to mandatory
repurchase or redemption or repurchase at the option of the holders thereof
(other than solely for Qualified Capital Stock), in each case in whole or in
part and whether upon the occurrence of any event, pursuant to a sinking fund
obligation on a fixed date or otherwise (including as the result of a failure to
maintain or achieve any financial performance standards) or (c) are convertible
or exchangeable, automatically or at the option of any holder thereof, into any
Indebtedness, Capital Stock or other assets other than Qualified Capital Stock,
in the case of clauses (a), (b) and (c), prior to the date that is 91 days after
the final scheduled maturity date of the Loans (other than (i) upon payment in
full of the Obligations (other than (i) indemnification and other contingent
obligations not yet due and owing and (ii) Obligations in respect of Specified
Hedge Agreements, Specified Foreign Currency L/C Agreements or Cash Management
Obligations) or (ii) upon a “change in control”; provided that any payment
required pursuant to this clause (ii) is subject to the prior repayment in full
of the Obligations (other than (i) indemnification and other contingent
obligations not yet due and owing and (ii) Obligations in respect of Specified
Hedge Agreements, Specified Foreign Currency L/C Agreements or Cash Management
Obligations) that are accrued and payable and the termination of the
Commitments); provided further, however, that if such Capital Stock is issued to
any employee or to any plan for the benefit of employees of the Borrower or the
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Capital Stock solely because it may be required to be
repurchased by the Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability.

“Disqualified Institution”: (i) those institutions identified by the Borrower in
writing to the Administrative Agent prior to the Closing Date or the Amendment
and Restatement Effective Date, as the case may be, or, with the consent of the
Administrative Agent (not to be unreasonably withheld; consent of the
Administrative Agent shall be deemed to have been given if the Administrative
Agent does not object within 5 Business Days after identification of an
institution) from time to time thereafter, and their known Affiliates and
(ii) business competitors of the Borrower and its Subsidiaries or the Company
identified by Borrower in writing to the Administrative Agent from time to time
and their known Affiliates.

“Documentation Agent”: Barclays Bank PLC, in its capacity as documentation
agent.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any direct or indirect Restricted Subsidiary organized
under the laws of any jurisdiction within the United States.

“Environmental Laws”: any and all applicable laws, rules, orders, regulations,
statutes, ordinances, codes or decrees (including, without limitation, common
law) of any international authority, foreign government, the United States, or
any state, provincial, local, municipal or other governmental authority,
regulating, relating to or imposing liability or standards of conduct concerning
protection of the environment, natural resources or human health and safety as
it relates to Releases of Materials of Environmental Concern, as has been, is
now, or at any time hereafter is, in effect.

“Environmental Liability”: any liability, claim, action, suit, judgment or order
under or relating to any Environmental Law for any damages, injunctive relief,
losses, fines, penalties, fees, expenses (including reasonable fees and expenses
of attorneys and consultants) or costs, whether contingent or otherwise,
including those arising from or relating to: (a) compliance or non-compliance
with any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern,
(c) exposure to any Materials of Environmental Concern, (d) the Release of any
Materials of Environmental Concern or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Issuance”: any issuance by Holdings, the Borrower or any Restricted
Subsidiary of its Capital Stock in a public or private offering.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Base Rate”: with respect to each day during each Interest Period,
the rate per annum determined by reference to the British Bankers’ Association
Interest Settlement Rates for deposits in Dollars for a period equal to such
Interest Period commencing on the first day of such Interest Period appearing on
the Screen as of 11:00 A.M., London time, two Business Days prior to the
beginning of such Interest Period, as the Eurocurrency Rate for deposits
denominated with a maturity comparable to such Interest Period. In the event
that such rate does not appear on the Screen at such time for any reason, then
the “Eurocurrency Base Rate” shall be determined by reference to such other
comparable publicly available service for displaying eurocurrency rates as may
be selected by the Administrative Agent or, in the absence of such availability,
by reference to the rate at which the Administrative Agent is offered deposits
at or about 11:00 A.M., London time, two Business Days prior to the beginning of
such Interest Period in the interbank eurocurrency market where its eurodollar
and exchange operations are then being conducted for delivery on the first day
of such Interest Period for the number of days comprised therein.

“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula:

  Eurocurrency Base Rate
1.00 — Eurocurrency Reserve Requirements

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement set forth therein for the giving of notice, the lapse of time,
or both, has been satisfied.

“Excess Cash Flow”: for any fiscal year of the Borrower, the difference, if any,
of (a) the sum, without duplication, of (i) Consolidated Net Income of the
Borrower for such fiscal year, (ii) the amount of all non-cash charges
(including depreciation, amortization, deferred tax expense and equity
compensation expenses) deducted in arriving at such Consolidated Net Income and
cash receipts included in clause (i) of the definition of “Consolidated Net
Income” and excluded in arriving at such Consolidated Net Income, (iii) the
amount of the decrease, if any, in Consolidated Working Capital for such fiscal
year (excluding any decrease in Consolidated Working Capital relating to
leasehold improvements for which the Borrower or any of its Subsidiaries is
reimbursed in cash or receives a credit) and (iv) the aggregate net amount of
non-cash loss on the Disposition of Property by the Borrower and its Restricted
Subsidiaries during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent deducted in arriving at such
Consolidated Net Income; minus (b) the sum, without duplication (including, in
the case of clauses (ii) and (viii) below, duplication across periods (provided
that all or any portion of the amounts referred to in clauses (ii) and
(viii) below with respect to a period may be applied in the determination of
Excess Cash Flow for any subsequent period to the extent such amounts did not
previously result in a reduction of Excess Cash Flow in any prior period)) of:

(i) the amount of all non-cash gains or credits to the extent included in
arriving at such Consolidated Net Income (including, without limitation, credits
included in the calculation of deferred tax assets and liabilities) and cash
charges to the extent excluded in clauses (i) through (iv) of the definition of
“Consolidated Net Income” and to the extent included in arriving at such
Consolidated Net Income;

(ii) the aggregate amount (A) actually paid by the Borrower and its Restricted
Subsidiaries in cash during such fiscal year on account of Capital Expenditures
and Permitted Acquisitions and (B) committed during such fiscal year to be used
to make Capital Expenditures or Permitted Acquisitions which in either case have
been actually made or consummated or for which a binding agreement exists as of
the time of determination of Excess Cash Flow for such fiscal year (in each case
under this clause (ii) other than to the extent any such Capital Expenditure or
Permitted Acquisition is made (or, in the case of the preceding clause (B), is
expected to be made) with the proceeds of new long-term Indebtedness or an
Equity Issuance or with the proceeds of any Reinvestment Deferred Amount), in
each case to the extent not already deducted from Consolidated Net Income;

(iii) the aggregate amount of all regularly scheduled principal payments and all
prepayments of Indebtedness (including, without limitation, the Term Loans) of
the Borrower and its Restricted Subsidiaries made during such fiscal year (other
than in respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder and other than to the
extent any such prepayments are the result of the incurrence of additional
indebtedness and other than optional prepayments of the Term Loans and optional
prepayments of Revolving Loans and Swingline Loans to the extent accompanied by
permanent optional reductions of the Revolving Commitments), in each case to the
extent not already deducted from Consolidated Net Income;

(iv) the amount of the increase, if any, in Consolidated Working Capital for
such fiscal year (excluding any increase in Consolidated Working Capital
relating to leasehold improvements for which the Borrower or any of its
Subsidiaries is reimbursed in cash or receives a credit);

(v) the aggregate net amount of non-cash gain on the Disposition of Property by
the Borrower and its Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent included
in arriving at such Consolidated Net Income;

(vi) fees and expenses incurred in connection with the 2008 Transactions, the
2011 Transactions or any Permitted Acquisition (whether or not consummated), in
each case to the extent not already deducted from Consolidated Net Income;

(vii) purchase price adjustments paid, in each case to the extent not already
deducted from Consolidated Net Income, or received, in each case to the extent
not already included in arriving at Consolidated Net Income, in connection with
the Merger Transactions, any Permitted Acquisition or any other acquisition
permitted under Section 7.7(h), (v) or (z);

(viii) (A) the net amount of Investments made during such period pursuant to
paragraphs (d), (f), (h), (l), (v), (y) and (z) of Section 7.7 (to the extent,
in the case of clause (y), such Investment relates to Restricted Payments
permitted under Section 7.6(c), (e), (h) or (i)) or committed during such period
to be used to make Investments pursuant to such paragraphs of Section 7.7 which
have been actually made or for which a binding agreement exists as of the time
of determination of Excess Cash Flow for such period (but excluding Investments
among the Borrower and its Restricted Subsidiaries) and (B) permitted Restricted
Payments made in each case by the Borrower during such period and permitted
Restricted Payments made by any Restricted Subsidiary to any Person other than
Holdings, the Borrower or any of the Restricted Subsidiaries during such period,
in each case, to the extent permitted by Section 7.6(c), (e), (h), (i) or (p)
(to the extent, in the case of clause (p), such Restricted Payment is funded
using cash on hand), in each case to the extent not already deducted from
Consolidated Net Income; provided that the amount of Restricted Payments made
pursuant to Section 7.6(e) and deducted pursuant to this clause (viii) shall not
exceed $10,000,000 in any fiscal year;

(ix) the amount (determined by the Borrower) of such Consolidated Net Income
which is mandatorily prepaid or reinvested pursuant to Section 2.12(b) (or as to
which a waiver of the requirements of such Section applicable thereto has been
granted under Section 10.1) prior to the date of determination of Excess Cash
Flow for such fiscal year as a result of any Asset Sale or Recovery Event, in
each case to the extent not already deducted from Consolidated Net Income;

(x) the aggregate amount of any premium or penalty actually paid in cash that is
required to be made in connection with any prepayment of Indebtedness, in each
case to the extent not already deducted from Consolidated Net Income;

(xi) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Subsidiaries
other than Indebtedness, in each case to the extent not already deducted from
Consolidated Net Income;

(xii) the aggregate amount of expenditures actually made by the Borrower and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period and are not deducted in calculating Consolidated Net
Income;

(xiii) cash expenditures in respect of Hedge Agreements during such period to
the extent not deducted in arriving at such Consolidated Net Income;

(xiv) the amount of taxes (including penalties and interest) paid in cash in
such period or tax reserves set aside or payable (without duplication) in such
period to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such period;

(xv) the amount of cash payments made in respect of pensions and other
post-employment benefits in such period, in each case to the extent not deducted
in determining Consolidated Net Income;

(xvi) payments made in respect of the minority equity interests of third parties
in any non-wholly owned Restricted Subsidiary in such period, including pursuant
to dividends declared or paid on Capital Stock held by third parties in respect
of such non-wholly-owned Restricted Subsidiary, in each case to the extent not
deducted in determining Consolidated Net Income; and

(xvii) the amount representing accrued expenses for cash payments (including
with respect to retirement plan obligations) that are not paid in cash in such
fiscal year, in each case to the extent not deducted in determining Consolidated
Net Income, provided that such amounts will be added to Excess Cash Flow for the
following fiscal year to the extent not paid in cash during such following
fiscal year.

“Excess Cash Flow Application Amount”: with respect to any fiscal year, the
product of the Excess Cash Flow Percentage applicable to such fiscal year times
the Excess Cash Flow for such fiscal year.

“Excess Cash Flow Application Date”: as defined in Section 2.12(c).

“Excess Cash Flow Percentage”: 25%; provided that the Excess Cash Flow
Percentage shall be reduced to 0% if the Consolidated Net Total Leverage Ratio
as of the last day of the relevant fiscal year is not greater than 3.00 to 1.00.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Excluded Capital Stock”: (a) any Capital Stock with respect to which, in the
reasonable judgment of the Administrative Agent (confirmed by notice to the
Borrower), (i) the cost of pledging such Capital Stock in favor of the Secured
Parties under the Security Documents shall be excessive in view of the benefits
to be obtained by the Lenders therefrom or (ii) would result in adverse tax
consequences, (b) solely in the case of any pledge of Capital Stock of any
Foreign Subsidiary or any Foreign Subsidiary Holding Company to secure the
Obligations, any Capital Stock of any class of such Foreign Subsidiary or such
Foreign Subsidiary Holding Company in excess of 65% of the outstanding Capital
Stock of such class (such percentage to be adjusted by mutual agreement (not to
be unreasonably withheld) upon any change in law as may be required to avoid
adverse U.S. federal income tax consequences to the Borrower or any Subsidiary),
(c) any Capital Stock to the extent the pledge thereof would violate any
applicable Requirement of Law, (d) the Capital Stock of any Special Purpose
Entity, any Immaterial Subsidiary (for so long as such Subsidiary remains an
Immaterial Subsidiary) or any Unrestricted Subsidiary and (e) in the case of any
Capital Stock of any Subsidiary that is subject of a Lien permitted under
Section 7.3(g) securing Indebtedness permitted under Section 7.2(t) or (u) any
Capital Stock of each such Subsidiary to the extent that (i) a pledge thereof to
secure the Obligations is prohibited by any applicable Contractual Obligations
(other than customary non-assignment provisions which are ineffective under the
Uniform Commercial Code) or (ii) any Contractual Obligation prohibits such a
pledge without the consent of the other party; provided that this clause
(ii) shall not apply if (A) such other party is a Loan Party or a wholly-owned
Subsidiary or (B) consent has been obtained to consummate such pledge and for so
long as such Contractual Obligation or replacement or renewal thereof is in
effect or (iii) a pledge thereof to secure the Obligations would give any other
party to a Contractual Obligation the right to terminate its obligations
thereunder (other than customary non-assignment provisions which are ineffective
under the Uniform Commercial Code or other applicable law); provided that this
clause (iii) shall not apply if such other party is a Loan Party or a
wholly-owned Subsidiary.

“Excluded Collateral”: as defined in Section 4.17(a).

“Excluded Real Property”: (a) any Real Property that is subject to a Lien
expressly permitted by Section 7.3(g) or 7.3(z), (b) any Real Property with
respect to which, in the reasonable judgment of the Administrative Agent
(confirmed by notice to the Borrower) the cost of providing a mortgage on such
Real Property in favor of the Secured Parties under the Security Documents shall
be excessive in view of the benefits to be obtained by the Lenders therefrom and
(c) any Real Property to the extent providing a mortgage on such Real Property
would (i) result in adverse tax consequences as reasonably determined by the
Administrative Agent (confirmed by notice to the Borrower), (ii) violate any
applicable Requirement of Law, (iii) be prohibited by any applicable Contractual
Obligations (other than customary non-assignment provisions which are
ineffective under the Uniform Commercial Code) or (iv) give any other party
(other than a Loan Party or a wholly-owned Subsidiary) to any contract,
agreement, instrument or indenture governing such Real Property the right to
terminate its obligations thereunder (other than customary non-assignment
provisions which are ineffective under the Uniform Commercial Code or other
applicable law).

“Excluded Subsidiary”: (a) each Domestic Subsidiary which is an Immaterial
Subsidiary as of the Amendment and Restatement Effective Date and listed on
Schedule 1.1A to this Agreement and each future Domestic Subsidiary which is an
Immaterial Subsidiary, in each case, for so long as such Subsidiary remains an
Immaterial Subsidiary, (b) each Domestic Subsidiary that is not a wholly-owned
Subsidiary on any date such Subsidiary would otherwise be required to become a
Guarantor pursuant to the requirements of Section 6.8(c) (for so long as such
Subsidiary remains a non-wholly-owned Restricted Subsidiary), (c) any Foreign
Subsidiary Holding Company, (d) each Domestic Subsidiary that is a Subsidiary of
a Foreign Subsidiary, (e) each Unrestricted Subsidiary, (f) each Domestic
Subsidiary to the extent that (i) such Domestic Subsidiary is prohibited by any
applicable Contractual Obligation or Requirement of Law from guaranteeing the
Obligations, (ii) any Contractual Obligation prohibits such guarantee without
the consent of the other party or (iii) a guarantee of the Obligations would
give any other party to a Contractual Obligation the right to terminate its
obligation thereunder; provided that clauses (ii) and (iii) shall not be
applicable if (A) such other party is a Loan Party or a wholly-owned Subsidiary
or (B) consent has been obtained to provide such guarantee and for so long as
such Contractual Obligation or replacement or renewal thereof is in effect,
(g) any Subsidiary that is a Special Purpose Entity or (h) any other Domestic
Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed by notice to the Borrower) the cost of providing
a guarantee is excessive in view of the benefits to be obtained by the Lenders.

“Existing Credit Agreement”: as defined in the recitals hereto.

“Existing Revolving Commitment”: with respect to any Revolving Lender, the
Revolving Commitment of such Revolving Lender immediately prior to the Amendment
and Restatement Effective Date, in the amount set forth under the heading
“Existing Revolving Commitment” opposite such Lender’s name on Schedule 2.1 to
this Agreement. The aggregate amount of the Existing Revolving Commitments is
$245,000,000.

“Facility”: each of (a) the Tranche A Term Loans (the “Tranche A Term
Facility”), (b)  the Tranche B Term Loans (the “Tranche B Term Facility”), (c) 
any New Loan Commitments and the New Loans made thereunder (a “New Facility”)
and (d) the Revolving Commitments and the extensions of credit made thereunder
(the “Revolving Facility”).

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Fee Payment Date”: commencing on September 30, 2008, (a) the last Business Day
of each March, June, September and December and (b) the last day of the
Revolving Commitment Period.

“First Amendment”: Amendment No. 1 to Credit Agreement, dated as of December 8,
2009, among Holdings, the Borrower, the Lenders party thereto and the Agents,
providing for an amendment and restatement of the Closing Date Credit Agreement.

“Foreign Currency L/C Agreements”: all agreements with respect to any Foreign
Currency L/Cs entered into by the Borrower or any Restricted Subsidiary.

“Foreign Currency L/Cs”: any letters of credit issued for the account of the
Borrower or any Restricted Subsidiary in a currency other than Dollars.

“Foreign Subsidiary”: any Restricted Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Foreign Subsidiary Holding Company”: any Restricted Subsidiary of the Borrower
which is a Domestic Subsidiary substantially all of the assets of which consist
of the Capital Stock of one or more Foreign Subsidiaries (or Restricted
Subsidiaries thereof) and other assets relating to an ownership interest in such
Capital Stock or Restricted Subsidiaries.

“Funded Debt”: with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a), (b), (e), (g)(ii) or, to the extent related
to Indebtedness of the types described in the preceding clauses, (d) of the
definition of “Indebtedness”.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time. If at any time the SEC requires U.S.-domiciled
companies subject to the reporting requirements of the Exchange Act to use IFRS
in lieu of GAAP for financial reporting purposes, without limiting
Section 10.16, effective from and after the date on which such transition from
GAAP to IFRS is required to be completed (or, upon notice from the Borrower or
the Parent to the Administrative Agent, such earlier date as the Borrower or
Parent, as applicable, reasonably determines that it should effectuate the
transition from GAAP to IFRS in contemplation of such SEC requirement),
references herein to GAAP shall thereafter be construed to mean (a) for periods
beginning on and after the required transition date or the date specified in
such notice, as the case may be, IFRS as in effect from time to time and (b) for
prior periods, GAAP as defined in the first sentence of this definition.

“Government Contracts”: as defined in the Guarantee and Collateral Agreement.

“Governmental Authority”: any nation or government, any state, province or other
political subdivision thereof and any governmental entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and, as to any Lender, any securities exchange and any self
regulatory organization (including the National Association of Insurance
Commissioners).

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of July 31, 2008, among Holdings, the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A to the Closing Date Credit
Agreement, as the same may be amended, supplemented or otherwise modified from
time to time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) pursuant to which the
guaranteeing person has issued a guarantee, reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or by which such Person becomes
contingently liable for any Indebtedness (the “primary obligations”) of any
other third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any Property constituting direct or indirect security therefor, (ii) to
advance or supply funds (1) for the purchase or payment of any such primary
obligation or (2) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets or any
Investment permitted under this Agreement. The amount of any Guarantee
Obligation of any guaranteeing Person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case, the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof (assuming such person is required to perform thereunder) as
determined by such Person in good faith.

“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.

“Hedge Agreements”: all agreements with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, in each case, entered into by the
Borrower or any Restricted Subsidiary.

“Holdings”: as defined in the preamble hereto.

“IFRS”: International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such Board, or the SEC, as the case may be), as in
effect from time to time.

“Immaterial Subsidiary”: on any date, any Subsidiary of the Borrower designated
as such, but only to the extent that such Subsidiary has had less than 5% of
Consolidated Total Assets and 5% of annual consolidated revenues of the Borrower
and its Restricted Subsidiaries as reflected on the most recent financial
statements delivered pursuant to Section 6.1 prior to such date; provided that
at no time shall all Immaterial Subsidiaries have in the aggregate Consolidated
Total Assets or annual consolidated revenues (as reflected on the most recent
financial statements delivered pursuant to Section 6.1 prior to such time) in
excess of 7.5% of Consolidated Total Assets or annual consolidated revenues,
respectively, of the Borrower and its Restricted Subsidiaries.

“Increased Amount Date”: as defined in Section 2.25.

“Indebtedness” of any Person: without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person for the deferred purchase price of Property or services already received,
(d) all Guarantee Obligations by such Person of Indebtedness of others, (e) all
Capital Lease Obligations of such Person, (f) all payments that such Person
would have to make in the event of an early termination, on the date
Indebtedness of such Person is being determined in respect of outstanding Hedge
Agreements (such payments in respect of any Hedge Agreement with a counterparty
being calculated subject to and in accordance with any netting provisions in
such Hedge Agreement), (g) the principal component of all obligations,
contingent or otherwise, of such Person (i) as an account party in respect of
letters of credit (other than any letters of credit, bank guarantees or similar
instrument in respect of which a back-to-back letter of credit has been issued
under or permitted by this Credit Agreement) and (ii) in respect of bankers’
acceptances; provided that Indebtedness shall not include (A) trade and other
ordinary course payables, accrued expenses and intercompany liabilities arising
in the ordinary course of business, (B) prepaid or deferred revenue arising in
the ordinary course of business, (C) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset to satisfy unperformed obligations of the seller of such asset or (D)
earn-out and other contingent obligations until such obligations become a
liability on the balance sheet of such Person in accordance with GAAP. The
Indebtedness of any Person shall include the Indebtedness of any partnership in
which such Person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such Person in respect thereof.

“Indebtedness for Borrowed Money”: (a) to the extent the following would be
reflected on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries prepared in accordance with GAAP, the principal amount of all
Indebtedness of the Borrower and its Restricted Subsidiaries with respect to
(i) borrowed money, evidenced by debt securities, debentures, acceptances, notes
or other similar instruments and (ii) Capital Lease Obligations, (b)
reimbursement obligations for letters of credit and financial guarantees
(without duplication) (other than ordinary course of business contingent
reimbursement obligations) and (c) Hedge Agreements; provided that the
Obligations shall not constitute Indebtedness for Borrowed Money.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnitee”: as defined in Section 10.5.

“Initial Borrower”: Explorer Merger Sub Corporation, a Delaware corporation that
was merged into the Borrower on the Closing Date.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Instrument”: as defined in the Guarantee and Collateral Agreement.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, domain names, patents, patent
licenses, trademarks, trademark licenses, trade names, technology, know-how and
processes, and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.

“Interest Payment Date”: (a) commencing on September 30, 2008, as to any ABR
Loan, the last Business Day of each March, June, September and December to occur
while such Loan is outstanding and the final maturity date of such Loan, (b) as
to any Eurocurrency Loan having an Interest Period of three months or less, the
last day of such Interest Period, (c) as to any Eurocurrency Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period and (d) as to any Loan (other than any Revolving
Loan that is an ABR Loan and any Swingline Loan), the date of any repayment or
prepayment made in respect thereof.

“Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six or (if available
from all Lenders under the relevant Facility) nine or twelve months (or such
other period acceptable to all such Lenders) thereafter, as selected by the
Borrower in its notice of borrowing or notice of continuation or conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurocurrency Loan and ending one, two, three or six or (with the consent of
each affected Lender under the relevant Facility) nine or twelve months (or such
other period acceptable to all such Lenders) thereafter, as selected by the
Borrower by irrevocable notice to the Administrative Agent not later than
1:00 P.M., New York City time, on the date that is three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that all of the foregoing provisions relating to Interest Periods are subject to
the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) any Interest Period that would otherwise extend beyond the scheduled
Revolving Termination Date or beyond the date final payment is due on the Term
Loans shall end on the Revolving Termination Date or such due date, as
applicable; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Investments”: as defined in Section 7.7.

“Issuing Lenders”: (a) Credit Suisse AG, Cayman Islands Branch (f/k/a Credit
Suisse) and (b) any other Revolving Lender from time to time designated by the
Borrower, in its sole discretion, as an Issuing Lender with the consent of such
other Revolving Lender.

“Joinder Agreement”: an agreement substantially in the form of Exhibit H to the
Closing Date Credit Agreement.

“Joint Bookrunners”: Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit
Suisse Securities (USA) LLC, Barclays Capital, the investment banking division
of Barclays Bank PLC, Goldman Sachs Bank USA, Morgan Stanley Senior Funding,
Inc. and Sumitomo Mitsui Banking Corporation, in their capacity as joint
bookrunners.

“L/C Commitment”: $60,000,000.

“L/C Disbursements”: as defined in Section 3.4(a).

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired face amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit that have not
then been reimbursed. The L/C Obligations of any Lender at any time shall be its
Revolving Percentage of the total L/C Obligations at such time.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the applicable Issuing Lender and, for purposes of Section 3.4(d), the
collective reference to all Revolving Lenders.

“Lead Arrangers”: Merrill Lynch, Pierce, Fenner & Smith Incorporated and Credit
Suisse Securities (USA) LLC in their capacity as joint lead arrangers.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, collateral assignment, encumbrance,
lien (statutory or other), charge or other security interest or any other
security agreement of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing). For the
avoidance of doubt, it is understood and agreed that the Borrower and any
Restricted Subsidiary may, as part of its business, grant licenses to third
parties to use Intellectual Property owned or developed by, or licensed to, such
entity. For purposes of this Agreement and the other Loan Documents, such
licensing activity, and licenses granted pursuant to the Merger Documents, shall
not constitute a “Lien” on such Intellectual Property. Each of the
Administrative Agent and each Lender understands that any such licenses may be
exclusive to the applicable licensees, and such exclusivity provisions may limit
the ability of the Administrative Agent to utilize, sell, lease, license or
transfer the related Intellectual Property or otherwise realize value from such
Intellectual Property pursuant hereto.

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: the collective reference to this Agreement, the Second
Amendment, the Security Documents and the Notes (if any) and any amendment,
waiver, supplement or other modification to any of the foregoing.

“Loan Modification Agreement”: as defined in Section 10.1(e)(i).

“Loan Modification Offer”: as defined in Section 10.1(e)(i).

“Loan Parties”: Holdings, the Borrower and each Subsidiary Guarantor.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Tranche A Term Loans,
Tranche B Term Loans, New Loans or the Revolving Extensions of Credit, as the
case may be, outstanding under such Facility (or (i) in the case of any
Revolving Facility, prior to any termination of the Revolving Commitments under
such Facility, the holders of more than 50% of the Revolving Commitments under
such Facility or (ii) in the case of any New Facility that is a revolving credit
facility, prior to any termination of the New Loan Commitments under such
Facility, the holders of more than 50% of the New Loan Commitments under such
Facility); provided, however, that determinations of the “Majority Facility
Lenders” shall exclude any Commitments or Loans held by the Carlyle Fund,
Parent, any subsidiary of Parent or Defaulting Lenders.

“Management Agreement”: the Management Agreement, by and between Explorer
Holding Corporation, the Borrower and TC Group V, L.L.C., as in effect on the
Closing Date and as modified from time to time with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed).

“Mandatory Prepayment Date”: as defined in Section 2.12(e).

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, assets, financial condition or results of operations of the Borrower
and its Restricted Subsidiaries, taken as a whole, or (b) the material rights
and remedies available to the Administrative Agent and the Lenders, taken as a
whole, under the Loan Documents.

“Material Deposit Accounts”: as defined in the Guarantee and Collateral
Agreement.

“Material Real Property”: any Real Property located in the United States and
owned in fee by a Loan Party on the Amendment and Restatement Effective Date
having an estimated fair market value (in the good faith judgment of such Loan
Party) exceeding $3,000,000 and any after-acquired Real Property located in the
United States owned by a Loan Party having a gross purchase price exceeding
$3,000,000 at the time of acquisition.

“Material Securities Accounts”: as defined in the Guarantee and Collateral
Agreement.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity
and any other substances that are defined as hazardous or toxic under any
Environmental Law, that are regulated pursuant to any Environmental Law.

“Maximum Rate”: as defined in Section 10.20.

“Merger Agreement”: the Agreement and Plan of Merger, dated as of May 15, 2008,
by and among, Holdings, the Company, Explorer Holding Corporation, the Initial
Borrower and Booz & Company Inc.

“Merger Documents”: collectively, the Merger Agreement, the Spin Off Agreement,
and all schedules, exhibits, annexes and amendments thereto (including the
execution versions of any agreements that are exhibits or annexes thereto), in
each case, as amended, supplemented or otherwise modified from time to time.

“Merger Transactions”: the transactions contemplated by the Merger Documents.

“Mezzanine Loan Agreement”: the Mezzanine Credit Agreement, dated as of July 31,
2008, among the Borrower, the lenders from time to time parties thereto, Credit
Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse), as administrative agent,
and Credit Suisse Securities (USA) LLC, Banc of America Securities LLC and
Lehman Brothers Inc., as joint lead arrangers and joint bookrunners, as such
agreement may be amended, supplemented or otherwise modified from time to time
or refunded, refinanced, restructured, replaced, renewed, repaid, increased or
extended from time to time to the extent not prohibited by this Agreement
(whether in whole or in part, whether with the original administrative agent and
lenders or other agents and lenders or otherwise, and whether provided under the
original Mezzanine Loan Agreement or other credit agreements, indentures or
otherwise, unless such agreement or instrument expressly provides that it is not
intended to be and is not a Mezzanine Loan Agreement hereunder).

“Mezzanine Loan Documents”: the Loan Documents as defined in the Mezzanine Loan
Agreement or any other documentation evidencing any Mezzanine Loan Facility, as
the same may be amended, supplemented or otherwise modified, extended, renewed,
refinanced or replaced from time to time to the extent not prohibited by this
Agreement.

“Mezzanine Loan Facility”: the collective reference to the Mezzanine Loan
Agreement, any Mezzanine Loan Documents, any notes issued pursuant thereto and
any guarantee agreement, and other instruments and documents executed and
delivered pursuant to or in connection with any of the foregoing, in each case
as the same may be amended, supplemented or otherwise modified from time to
time, or refunded, refinanced, restructured, replaced, renewed, repaid,
increased or extended from time to time (whether in whole or in part, whether
with the original agent and lenders or other agents and lenders or otherwise,
and whether provided under the original Mezzanine Loan Agreement or other credit
agreements, indentures or otherwise, unless such agreement expressly provides
that it is not intended to be and is not a Mezzanine Loan Facility hereunder).

“Mezzanine Loans”: the loans made pursuant to the Mezzanine Loan Agreement and
repaid on the Amendment and Restatement Effective Date.

“Moody’s”: Moody’s Investors Service, Inc. or any successor to the rating agency
business thereof.

“Mortgage”: any mortgage, deed of trust, hypothec, assignment of leases and
rents or other similar document delivered on or after the Closing Date by any
Loan Party in favor of, or for the benefit of, the Collateral Agent for the
benefit of the Secured Parties, with respect to Mortgaged Properties, each
substantially in form and substance reasonably acceptable to the Administrative
Agent and the Borrower (taking into account the law of the jurisdiction in which
such mortgage, deed of trust, hypothec or similar document is to be recorded),
as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

“Mortgaged Properties”: all Real Property that shall be subject to a Mortgage
that is delivered pursuant to the terms of this Agreement.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash, Cash Equivalents and Permitted
Liquid Investments (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but only as and when received)
received by any Loan Party, net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, consulting fees, amounts required to be applied to the
repayment of Indebtedness secured by a Lien expressly permitted hereunder on any
asset which is the subject of such Asset Sale or Recovery Event (other than any
Lien pursuant to a Security Document) and other customary fees and expenses
actually incurred by any Loan Party in connection therewith; (ii) taxes paid or
reasonably estimated to be payable by any Loan Party as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements); (iii) the amount of any reasonable reserve established in
accordance with GAAP against any liabilities (other than any taxes deducted
pursuant to clause (ii) above) (A) associated with the assets that are the
subject of such event and (B) retained by the Borrower or any of the Restricted
Subsidiaries, provided that the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such event occurring on
the date of such reduction and (iv) the pro rata portion of the Net Cash
Proceeds thereof (calculated without regard to this clause (iv)) attributable to
minority interests and not available for distribution to or for the account of
the Borrower or any Domestic Subsidiary as a result thereof and (b) in
connection with any Equity Issuance or other issuance or sale of debt securities
or instruments or the incurrence of Funded Debt, the cash proceeds received from
such issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, consulting fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith.

“New Facility”: as defined in the definition of “Facility.”

“New Lender”: as defined in Section 2.25.

“New Loan Commitments”: as defined in Section 2.25.

“New Loans”: any loan made by any New Lender pursuant to this Agreement.

“New Revolving Loans”: as defined in Section 2.25.

“New Subsidiary”: as defined in Section 7.2(t).

“New Term Lender”: a Lender that has a New Term Loan.

“New Term Loans”: as defined in Section 2.25.

“Non-Defaulting Lender”: any Lender other than a Defaulting Lender.

“Non-Excluded Subsidiary”: any Subsidiary of the Borrower which is not an
Excluded Subsidiary.

“Non-Excluded Taxes”: as defined in Section 2.20(a).

“Non-Guarantor Subsidiary”: any Subsidiary of the Borrower which is not a
Subsidiary Guarantor.

“Non-Recourse Debt”: Indebtedness (a) with respect to which no default would
permit (upon notice, lapse of time or both) any holder of any other Indebtedness
of Holdings, the Borrower or any of its Restricted Subsidiaries to declare a
default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity and (b) as to which the
lenders or holders thereof will not have any recourse to the capital stock or
assets of Holdings, the Borrower or any of its Restricted Subsidiaries.

“Non-US Lender”: as defined in Section 2.20(d).

“Note”: any promissory note evidencing any Loan, which promissory note shall be
in the form of Exhibit J-1 to the Closing Date Credit Agreement, Exhibit J-2 to
the Closing Date Credit Agreement or Exhibit J-3 to the Closing Date Credit
Agreement, as applicable, or such other form as agreed upon by the
Administrative Agent and the Borrower.

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed or allowable in such proceeding) the Loans,
the Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent, the Collateral Agent or to any Lender (or,
in the case of Specified Hedge Agreements, Specified Foreign Currency L/C
Agreements or Cash Management Obligations of the Borrower or any of its
Subsidiaries to the Administrative Agent, the Collateral Agent, any Lender or
any Affiliate of any Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, in each
case, which may arise under, out of, or in connection with, this Agreement, any
other Loan Document, the Letters of Credit, any Specified Hedge Agreement, any
Specified Foreign Currency L/C Agreement or Cash Management Obligations or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including, without limitation, all fees, charges
and disbursements of counsel to the Administrative Agent or any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise; provided that
(a) obligations of the Borrower or any of the Subsidiary Guarantors under any
Specified Hedge Agreement, any Specified Foreign Currency L/C Agreement or any
Cash Management Obligations shall be secured and guaranteed pursuant to the
Security Documents only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed and (b) any release of Collateral or
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under Specified Hedge Agreements,
Specified Foreign Currency L/C Agreements or Cash Management Obligations.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Parent”: Booz Allen Hamilton Holding Corporation.

“Parent Company”: any direct or indirect parent of Holdings, including Parent.

“Participant”: as defined in Section 10.6(c)(i).

“Participant Register”: as defined in Section 10.6(c)(iii).

“Payment Amount”: as defined in Section 3.5.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”: (a) any acquisition (including, if applicable, in the
case of any Intellectual Property, by way of license) approved by the Required
Lenders, (b) any acquisition made solely with the Net Cash Proceeds of any
substantially concurrent Equity Issuance or capital contribution (other than
Disqualified Capital Stock) or (c) any acquisition of a majority controlling
interest in the Capital Stock, or all or substantially all of the assets, of any
Person, or of all or substantially all of the assets constituting a division,
product line or business line of any Person (each, an “Acquisition”), if such
Acquisition described in this clause (c) complies with the following criteria:

(a) no Event of Default shall be in effect immediately prior or after giving
effect to such Acquisition; and

(b) if the total consideration (other than any equity consideration) in respect
of such Acquisition exceeds $15,000,000, the Borrower shall have delivered to
the Administrative Agent a certificate of the Borrower signed by a Responsible
Officer to such effect.

“Permitted Amendments”: as defined in Section 10.1(e)(i).

“Permitted Business”: the Business and any services, activities or businesses
incidental or directly related or similar to any line of business engaged in by
the Borrower and its Subsidiaries as of the Amendment and Restatement Effective
Date or any business activity that is a reasonable extension, development or
expansion thereof or ancillary thereto.

“Permitted Investors”: the collective reference to the Sponsor and its
Affiliates (but excluding any operating portfolio companies of the foregoing),
the members of management of any Parent Company, Holdings and its Subsidiaries
that have ownership interests in any Parent Company or Holdings as of the
Amendment and Restatement Effective Date, the directors of Holdings and its
Subsidiaries or any Parent Company as of the Amendment and Restatement Effective
Date and any Permitted Investors as such term is defined in the Existing Credit
Agreement.

“Permitted Liquid Investments”: (a) securities issued or directly and fully and
unconditionally guaranteed or insured by the United States government or any
agency or instrumentality thereof the securities of which are unconditionally
guaranteed as a full faith and credit obligation of such government with
maturities of 24 months or less from the date of acquisition, (b) certificates
of deposit, time deposits and eurodollar time deposits with maturities of
24 months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding 24 months and overnight bank deposits, in each case,
with any domestic commercial bank having capital and surplus in excess of
$250,000,000, (c) repurchase obligations with a term of not more than 30 days
for underlying securities of the types described in clauses (a) and (b) above
entered into with any financial institution meeting the qualifications specified
in clause (b) above, (d) commercial paper having a rating of at least A-1 from
S&P or P-1 from Moody’s (or, if at any time neither Moody’s nor S&P shall be
rating such obligations, an equivalent rating from another rating agency) and
maturing within 24 months after the date of acquisition and Indebtedness and
preferred stock issued by Persons with a rating of “A” or higher from S&P or
“A2” or higher from Moody’s with maturities of 24 months or less from the date
of acquisition, (e) readily marketable direct obligations issued by any state of
the United States or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P with maturities
of 24 months or less from the date of acquisition, (f) marketable short-term
money market and similar securities having a rating of at least P-1 or A-1 from
Moody’s or S&P, respectively (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another rating agency) and
in each case maturing within 24 months after the date of creation or acquisition
thereof, (g) Investments with average maturities of 12 months or less from the
date of acquisition in money market funds rated AA- (or the equivalent thereof)
or better by S&P or Aa3 (or the equivalent thereof) or better by Moody’s,
(h) instruments equivalent to those referred to in clauses (a) through (g) above
denominated in euro or pound sterling or any other foreign currency comparable
in credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Restricted Subsidiary organized in such jurisdiction including,
without limitation, certificates of deposit or bankers’ acceptances of, and bank
deposits with, any bank organized under the laws of any country that is a member
of the European Economic Community or Canada or any subdivision thereof, whose
short-term commercial paper rating from S&P is at least A-1 or the equivalent
thereof or from Moody’s is at least P-1 or the equivalent thereof, in each case
with maturities of not more than 24 months from the date of acquisition and
(i) Investments in funds which invest substantially all of their assets in Cash
Equivalents of the kinds described in clauses (a) through (h) of this
definition.

“Permitted Refinancings”: with respect to any Person, refinancings,
replacements, modifications, refundings, renewals or extensions of Indebtedness
provided that (a) there is no increase in the principal amount (or accrued
value) thereof (excluding accrued interest, fees, discounts, premiums and
expenses), (b) the weighted average life to maturity of such Indebtedness is
greater than or equal to the shorter of (i) the weighted average life to
maturity of the Indebtedness being refinanced and (ii) the weighted average life
to maturity that would result if all payments of principal on the Indebtedness
being refinanced that were due on or after the date that is one year following
the Tranche B Term Maturity Date were instead due one year following the Tranche
B Term Maturity Date, (c) if the Indebtedness being refinanced, refunded,
modified, renewed or extended is subordinated in right of payment to the
Obligations, such refinancing, refunding, modification, renewal or extension is
subordinated in right of payment to the Obligations (A) on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being refinanced, refunded, modified, renewed or extended, (B) on
terms consistent with the then-prevailing market terms for subordination of
comparable Indebtedness or (C) on terms to which the Administrative Agent shall
agree, (d) the terms and conditions (including, if applicable, as to collateral)
of any such refinanced, refunded, modified, renewed or extended Indebtedness are
not materially less favorable to the Lenders than the terms and conditions of
the Indebtedness being modified, refinanced, refunded, renewed or extended, (e)
no Default or Event of Default shall have occurred and be continuing at the time
thereof and no Default or Event of Default would result from any such
refinancing, refunding, modification, renewal or extension and (f) with respect
to any such Indebtedness that is secured, neither the Borrower nor any
Restricted Subsidiary shall be an obligor or guarantor of any such refinancings,
replacements, refundings, renewals or extensions except to the extent that such
Person was such an obligor or guarantor in respect of the applicable
Indebtedness being modified, refinanced, refunded, renewed or extended.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan as defined in
Section 3(3) of ERISA and in respect of which Holdings, the Borrower or any of
its Restricted Subsidiaries is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA, including a Multiemployer Plan.

“Pledged Securities”: as defined in the Guarantee and Collateral Agreement.

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

“Prepayment Option Notice”: as defined in Section 2.12(e).

“Pricing Grid”: the table set forth below:

                                         
Consolidated Net
Total Leverage
Ratio
  Applicable Margin
for Tranche A Term
Loans that are
Eurocurrency Loans   Applicable Margin
for Tranche A Term
Loans that are ABR
Loans   Applicable Margin
for Revolving Loans
that are
Eurocurrency Loans   Applicable Margin
for Revolving Loans
that are ABR Loans
and Swingline Loans  

Applicable
Commitment Fee Rate
 
                                       
= 3.00:1.00
    2.75 %     1.75 %     2.75 %     1.75 %     0.50 %
 
                                       
< 3.00:1.00 but
= 2.00 to 1.00
 
2.50%  
1.50%  
2.50%  
1.50%  
0.375%
 
                                       
< 2.00 to 1.00
but = 1.50:1.00
 
2.25%  
1.25%  
2.25%  
1.25%  
0.375%
 
                                       
< 1.50:1.00
    2.00 %     1.00 %     2.00 %     1.00 %     0.375 %
 
                                       

Changes in the Applicable Margin with respect to Loans or the Applicable
Commitment Fee Rate resulting from changes in the Consolidated Net Total
Leverage Ratio shall become effective on the date on which financial statements
are delivered to the Lenders pursuant to Section 6.1 and shall remain in effect
until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified in Section 6.1, then, at the option of (and upon the delivery of
notice (telephonic or otherwise) by) the Administrative Agent or the Required
Lenders, until such financial statements are delivered, the Consolidated Net
Total Leverage Ratio as at the end of the fiscal period that would have been
covered thereby shall for the purposes of this definition be deemed to be
greater than 3.00 to 1.00. In addition, at all times while an Event of Default
set forth in Section 8.1(a) or 8.1(f) shall have occurred and be continuing, the
Consolidated Net Total Leverage Ratio shall for the purposes of the Pricing Grid
be deemed to be greater than 3.00 to 1.00.

“Prime Rate”: as defined in the definition of “ABR.”

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Public Company Costs”: costs relating to compliance with the provisions of the
Securities Act and the Exchange Act, as applicable to companies with equity or
debt securities held by the public, the rules of national securities exchange
companies with listed equity or debt securities, directors’ compensation, fees
and expense reimbursement, costs relating to investor relations, shareholder
meetings and reports to shareholders or debtholders, directors and officers’
insurance and other executive costs, legal and other professional fees, and
listing fees.

“Qualified Capital Stock”: any Capital Stock that is not Disqualified Capital
Stock.

“Rate Determination Notice”: as defined in Section 2.22.

“Ratio Calculation Date”: as defined in Section 1.3(a).

“Real Property”: collectively, all right, title and interest of the Borrower or
any other Subsidiary in and to any and all parcels of real property owned or
operated by the Borrower or any other Subsidiary together with all improvements
and appurtenant fixtures, easements and other property and rights incidental to
the ownership, lease or operation thereof.

“Recapitalization Transactions”: the incurrence by the Borrower of Tranche C
Term Loans (as defined in the Existing Credit Agreement), and the use of the net
proceeds thereof, together with other funds, to (i) pay dividends or make other
distributions (including payments in respect of stock options) to holders of the
Capital Stock of the Borrower, Holdings or any Parent Company and (ii) pay, or
permit Holdings or any Parent Company to pay, amounts due in respect of the
Deferred Obligation Amount under and as defined in the Merger Agreement.

“Recovery Event”: any settlement of or payment in respect of any Property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any Domestic Subsidiary that is a Restricted Subsidiary, in an
amount for each such event exceeding $2,000,000.

“Refinanced Revolving Commitments”: as defined in Section 10.1(d).

“Refinanced Term Loans”: as defined in Section 10.1(c).

“Refunded Swingline Loans”: as defined in Section 2.7(b).

“Register”: as defined in Section 10.6(b)(iv).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse an
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party for its own account in
connection therewith that are not applied to prepay the Term Loans pursuant to
Section 2.12 as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which a
Loan Party has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice signed on behalf of any Loan Party by a
Responsible Officer stating that such Loan Party (directly or indirectly through
a Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of an Asset Sale or Recovery Event to acquire assets or make
investments useful in the Business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount contractually
committed by the applicable Loan Party (directly or indirectly through a
Subsidiary) to be expended prior to the relevant Reinvestment Prepayment Date (a
“Committed Reinvestment Amount”), or actually expended prior to such date, in
each case to acquire assets or make investments useful in the Business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (i) the date occurring 12 months after such Reinvestment Event and
(ii) with respect to any portion of a Reinvestment Deferred Amount, the date on
which any Loan Party shall have determined not to acquire assets or make
investments useful in the Business with such portion of such Reinvestment
Deferred Amount.

“Related Business Assets”: assets (other than cash, Cash Equivalents or
Permitted Liquid Investments) used or useful in a Permitted Business; provided
that any assets received by the Borrower or a Restricted Subsidiary in exchange
for assets transferred by the Borrower or a Restricted Subsidiary shall not be
deemed to be Related Business Assets if they consist of securities of a Person,
unless upon receipt of the securities of such Person, such Person would become a
Restricted Subsidiary.

“Release”: any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the environment or within or upon any building, structure or facility.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Revolving Commitments”: as defined in Section 10.1(d).

“Replacement Term Loans”: as defined in Section 10.1(c).

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived by
the PBGC in accordance with the regulations thereunder.

“Representatives”: as defined in Section 10.14.

“Repricing Loans”: as defined in “Repricing Transaction.”

“Repricing Transaction”: any prepayment of the Tranche B Term Loans using
proceeds of Indebtedness incurred by the Borrower or one or more Subsidiaries
from a substantially concurrent issuance or incurrence of secured, syndicated
term loans, including, without limitation, by way of Replacement Term Loans
incurred pursuant to Section 10.1(c) (“Repricing Loans”), provided by one or
more banks, financial institutions or other Persons for which the Yield payable
thereon (disregarding any performance or ratings based pricing grid that could
result in a lower interest rate based on future performance) is lower than the
Yield with respect to the Tranche B Term Loans on the date of such optional
prepayment or any amendment, amendment and restatement or any other modification
of this Agreement that reduces the Yield with respect to any Tranche B Term
Loans; provided that the primary purpose of such prepayment, amendment,
amendment and restatement or modification, as reasonably determined by the
Borrower in good faith, is to refinance Tranche B Term Loans at a lower interest
rate.

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Amendment and Restatement Effective Date, the Commitments then in effect and
(b) thereafter, the sum of (i) the aggregate unpaid principal amount of the Term
Loans then outstanding, (ii) the Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the Revolving Extensions of Credit
then outstanding and (iii) the New Loan Commitments then in effect in respect of
any New Facility that is a revolving credit facility or, if such New Loan
Commitments have been terminated, the New Revolving Loans then outstanding;
provided, however, that determinations of the “Required Lenders” shall exclude
any Commitments or Loans held by the Carlyle Fund, Parent, any subsidiary of
Parent or Defaulting Lenders.

“Required Prepayment Lenders”: the holders of more than 50% of the aggregate
unpaid principal amount of the Tranche A Term Loans and the Tranche B Term
Loans.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer (or similar title), controller or treasurer (or similar title) of
Holdings or the Borrower, as applicable, or (with respect to Section 6.7) any
Restricted Subsidiary and, with respect to financial matters, the chief
financial officer (or similar title), controller or treasurer (or similar title)
of Holdings or the Borrower, as applicable.

“Restricted Payments”: as defined in Section 7.6.

“Restricted Subsidiary”: any Subsidiary of the Borrower which is not an
Unrestricted Subsidiary.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Commitments”: as to any Revolving Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth under the heading “Revolving Commitment” opposite such Lender’s
name on Schedule 2.1 to this Agreement, or, as the case may be, in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof. The
Revolving Commitment of each Revolving Lender as of the Amendment and
Restatement Effective Date is equal to the sum of such Revolving Lender’s
Existing Revolving Commitment, if any, and Additional Revolving Commitment, if
any. The aggregate amount of the Revolving Commitments as of the Amendment and
Restatement Effective Date is $275,000,000.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of, without duplication (a) the aggregate principal
amount of all Revolving Loans held by such Lender then outstanding, (b) such
Lender’s Revolving Percentage of the L/C Obligations then outstanding and
(c) such Lender’s Revolving Percentage of the aggregate principal amount of
Swingline Loans then outstanding.

“Revolving Facility”: as defined in the definition of “Facility.”

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 2.4(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the aggregate
Revolving Commitments or, at any time after the Revolving Commitments shall have
expired or terminated, the percentage which such Revolving Lender’s Revolving
Extensions of Credit then outstanding constitutes of the aggregate Revolving
Extensions of Credit then outstanding.

“Revolving Termination Date”: July 31, 2014, the sixth anniversary of the
Closing Date.

“S&P”: Standard & Poor’s Ratings Group, Inc., or any successor to the rating
agency business thereof.

“Screen”: the relevant display page for the Eurocurrency Base Rate (as
reasonably determined by the Administrative Agent) on the Bloomberg Information
Service or any successor thereto; provided that if the Administrative Agent
determines that there is no such relevant display page or otherwise in Bloomberg
for the Eurocurrency Base Rate, “Screen” means such other comparable publicly
available service for displaying the Eurocurrency Base Rate (as reasonably
determined by the Administrative Agent).

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Second Amendment”: Loan Agreement and Amendment No. 2 to Credit Agreement,
dated as of February 3, 2011, among Holdings, the Borrower, BAH Borrower, the
Lenders party thereto and the Agents, providing for an amendment and restatement
of the Existing Credit Agreement.

“Secured Parties”: collectively, the Lenders, the Administrative Agent, the
Collateral Agent, the Swingline Lender, any Issuing Lender, any other holder
from time to time of any of the Obligations and, in each case, their respective
successors and permitted assigns.

“Securities Act”: the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Security”: as defined in the Guarantee and Collateral Agreement.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement and all other security documents (including any Mortgages) hereafter
delivered to the Administrative Agent or the Collateral Agent purporting to
grant a Lien on any Property of any Loan Party to secure the Obligations.

“Single Employer Plan”: any Plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and in respect of which any Loan Party or any Commonly Controlled Entity
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the solvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) except as otherwise provided by applicable law, the
amount of “contingent liabilities” at any time shall be the amount thereof
which, in light of all the facts and circumstances existing at such time, can
reasonably be expected to become actual or matured liabilities.

“Special Purpose Entity”: Booz Allen Hamilton Intellectual Property Holdings,
LLC or any other Person formed or organized primarily for the purpose of holding
trademarks, service marks, trade names, logos, slogans and/or internet domain
names containing the mark “Booz” without the names “Allen” or “Hamilton” and
licensing such marks to Booz & Company Inc. and its Affiliates.

“Specified Foreign Currency L/C Agreements”: any Foreign Currency L/C Agreement
(a) entered into by (i) the Borrower or any Subsidiary Guarantor and (ii) any
Person that was a Lender or any Affiliate thereof at the time such Foreign
Currency L/C Agreement was entered into, as counterparty and (b) that has been
designated by such Lender and the Borrower, by notice to the Administrative
Agent, as a Specified Foreign Currency L/C Agreement. The designation of any
Foreign Currency L/C Agreement as a Specified Foreign Currency L/C Agreement
shall not create in favor of the Lender or Affiliate thereof that is a party
thereto (or their successor or assigns) any rights in connection with the
management or release of any Collateral or of the obligations of any Guarantor
under the Guarantee and Collateral Agreement. For the avoidance of doubt, all
Foreign Currency L/C Agreements in existence on the Amendment and Restatement
Effective Date between the Borrower or any Subsidiary Guarantor and any Lender,
as listed on Schedule 1.1B, shall constitute Specified Foreign Currency L/C
Agreements.

“Specified Hedge Agreement”: any Hedge Agreement (a) entered into by (i) the
Borrower or any Subsidiary Guarantor and (ii) any Person that was a Lender or
any Affiliate thereof at the time such Hedge Agreement was entered into, as
counterparty and (b) that has been designated by such Lender and the Borrower,
by notice to the Administrative Agent, as a Specified Hedge Agreement. The
designation of any Hedge Agreement as a Specified Hedge Agreement shall not
create in favor of the Lender or Affiliate thereof that is a party thereto (or
their successors or assigns) any rights in connection with the management or
release of any Collateral or of the obligations of any Guarantor under the
Guarantee and Collateral Agreement. For the avoidance of doubt, all Hedge
Agreements in existence on the Amendment and Restatement Effective Date between
the Borrower or any Subsidiary Guarantor and any Lender, as listed on
Schedule 1.1C, shall constitute Specified Hedge Agreements.

“Spin Off Agreement”: the Spin Off Agreement, dated as of May 15, 2008, by and
among the Company, Booz & Company Holdings, LLC, Booz & Company Inc., Booz &
Company Intermediate I Inc. and Booz & Company Intermediate II Inc.

“Sponsor”: The Carlyle Group and any Affiliates thereof (but excluding any
operating portfolio companies of the foregoing).

“Stated Maturity”: with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the re-purchase or
repayment of such Indebtedness at the option of the holder thereof upon the
happening of any contingency).

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the Board of Directors of such corporation, partnership or other
entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person; provided that any joint venture that is not required to be
consolidated with the Borrower and its consolidated Subsidiaries in accordance
with GAAP shall not be deemed to be a “Subsidiary” for purposes hereof. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a direct or indirect Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantors”: (a) each Subsidiary other than any Excluded Subsidiary
and (b) any other Subsidiary of the Borrower that is a party to the Guarantee
and Collateral Agreement.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $80,000,000.

“Swingline Lender”: (a) Credit Suisse AG, Cayman Islands Branch (f/k/a Credit
Suisse), in its capacity as the lender of Swingline Loans or (b) upon the
resignation of Credit Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse), as
a Swingline Lender, any Revolving Lender from time to time designated by the
Borrower, in its sole discretion, as the Swingline Lender (with the consent of
such other Revolving Lender).

“Swingline Loans”: as defined in Section 2.6(a).

“Swingline Participation Amount”: as defined in Section 2.7(c).

“Syndication Agent”: Bank of America, N.A., in its capacity as syndication
agent.

“Taxes”: all present and future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.

“Term Lenders”: the collective reference to the Tranche A Term Lenders and the
Tranche B Term Lenders.

“Term Loans”: the collective reference to the Tranche A Term Loans, the Tranche
B Term Loans, and the New Term Loans, if any.

“Test Period”: on any date of determination, the period of four consecutive
fiscal quarters of the Borrower (in each case taken as one accounting period)
most recently ended on or prior to such date for which financial statements have
been or are required to be delivered pursuant to Section 6.1.

“Tranche”: as defined in Section 2.25.

“Tranche A Term Facility”: as defined in the definition of “Facility.”

“Tranche A Term Lender”: each Lender that holds a Tranche A Term Loan.

“Tranche A Term Loan”: as defined in Section 2.1. The original aggregate
principal amount of Tranche A Term Loans is $500,000,000.

“Tranche A Term Maturity Date”: February 3, 2016, the fifth anniversary of the
Amendment and Restatement Effective Date.

“Tranche A Term Percentage”: as to any Tranche A Term Lender, the percentage
which the aggregate principal amount of such Lender’s Tranche A Term Loans then
outstanding constitutes of the aggregate principal amount of the Tranche A Term
Loans then outstanding.

“Tranche B Prepayment Amount”: as defined in Section 2.12(e).

“Tranche B Term Facility”: as defined in the definition of “Facility.”

“Tranche B Term Lender”: each Lender that holds a Tranche B Term Loan.

“Tranche B Term Loan”: as defined in Section 2.1. The original aggregate
principal amount of Tranche B Term Loans is $500,000,000.

“Tranche B Term Maturity Date”: August 3, 2017, the six and one-half year
anniversary of the Amendment and Restatement Effective Date.

“Tranche B Term Percentage”: as to any Tranche B Term Lender, the percentage
which the aggregate principal amount of such Lender’s Tranche B Term Loans then
outstanding constitutes of the aggregate principal amount of the Tranche B Term
Loans then outstanding.

“Transaction Documents”: the Merger Documents, the Loan Documents and the
Mezzanine Loan Documents.

“Transferee”: any Assignee or Participant.

“Trigger Date”: as defined in Section 2.12(b).

“Type”: as to any Loan, its nature as an ABR Loan or Eurocurrency Loan.

“United States”: the United States of America.

“Unrestricted Subsidiary”: (i) any Subsidiary of the Borrower designated as such
and listed on Schedule 4.14 to this Agreement on the Amendment and Restatement
Effective Date and (ii) any Subsidiary of the Borrower that is designated by a
resolution of the Board of Directors of the Borrower as an Unrestricted
Subsidiary, but only to the extent that, in the case of each of clauses (i) and
(ii), such Subsidiary: (a) has no Indebtedness other than Non-Recourse Debt;
(b) is not party to any agreement, contract, arrangement or understanding with
Holdings, the Borrower or any Restricted Subsidiary unless (x) the terms of any
such agreement, contract, arrangement or understanding are no less favorable to
Holdings, the Borrower or such Restricted Subsidiary than those that might be
obtained at the time from Persons who are not Affiliates of Holdings or the
Borrower or (y) Holdings, the Borrower or any Restricted Subsidiary would be
permitted to enter into such agreement, contract, arrangement or understanding
with an Unrestricted Subsidiary pursuant to Section 7.9; (c) is a Person with
respect to which neither Holdings, the Borrower nor any of the Restricted
Subsidiaries has any direct or indirect obligation (x) to subscribe for
additional Capital Stock or warrants, options or other rights to acquire Capital
Stock or (y) to maintain or preserve such Person’s financial condition or to
cause such Person to achieve any specified levels of operating results, unless,
in each case, Holdings, the Borrower or any Restricted Subsidiary would be
permitted to incur any such obligation with respect to an Unrestricted
Subsidiary pursuant to Section 7.7; and (d) does not guarantee or otherwise
provide credit support after the time of such designation for any Indebtedness
of Holdings, the Borrower or any of its Restricted Subsidiaries, in the case of
clauses (a), (b) and (c), except to the extent not otherwise prohibited by
Section 7; provided that after giving effect to any such designation of a
Domestic Subsidiary, the combined Consolidated EBITDA of Domestic Subsidiaries
that are Unrestricted Subsidiaries for the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 6.1 does not
exceed 5% of the Consolidated EBITDA of the Borrower and its Subsidiaries for
the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 6.1. If, at any time, any Unrestricted Subsidiary
would fail to meet the foregoing requirements as an Unrestricted Subsidiary, it
shall thereafter cease to be an Unrestricted Subsidiary for purposes hereof.
Subject to the foregoing, the Borrower may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary or any Restricted
Subsidiary to be an Unrestricted Subsidiary; provided that (i) such designation
shall only be permitted if no Default or Event of Default would be in existence
following such designation and after giving effect to such designation the
Borrower shall be in pro forma compliance with the financial covenants set forth
in Section 7.1 as of the end of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 6.1, (ii) any
designation of an Unrestricted Subsidiary as a Restricted Subsidiary shall be
deemed to be an incurrence of Indebtedness by a Restricted Subsidiary of any
outstanding Indebtedness of such Unrestricted Subsidiary and (iii) any
designation of a Restricted Subsidiary as an Unrestricted Subsidiary shall be
deemed to be an Investment in an Unrestricted Subsidiary and shall reduce
amounts available for Investments in Unrestricted Subsidiaries permitted by
Section 7.7 in an amount equal to the fair market value of the Subsidiary so
designated; provided that the Borrower may subsequently redesignate any such
Unrestricted Subsidiary as a Restricted Subsidiary so long as the Borrower does
not subsequently re-designate such Restricted Subsidiary as an Unrestricted
Subsidiary for a period of the succeeding four fiscal quarters.

“US Lender”: as defined in Section 2.20(e).

“Yield”: on any date on which the “Yield” is required to be calculated hereunder
will be the internal rate of return on the Repricing Loans or Tranche B Term
Loans, as applicable, determined by the Administrative Agent in consultation
with the Borrower utilizing (a) the greater of (i) if applicable, any “LIBOR
floor” applicable to such Repricing Loans or Tranche B Term Loans, as
applicable, on such date and (ii) the price of a LIBOR swap-equivalent maturing
on the earlier of (x) the date that is four years following such date and
(y) the final maturity date of such Repricing Loans or Tranche B Term Loans, as
applicable; (b) the Applicable Margin for such Repricing Loans or Tranche B Term
Loans, as applicable, on such date; and (c) the issue price of such Repricing
Loans or Tranche B Term Loans, as applicable, (after giving effect to any
original issue discount or upfront fees paid to the market (but excluding
commitment or arrangement fees in respect of such Repricing Loans or Tranche B
Term Loans, as applicable) in respect of such Repricing Loans or Tranche B Term
Loans, as applicable, calculated based on an assumed four year average life to
maturity).

1.2 Other Definitional Provisions. (a)  Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to the Borrower and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” and (iii) references to agreements or other Contractual Obligations
shall, unless otherwise specified, be deemed to refer to such agreements or
Contractual Obligations as amended, supplemented, restated or otherwise modified
from time to time.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Annex, Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d) The term “license” shall include sub-license. The term “documents” includes
any and all documents whether in physical or electronic form.

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

1.3 Pro Forma Calculations. Solely for purposes of determining whether any
action is otherwise permitted to be taken hereunder, (i) any calculation to be
determined on a “pro forma” basis, after giving “pro forma” effect to certain
transactions or pursuant to words of similar import and (ii) the Consolidated
Net Total Leverage Ratio and Consolidated Net Interest Coverage Ratio, in each
case, shall be calculated as follows:

(a) For purposes of making the computation referred to above, in the event that
the Borrower or any Restricted Subsidiary incurs, assumes, guarantees, redeems,
retires or extinguishes any Indebtedness subsequent to the commencement of the
period for which such ratio is being calculated but on or prior to or
simultaneously with the event for which the calculation is made (a “Calculation
Date”), then such calculation shall be made giving pro forma effect to such
incurrence, assumption, guarantee, redemption, retirement or extinguishment of
Indebtedness as if the same had occurred at the beginning of the applicable Test
Period; provided that, for purposes of making the computation of Consolidated
Net Total Leverage for the computation of Consolidated Net Total Leverage Ratio
referred to above, Consolidated Net Total Leverage shall be Consolidated Net
Total Leverage as of the date the relevant action is being taken.

(b) For purposes of making the computation referred to above, if any
Investments, Dispositions or designations of Unrestricted Subsidiaries or
Restricted Subsidiaries are made (or committed to be made pursuant to a
definitive agreement) subsequent to the commencement of the period for which
such calculation is being made but on or prior to or simultaneously with the
relevant Calculation Date, then such calculation shall be made giving pro forma
effect to such Investments, Dispositions and designations as if the same had
occurred at the beginning of the applicable Test Period in a manner consistent,
where applicable, with the pro forma adjustments set forth in clause (j) of and
the last proviso of the first sentence of the definition of “Consolidated
EBITDA.” If since the beginning of such period any Person that subsequently
became a Restricted Subsidiary or was merged with or into the Borrower or any of
its Restricted Subsidiaries since the beginning of such period shall have made
any Investment or Disposition that would have required adjustment pursuant to
this provision, then such calculation shall be made giving pro forma effect
thereto for such Test Period as if such Investment or Disposition had occurred
at the beginning of the applicable Test Period.

(c) For purposes of determining any financial ratio or making any financial
covenant calculation for any period or a portion of a period prior to the first
delivery of financial statements pursuant to Section 6.1, the Consolidated Net
Total Leverage Ratio and Consolidated Net Interest Coverage Ratio shall be
determined based on the most recent financial statements of the Borrower that
have been furnished pursuant to Section 6.1(a) or (b) of the Existing Credit
Agreement and this Agreement, and the levels for such Consolidated Net Total
Leverage Ratio and Consolidated Net Interest Coverage Ratio shall be the levels
set forth in Sections 7.1(a) and (b) of this Agreement for the fiscal period
ended March 31, 2011.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Commitments. Subject to the terms and conditions of the Second
Amendment, (a) each Tranche A Term Lender made a term loan (a “BAH Tranche A
Term Loan”) in Dollars to the BAH Borrower on the Amendment and Restatement
Effective Date, and (b) each Tranche B Term Lender made a term loan (a “BAH
Tranche B Term Loan”) in Dollars to the BAH Borrower on the Amendment and
Restatement Effective Date. Upon the effectiveness of this Agreement in
accordance with the terms of the Second Amendment, (a) the BAH Tranche A Term
Loan of each Tranche A Term Lender shall become a term loan hereunder (a
“Tranche A Term Loan”) and (b) the BAH Tranche B Term Loan of each Tranche B
Term Lender shall become a term loan hereunder (a “Tranche B Term Loan”). The
aggregate outstanding principal amount of the Term Loans for all purposes of
this Agreement and the other Loan Documents shall be the stated principal amount
thereof outstanding from time to time. The Term Loans may from time to time be
Eurocurrency Loans or ABR Loans, as determined by the Borrower and notified to
the Administrative Agent in accordance with Sections 2.2 and 2.13.

2.2 [RESERVED].

2.3 Repayment of Term Loans. (a)  The Tranche A Term Loan of each Tranche A Term
Lender shall be payable on each date set forth below in an amount set forth
opposite such date (expressed as a percentage of the stated principal amount of
the Tranche A Term Loans funded on the Amendment and Restatement Effective Date)
(as adjusted to reflect any prepayments thereof), with the remaining balance
thereof payable on the Tranche A Term Maturity Date.

          Date   Amount
June 30, 2011
    1.25 %
September 30, 2011
    1.25 %
December 31, 2011
    1.25 %
March 31, 2012
    1.25 %
June 30, 2012
    1.875 %
September 30, 2012
    1.875 %
December 31, 2012
    1.875 %
March 31, 2013
    1.875 %
June 30, 2013
    2.5 %
September 30, 2013
    2.5 %
December 31, 2013
    2.5 %
March 31, 2014
    2.5 %
June 30, 2014
    3.125 %
September 30, 2014
    3.125 %
December 31, 2014
    3.125 %
March 31, 2015
    3.125 %
June 30, 2015
    16.25 %
September 30, 2015
    16.25 %
December 31, 2015
    16.25 %
Tranche A Term Maturity Date
    16.25 %

(b) The Tranche B Term Loan of each Tranche B Term Lender shall be payable in
equal consecutive quarterly installments, commencing on June 30, 2011, on the
last Business Day of each March, June, September and December following the
Amendment and Restatement Effective Date in an amount equal to one quarter of
one percent (0.25%) of the stated principal amount of the Tranche B Term Loans
funded on the Amendment and Restatement Effective Date (as adjusted to reflect
any prepayments thereof), with the remaining balance thereof payable on the
Tranche B Term Maturity Date.

2.4 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) in Dollars to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which when added to such Lender’s Revolving Percentage of the sum of (i) the L/C
Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment. During the Revolving Commitment Period, the Borrower may
use the Revolving Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurocurrency
Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.5 and 2.13.

(b) The Borrower shall repay all outstanding Revolving Loans made to it on the
Revolving Termination Date.

(c) On the Amendment and Restatement Effective Date, (i) the Revolving
Commitment of each Additional Revolving Lender that has an Existing Revolving
Commitment shall be automatically and without further action increased by an
amount equal to such Additional Revolving Lender’s Additional Revolving
Commitment and (ii) each Additional Revolving Lender that does not have an
Existing Revolving Commitment shall automatically and without further action
provide a new Revolving Commitment in an amount equal to such Revolving Lender’s
Additional Revolving Commitment.

2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day; provided that the Borrower shall give the Administrative Agent irrevocable
written notice (which notice must be received by the Administrative Agent (i) in
the case of Eurocurrency Loans, prior to 12:00 Noon, New York City time, three
Business Days prior to the requested Borrowing Date or (ii) in the case of ABR
Loans, prior to 12:00 Noon, New York City time, one Business Day prior to the
proposed Borrowing Date), specifying (x) the amount and Type of Revolving Loans
to be borrowed, (y) the requested Borrowing Date and (z) in the case of
Eurocurrency Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor. Each borrowing by
the Borrower under the Revolving Commitments shall be in an amount equal to
(x) in the case of ABR Loans, $1,000,000 or a whole multiple of $100,000 in
excess thereof (or, if the then aggregate Available Revolving Commitments are
less than $1,000,000, such lesser amount) and (y) in the case of Eurocurrency
Loans, $1,000,000 or a whole multiple of $500,000 in excess thereof; provided
that the Swingline Lender may request, on behalf of the Borrower, borrowings
under the Revolving Commitments that are ABR Loans in other amounts pursuant to
Section 2.7(a). Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Revolving Lender thereof. Each
Revolving Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 11:00 A.M., New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account designated in writing by the Borrower
to the Administrative Agent with the aggregate of the amounts made available to
the Administrative Agent by such Revolving Lenders and in like funds as received
by the Administrative Agent. If no election as to the Type of a Revolving Loan
is specified, then the requested Loan shall be an ABR Loan. If no Interest
Period is specified with respect to any requested Eurocurrency Loan, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

2.6 Swingline Commitment. (a)  Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swing line loans (“Swingline Loans”) in
Dollars to the Borrower; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (provided that the Swingline Loans outstanding at any
time, when aggregated with the Swingline Lenders’ other outstanding Revolving
Loans, may exceed the Swingline Commitment then in effect) and (ii) the Borrower
shall not request, and the Swingline Lender shall not make, any Swingline Loan
if, after giving effect to the making of such Swingline Loan, the aggregate
amount of the Available Revolving Commitments under the Revolving Commitments
would be less than zero. During the Revolving Commitment Period, the Borrower
may use the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. Swingline Loans shall be ABR
Loans only.

(b) The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the Revolving Termination Date.

2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a)  Whenever the Borrower desires that the Swingline Lender make Swingline
Loans it shall give the Swingline Lender and the Administrative Agent
irrevocable written notice (which notice must be received by the Swingline
Lender and the Administrative Agent not later than 12:00 Noon, New York City
time, on the proposed Borrowing Date) specifying (i) the amount to be borrowed
and (ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period). Each borrowing under the Swingline Commitment
shall be in an amount equal to $500,000 or a whole multiple of $100,000 in
excess thereof. Not later than 3:00 P.M., New York City time, on the Borrowing
Date specified in a notice in respect of Swingline Loans, the Swingline Lender
shall make available to the Administrative Agent at the Funding Office an amount
in immediately available funds equal to the amount of the Swingline Loan to be
made by the Swingline Lender. The Administrative Agent shall make the proceeds
of such Swingline Loan available to the Borrower on such Borrowing Date by
depositing such proceeds in the account of the Borrower with the Administrative
Agent or as otherwise directed by the Borrower on such Borrowing Date in
immediately available funds.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs such Swingline Lender to act on its behalf), request each Revolving
Lender to make, and each such Revolving Lender hereby agrees to make, a
Revolving Loan, in an amount equal to such Revolving Lender’s Revolving
Percentage of the aggregate amount of the Swingline Loans (the “Refunded
Swingline Loans”) outstanding on the date of such notice, to repay such
Swingline Lender. Each Revolving Lender shall make the amount of Revolving Loans
available to the Administrative Agent at the Funding Office in immediately
available funds on the date of such request or, if such request is made after
10:00 A.M., New York City time on any Business Day, not later than 10:00 A.M.,
New York City time, on the next Business Day. The proceeds of such Revolving
Loans shall be immediately made available by the Administrative Agent to the
Swingline Lender for application by the Swingline Lender to the repayment of the
Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8.1(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.7(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.7(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to
(A) such Revolving Lender’s Revolving Percentage times (B) the sum of the
aggregate principal amount of Swingline Loans then outstanding that were to have
been repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount with respect to
any Swingline Loans, the Swingline Lender receives any payment on account of
such Swingline Loans, the Swingline Lender will distribute to such Lender its
Swingline Participation Amount with respect thereto (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s participating interest was outstanding and funded and, in the case of
principal and interest payments, to reflect such Lender’s pro rata portion of
such payment if such payment is not sufficient to pay the principal of and
interest on all such Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower or any
other Loan Party, (iv) any breach of this Agreement or any other Loan Document
by the Borrower, any other Loan Party or any other Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

(f) Notwithstanding anything to the contrary contained in this Agreement, in the
event there is a Defaulting Lender, then such Defaulting Lender’s Revolving
Percentage with respect to all outstanding Swingline Loans will automatically be
reallocated among the Revolving Lenders that are Non-Defaulting Lenders pro rata
in accordance with each Non-Defaulting Lender’s Revolving Percentage (calculated
without regard to the Revolving Commitment of the Defaulting Lender) but only to
the extent that such reallocation does not cause the Revolving Extensions of
Credit of any Non-Defaulting Lender to exceed the Revolving Commitment of such
Non-Defaulting Lender. If such reallocation cannot, or can only partially, be
effected, the Borrower shall, upon five Business Days’ written notice from the
Swingline Lender, prepay such Defaulting Lender’s Revolving Percentage
(calculated as in effect immediately prior to it becoming a Defaulting Lender)
of any Swingline Loans (after giving effect to any partial reallocation pursuant
to the first sentence of this Section 2.7(f)). So long as there is a Defaulting
Lender, the Swingline Lender shall not be obligated to make a Swingline Loan to
the extent that the sum of the Revolving Extensions of Credit of the
Non-Defaulting Lenders after giving effect to such Swingline Loan would exceed
the aggregate Revolving Commitments of such Non-Defaulting Lenders.

(g) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
Swingline Lender and Issuing Bank agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Facility (without giving effect to Sections 2.7(f) and
3.4(d)), whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

(h) Defaulting Lender Waterfall. Any payment of principal, interest or other
amounts (other than the payment of (i) commitment fees under Section 2.9,
(ii) default interest under Section 2.15(c) and (iii) Letter of Credit fees
under Section 3.3, which in each case shall be applied pursuant to the
provisions of those Sections) received by the Administrative Agent for the
account of any Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Section 8 or otherwise) shall be applied by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent pursuant to Section 9.7; second, to the payment on a
pro rata basis of any amounts owing by such Defaulting Lender (without
duplication of any prepayments of Swingline Loans by the Borrower pursuant to
Section 2.7(f) or the application of any cash collateral provided by the
Borrower pursuant to Section 3.4(d)) to any Issuing Lender or Swingline Lender
hereunder; third, to be held as security for any L/C Shortfall (without
duplication of any cash collateral provided by the Borrower pursuant to
Section 3.4(d)) in a cash collateral account to be established by, and under the
sole dominion and control of, the Administrative Agent; fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement; fifth, if so determined by the Administrative
Agent and the Borrower, to be held in a deposit account and released in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Lenders or Swingline Lenders as a result of
any final non-appealable judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Lenders or Swingline Lenders against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any final non-appealable judgment
of a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 5.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments under the applicable Facility
without giving effect to Sections 2.7(f) and 3.4(d). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to be held as security in a
cash collateral account pursuant to this Section 2.7(h) shall be deemed paid to
and redirected by such Defaulting Lender and shall satisfy the Borrower’s
payment obligation in respect thereof in full, and each Lender irrevocably
consents hereto.

2.8 Repayment of Loans. (a)  The Borrower hereby unconditionally promises to pay
to the Administrative Agent for the account of the appropriate Revolving Lender
or Term Lender, as the case may be, (i) the then unpaid principal amount of each
Revolving Loan of such Revolving Lender made to the Borrower outstanding on the
Revolving Termination Date (or on such earlier date on which the Loans become
due and payable pursuant to Section 8.1) and (ii) the principal amount of each
outstanding Term Loan of such Term Lender made to the Borrower in installments
according to the amortization schedule set forth in Section 2.3 (or on such
earlier date on which the Loans become due and payable pursuant to Section 8.1).
The Borrower hereby further agrees to pay interest on the unpaid principal
amount of the Loans made to the Borrower from time to time outstanding from the
date made until payment in full thereof at the rates per annum, and on the
dates, set forth in Section 2.15.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(b)(iv), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount of each Loan made hereunder
and any Note evidencing such Loan, the Type of such Loan and each Interest
Period applicable thereto, (ii) the amount of any principal, interest and fees,
as applicable, due and payable or to become due and payable from the Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.8(c) shall, to the extent permitted by applicable law, be
presumptively correct absent demonstrable error of the existence and amounts of
the obligations of the Borrower therein recorded; provided, however, that the
failure of the Administrative Agent or any Lender to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

2.9 Commitment Fees, etc. (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee for the period
from and including the Amendment and Restatement Effective Date to the last day
of the Revolving Commitment Period, computed at the Applicable Commitment Fee
Rate on the average daily amount of the Available Revolving Commitment of such
Lender during the period for which payment is made, payable quarterly in arrears
on each Fee Payment Date; provided that (i) for purposes of calculating any fees
owing in accordance with this Section 2.9(a), the Available Revolving Commitment
for the Swingline Lender shall exclude any outstanding Swingline Loans and
(ii) the Swingline Lender shall not be entitled to any commitment fee with
respect to its Swingline Commitment separate from that to which it is entitled
with respect to its Available Revolving Commitment; provided, further, that
(i) any commitment fee accrued with respect to any of the Revolving Commitments
of a Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such commitment fee shall otherwise have been due and payable by the Borrower
prior to such time and (ii) no commitment fee shall accrue on any of the
Revolving Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent.

2.10 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than two Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans made on the effective date
thereof, the total Revolving Extensions of Credit would exceed the total
Revolving Commitments. Any such partial reduction shall be in an amount equal to
$1,000,000, or a whole multiple of $500,000 in excess thereof, and shall reduce
permanently the Revolving Commitments then in effect. Notwithstanding anything
to the contrary contained in this Agreement, the Borrower may rescind any notice
of termination under this Section 2.10 if such termination would have resulted
from a replacement of all of the Revolving Commitments outstanding at such time,
which replacement shall not be consummated or shall otherwise be delayed.

2.11 Optional Prepayments. (a)  The Borrower may at any time and from time to
time prepay the Revolving Loans, the Swingline Loans or the Term Loans, in whole
or in part, without premium or penalty except as specifically provided in
Section 2.11(b), upon irrevocable written notice delivered to the Administrative
Agent no later than 12:00 Noon, New York City time, (i) three Business Days
prior thereto, in the case of Eurocurrency Loans that are Revolving Loans or
Term Loans, (ii) one Business Day prior thereto, in the case of ABR Loans that
are Revolving Loans or Term Loans and (iii) on the prepayment date, in the case
of ABR Loans that are Swingline Loans, which notice shall specify (x) the date
and amount of prepayment, (y) whether the prepayment is of Swingline Loans,
Revolving Loans, Tranche A Term Loans, Tranche B Term Loans or New Loans and
(z) whether the prepayment is of Eurocurrency Loans or ABR Loans; provided that
if a Eurocurrency Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.21. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein (provided that such notice may be
conditioned on receiving the proceeds of any refinancing), together with (except
in the case of Revolving Loans that are ABR Loans and Swingline Loans) accrued
interest to such date on the amount prepaid. Partial prepayments of Term Loans
and of Revolving Loans shall be in an aggregate principal amount of
(i) $1,000,000 or a whole multiple of $100,000 in excess thereof (in the case of
prepayments of ABR Loans) or (ii) $1,000,000 or a whole multiple of $500,000 in
excess thereof (in the case of prepayments of Eurocurrency Loans), and in each
case shall be subject to the provisions of Section 2.18. Partial prepayments of
Swingline Loans shall be in an aggregate principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof.

(b) Any optional prepayment in full of the Tranche B Term Loans as a result of a
Repricing Transaction shall be accompanied by a prepayment fee, which shall
initially be 1% of the aggregate principal amount prepaid and shall decline to
0% on and after the first anniversary of the Amendment and Restatement Effective
Date.

(c) [RESERVED]

(d) In connection with any optional prepayments by the Borrower of the Term
Loans pursuant to this Section 2.11, such prepayments shall be applied on a pro
rata basis to the then outstanding Term Loans being prepaid irrespective of
whether such outstanding Term Loans are ABR Loans or Eurocurrency Loans.

2.12 Mandatory Prepayments. (a)  Unless the Required Prepayment Lenders shall
otherwise agree, if any Indebtedness (excluding any Indebtedness incurred in
accordance with Section 7.2) shall be incurred by the Borrower or any Restricted
Subsidiary, an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied not later than one Business Day after the date of receipt of such Net
Cash Proceeds toward the prepayment of the Term Loans as set forth in
Section 2.12(d).

(b) Unless the Required Prepayment Lenders shall otherwise agree, if on any date
the Borrower or any Restricted Subsidiary shall for its own account receive Net
Cash Proceeds from any Asset Sale or Recovery Event then, unless a Reinvestment
Notice shall be delivered to the Administrative Agent in respect thereof, such
Net Cash Proceeds shall be applied not later than five Business Days after such
date toward the prepayment of the Term Loans as set forth in Section 2.12(d);
provided that, notwithstanding the foregoing, (i) on each Reinvestment
Prepayment Date, the Term Loans shall be prepaid as set forth in Section 2.12(d)
by an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event and (ii) on the date (the “Trigger Date”) that is
six months after any such Reinvestment Prepayment Date, the Term Loans shall be
prepaid as set forth in Section 2.12(d) by an amount equal to the portion of any
Committed Reinvestment Amount with respect to the relevant Reinvestment Event
not actually expended by such Trigger Date.

(c) Unless the Required Prepayment Lenders shall otherwise agree, if, for any
fiscal year of the Borrower commencing with the fiscal year ending March 31,
2012, there shall be Excess Cash Flow, the Borrower shall, on the relevant
Excess Cash Flow Application Date, apply an amount equal to (i) the Excess Cash
Flow Percentage of such Excess Cash Flow minus (ii) the aggregate amount of all
prepayments of Revolving Loans and Swingline Loans during such fiscal year to
the extent accompanied by permanent optional reductions of the Revolving
Commitments, and all optional prepayments of Term Loans during such fiscal year,
in each case other than to the extent any such prepayment is funded with the
proceeds of long-term Indebtedness, toward the prepayment of Term Loans as set
forth in Section 2.12(d). Each such prepayment shall be made on a date (an
“Excess Cash Flow Application Date”) no later than ten days after the date on
which the financial statements referred to in Section 6.1(a), for the fiscal
year with respect to which such prepayment is made, are required to be delivered
to the Lenders.

(d) Amounts to be applied in connection with prepayments pursuant to this
Section 2.12 shall be applied to the prepayment of the Term Loans in accordance
with Section 2.18(b) until paid in full. In connection with any mandatory
prepayments by the Borrower of the Term Loans pursuant to Section 2.12, such
prepayments shall be applied on a pro rata basis to the then outstanding Term
Loans being prepaid irrespective of whether such outstanding Term Loans are ABR
Loans or Eurocurrency Loans; provided that if no Lender exercises the right to
waive a given mandatory prepayment of the Term Loans pursuant to
Section 2.12(e), then, with respect to such mandatory prepayment, the amount of
such mandatory prepayment shall be applied first to Term Loans that are ABR
Loans to the full extent thereof before application to Term Loans that are
Eurocurrency Loans in a manner that minimizes the amount of any payments
required to be made by the Borrower pursuant to Section 2.21. Each prepayment of
the Term Loans under this Section 2.12 shall be accompanied by accrued interest
to the date of such prepayment on the amount prepaid.

(e) Notwithstanding anything to the contrary in Section 2.12(d) or 2.18, with
respect to the amount of any mandatory prepayment pursuant to this Section 2.12
that is allocated to Tranche B Term Loans (such amount, the “Tranche B
Prepayment Amount”), at any time when Tranche A Term Loans remain outstanding,
the Borrower will, in lieu of applying such amount to the prepayment of Tranche
B Term Loans as provided in paragraph (d) above, on the date specified in this
Section 2.12 for such prepayment, give the Administrative Agent telephonic
notice (promptly confirmed in writing) requesting that the Administrative Agent
prepare and provide to each Tranche B Term Lender (which, for avoidance of
doubt, includes each New Term Lender) a notice (each, a “Prepayment Option
Notice”) as described below. As promptly as practicable after receiving such
notice from the Borrower, the Administrative Agent will send to each Tranche B
Term Lender a Prepayment Option Notice, which shall be in the form of Exhibit I
to the Closing Date Credit Agreement (or such other form approved by the
Administrative Agent), and shall include an offer by the Borrower to prepay, on
the date (each a “Mandatory Prepayment Date”) that is ten Business Days after
the date of the Prepayment Option Notice, the Tranche B Term Loans of such
Lender by an amount equal to the portion of the Tranche B Prepayment Amount
indicated in such Lender’s Prepayment Option Notice as being applicable to such
Lender’s Tranche B Term Loans. Each Tranche B Term Lender may reject all or a
portion of its Tranche B Prepayment Amount by providing written notice to the
Administrative Agent and the Borrower no later than 5:00 p.m. (New York time)
one Business Day after such Tranche B Term Lender’s receipt of the Prepayment
Option Notice (which notice shall specify the principal amount of the Tranche B
Prepayment Amount to be rejected by such Lender); provided that any Tranche B
Term Lender’s failure to so reject such Tranche B Prepayment Amount shall be
deemed an acceptance by such Tranche B Term Lender of such Prepayment Option
Notice and the amount to be prepaid in respect of Tranche B Term Loans held by
such Tranche B Term Lender. On the Mandatory Prepayment Date, the Borrower shall
(i) pay to the relevant Tranche B Term Lenders the aggregate amount necessary to
prepay that portion of the outstanding Tranche B Term Loans in respect of which
such Lenders have (or are deemed to have) accepted prepayment as described above
and (ii) prepay outstanding Tranche A Term Loans in an aggregate amount equal to
the amounts declined by Tranche B Term Lenders as described above; provided
that, upon the making of such prepayments, any amount remaining unapplied (i.e.,
after the payment in full of the Tranche A Term Loans) shall be returned to the
Borrower.

2.13 Conversion and Continuation Options. (a)  The Borrower may elect from time
to time to convert Eurocurrency Loans made to the Borrower to ABR Loans by
giving the Administrative Agent prior irrevocable written notice of such
election no later than 12:00 Noon, New York City time, on the third Business Day
preceding the proposed conversion date; provided that if any Eurocurrency Loan
is so converted on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.21. The Borrower may elect from time to time to convert ABR Loans made
to the Borrower to Eurocurrency Loans by giving the Administrative Agent prior
irrevocable written notice of such election no later than 12:00 Noon, New York
City time, on the third Business Day preceding the proposed conversion date
(which notice shall specify the length of the initial Interest Period therefor);
provided that no ABR Loan under a particular Facility may be converted into a
Eurocurrency Loan when any Event of Default has occurred and is continuing and
the Administrative Agent or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

(b) Any Eurocurrency Loan may be continued as such by the Borrower giving
irrevocable written notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1 and
no later than 12:00 Noon, New York City time, on the third Business Day
preceding the proposed continuation date, of the length of the next Interest
Period to be applicable to such Loans; provided that if any Eurocurrency Loan is
so continued on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.21; provided, further, that no Eurocurrency Loan under a particular
Facility may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such continuations; and provided, further, that (i) if the Borrower shall
fail to give any required notice as described above in this paragraph such
Eurocurrency Loans shall be automatically continued as Eurocurrency Loans having
an Interest Period of one month’s duration on the last day of such then-expiring
Interest Period and (ii) if such continuation is not permitted pursuant to the
preceding proviso, such Eurocurrency Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

2.14 Minimum Amounts and Maximum Number of Eurocurrency Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurocurrency Loans and
all selections of Interest Periods shall be in such amounts and be made pursuant
to such elections so that (a) after giving effect thereto, the aggregate
principal amount of the Eurocurrency Loans comprising each Eurocurrency Tranche
shall be equal to a minimum of $1,000,000 or a whole multiple of $500,000 in
excess thereof and (b) no more than twelve Eurocurrency Tranches shall be
outstanding at any one time.

2.15 Interest Rates and Payment Dates. (a)  (i) Each Eurocurrency Loan other
than a Eurocurrency Loan that is a Tranche B Term Loan shall bear interest for
each day during each Interest Period with respect thereto at a rate per annum
equal to the Eurocurrency Rate determined for such day plus the Applicable
Margin and (ii) each Eurocurrency Loan that is a Tranche B Term Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to (A) the greater of (x) the Eurocurrency Rate determined for
such day and (y) 1.00% plus (B) the Applicable Margin.

(b) (i) Each ABR Loan other than an ABR Loan that is a Tranche B Term Loan shall
bear interest at a rate per annum equal to ABR plus the Applicable Margin and
(ii) each ABR Loan that is a Tranche B Term Loan shall bear interest at a rate
per annum equal to (A) the greater of (x) ABR and (y) 2.00% plus (B) the
Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section 2.15
plus 2% or (y) in the case of Reimbursement Obligations, the rate applicable to
ABR Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of
any interest payable on any Loan or Reimbursement Obligation or any commitment
fee or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans
under the relevant Facility plus 2% (or, in the case of any such other amounts
that do not relate to a particular Facility, the rate then applicable to ABR
Loans under the Revolving Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (after as well as before judgment); provided that no amount
shall be payable pursuant to this Section 2.15(c) to a Defaulting Lender so long
as such Lender shall be a Defaulting Lender; provided further no amounts shall
accrue pursuant to this Section 2.15(c) on any overdue Loan, Reimbursement
Obligation, commitment fee or other amount payable to a Defaulting Lender so
long as such Lender shall be a Defaulting Lender.

(d) Interest shall be payable by the Borrower in arrears on each Interest
Payment Date; provided that interest accruing pursuant to paragraph (c) of this
Section 2.15 shall be payable from time to time on demand.

2.16 Computation of Interest and Fees. (a)  Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurocurrency Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be presumptively correct in the absence
of demonstrable error. The Administrative Agent shall, at the request of the
Borrower, deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to
Section 2.15(a) and Section 2.15(b).

2.17 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period for any Eurocurrency Loan:

(a) the Administrative Agent shall have determined (which determination shall be
presumptively correct absent demonstrable error) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that by reason of any
changes arising after the Amendment and Restatement Effective Date the
Eurocurrency Rate determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (as certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give telecopy notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter. If such notice is given
(x) any Eurocurrency Loans under the relevant Facility requested to be made on
the first day of such Interest Period shall be made as ABR Loans, (y) any Loans
under the relevant Facility that were to have been converted on the first day of
such Interest Period to Eurocurrency Loans shall be continued as ABR Loans and
(z) any outstanding Eurocurrency Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period with respect
thereto, to ABR Loans. Until such notice has been withdrawn by the
Administrative Agent (which action the Administrative Agent will take promptly
after the conditions giving rise to such notice no longer exist), no further
Eurocurrency Loans under the relevant Facility shall be made or continued as
such, nor shall the Borrower have the right to convert Loans under the relevant
Facility to Eurocurrency Loans.

2.18 Pro Rata Treatment and Payments. (a)  Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Revolving Commitments shall be made pro rata
according to the respective Tranche A Term Percentages, Tranche B Term
Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders other than reductions of Revolving Commitments pursuant to Section 2.24
and payments in respect of any differences in the Applicable Commitment Fee Rate
of Accepting Lenders pursuant to a Loan Modification Agreement. Each payment
(other than prepayments) in respect of principal or interest in respect of the
Tranche A Term Loans, Tranche B Term Loans or New Term Loans and each payment in
respect of fees payable hereunder shall be applied to the amounts of such
obligations owing to the Tranche A Term Lenders, Tranche B Term Lenders or New
Term Lenders, as applicable, pro rata according to the respective amounts then
due and owing to such Lenders, other than payments pursuant to Section 2.24.

(b) Each mandatory prepayment of the Term Loans shall be allocated between the
Tranche A Term Facility, the Tranche B Term Facility and any New Facility
comprising Term Loans, if any, pro rata except as affected by the opt-out
provision under Section 2.12(e). Each optional prepayment and mandatory
prepayment of the Tranche A Term Loans, Tranche B Term Loans or New Term Loans
shall be applied to the remaining installments thereof as specified by the
Borrower. Amounts repaid or prepaid on account of the Term Loans may not be
reborrowed.

(c) Each payment (including prepayments) to be made by the Borrower on account
of principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders other than reductions of Revolving
Commitments pursuant to Section 2.24 and payments in respect of any differences
in the Applicable Commitment Fee Rate and Applicable Margin, as applicable, of
Accepting Lenders pursuant to a Loan Modification Agreement. Each payment
(including prepayments) to be made by the Borrower on account of principal of
and interest on the New Revolving Loans shall be made pro rata according to the
respective outstanding principal amounts of the New Revolving Loans then held by
the New Lenders other than reductions of Revolving Commitments pursuant to
Section 2.24 and payments in respect of any differences in the Applicable
Commitment Fee Rate and Applicable Margin, as applicable, of Accepting Lenders
pursuant to a Loan Modification Agreement. Each payment in respect of
Reimbursement Obligations in respect of any Letter of Credit shall be made to
the Issuing Lender that issued such Letter of Credit.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff, deduction or counterclaim and shall be made prior to 2:00 P.M.,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Funding Office, in immediately available
funds. Any payment received by the Administrative Agent after 2:00 P.M., New
York City time may be considered received on the next Business Day in the
Administrative Agent’s sole discretion. The Administrative Agent shall
distribute such payments to the relevant Lenders promptly upon receipt in like
funds as received. If any payment hereunder (other than payments on the
Eurocurrency Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurocurrency Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be presumptively correct in the absence of
demonstrable error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall give notice of such
fact to the Borrower and the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans under the relevant Facility, on demand, from the Borrower. Nothing
herein shall be deemed to limit the rights of the Administrative Agent or the
Borrower against any Defaulting Lender.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the relevant Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each relevant Lender to which any amount which was made available
pursuant to the preceding sentence, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate. Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrower.

2.19 Requirements of Law. (a)  Except with respect to Taxes, which are addressed
in Section 2.20, if the adoption of or any change in any Requirement of Law or
in the interpretation or application thereof or compliance by any Lender with
any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority first made, in each case,
subsequent to the Amendment and Restatement Effective Date:

(i) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate
hereunder; or

(ii) shall impose on such Lender any other condition not otherwise contemplated
hereunder;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurocurrency Loans or issuing or
participating in Letters of Credit (in each case hereunder), or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, the
Borrower shall promptly pay such Lender, in Dollars, within thirty Business Days
after the Borrower’s receipt of a reasonably detailed invoice therefor (showing
with reasonable detail the calculations thereof), any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable. If any Lender becomes entitled to claim any additional amounts
pursuant to this Section 2.19, it shall promptly notify the Borrower (with a
copy to the Administrative Agent) of the event by reason of which it has become
so entitled.

(b) If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any entity
controlling such Lender with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority first
made, in each case, subsequent to the Amendment and Restatement Effective Date
shall have the effect of reducing the rate of return on such Lender’s or such
entity’s capital as a consequence of its obligations hereunder or under or in
respect of any Letter of Credit to a level below that which such Lender or such
entity could have achieved but for such adoption, change or compliance (taking
into consideration such Lender’s or such entity’s policies with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time, after submission by such Lender to the Borrower (with a copy to
the Administrative Agent) of a reasonably detailed written request therefor
(consistent with the detail provided by such Lender to similarly situated
borrowers), the Borrower shall pay to such Lender, in Dollars, such additional
amount or amounts as will compensate such Lender or such entity for such
reduction.

(c) A certificate prepared in good faith as to any additional amounts payable
pursuant to this Section 2.19 submitted by any Lender to the Borrower (with a
copy to the Administrative Agent) shall be presumptively correct in the absence
of demonstrable error. Notwithstanding anything to the contrary in this
Section 2.19, the Borrower shall not be required to compensate a Lender pursuant
to this Section 2.19 for any amounts incurred more than 180 days prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that if the circumstances giving rise to such
claim have a retroactive effect, then such 180-day period shall be extended to
include the period of such retroactive effect. The obligations of the Borrower
pursuant to this Section 2.19 shall survive the termination of this Agreement
and the payment of the Obligations. Notwithstanding the foregoing, the Borrower
shall not be obligated to make payment to any of the Administrative Agent or a
Lender with respect to penalties, interest and expenses if written demand
therefore was not made by the Administrative Agent or such Lender within
180 days from the date on which such party makes payment for such penalties,
interest and expenses.

(d) Notwithstanding anything in this Section 2.19 to the contrary, solely for
purposes of this Section 2.19, the Dodd Frank Wall Street Reform and Consumer
Protection Act, and all requests, rules, regulations, guidelines and directives
promulgated thereunder or issued in connection therewith, shall be deemed to
have been enacted, adopted or issued, as applicable, subsequent to the Amendment
and Restatement Effective Date.

2.20 Taxes. (a)  Except as otherwise provided in this Agreement or as required
by law, all payments made by the Borrower or any Loan Party under this Agreement
and the other Loan Documents to the Administrative Agent or any Lender under
this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any Taxes, excluding (i) net income Taxes, net
profits Taxes and franchise Taxes (and net worth Taxes and capital Taxes imposed
in lieu of net income Taxes) imposed on the Administrative Agent or any Lender
(A) by the jurisdiction (or any political subdivision thereof) under the laws of
which the Administrative Agent or any Lender (or, in the case of a pass-through
entity, any of its beneficial owners) is organized or in which its applicable
lending office is located or (B) as a result of a present or former connection
between the Administrative Agent or such Lender or beneficial owner and the
jurisdiction of the Governmental Authority imposing such Tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document), and (ii) any branch
profits or backup withholding Taxes imposed by the United States or any similar
Tax imposed by any other jurisdiction in which the applicable Borrower or any
Loan Party under this Agreement and the other Loan Documents is located or is
deemed to be doing business. If any such non-excluded Taxes (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable by
the Borrower or any Loan Party under this Agreement and the other Loan Documents
to the Administrative Agent or any Lender hereunder, the amounts so payable to
the Administrative Agent or such Lender shall be increased to the extent
necessary to yield to the Administrative Agent or such Lender (after deduction
or withholding of all Non-Excluded Taxes and Other Taxes including Non-Excluded
Taxes attributable to amounts payable under this Section 2.20(a)) interest or
any such other amounts payable hereunder at the rates or in the amounts
specified in this Agreement; provided, however, that the Borrower or any Loan
Party under this Agreement and the other Loan Documents shall not be required to
increase any such amounts payable to or in respect of any Lender with respect to
any Non-Excluded Taxes (i) that are attributable to such Lender’s (or, in the
case of a pass-through entity, any of its beneficial owners’) failure to comply
with the requirements of paragraph (d) or (e), as applicable, of this
Section 2.20 or (ii) that are withholding Taxes imposed on amounts payable under
this Agreement or the other Loan Documents (including any withholding Taxes
arising under Sections 1471 through 1474 of the Code (or any amended or
successor provisions that are substantially comparable), any regulations
promulgated thereunder or official interpretations thereof ), unless such Taxes
are imposed as a result of a Change in Law occurring after such Lender becomes a
party hereto or after the Amendment and Restatement Effective Date, whichever is
later, or as a result of any change in facts, occurring after such Lender
becomes a party hereto or after the Amendment and Restatement Effective Date,
whichever is later, that is not attributable to the Lender, except (in the case
of an assignment) to the extent that such Lender’s assignor (if any) was
entitled, at the time of such assignment, to receive additional amounts from the
Borrower or any Loan Party under this Agreement and the other Loan Documents
with respect to such Taxes pursuant to this paragraph.

(b) In addition, the Borrower or any Loan Party under this Agreement and the
other Loan Documents shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower
and any Loan Party under this Agreement and the other Loan Documents, as
promptly as possible thereafter the Borrower shall send to the Administrative
Agent for the account of the Administrative Agent or Lender, as the case may be,
a certified copy of an original official receipt received by the Borrower
showing payment thereof if such receipt is obtainable, or, if not, such other
evidence of payment as may reasonably be required by the Administrative Agent or
such Lender. If the Borrower or any Loan Party under this Agreement and the
other Loan Documents fails to pay any Non-Excluded Taxes or Other Taxes that the
Borrower or any Loan Party under this Agreement and the other Loan Documents is
required to pay pursuant to this Section 2.20 (or in respect of which the
Borrower or any Loan Party under this Agreement and the other Loan Documents
would be required to pay increased amounts pursuant to Section 2.20(a) if such
Non-Excluded Taxes or Other Taxes were withheld) when due to the appropriate
taxing authority or fails to remit to the Administrative Agent the required
receipts or other required documentary evidence, the Borrower or any Loan Party
under this Agreement and the other Loan Documents shall indemnify the
Administrative Agent and the Lenders for any payments by them of such
Non-Excluded Taxes or Other Taxes and for any incremental taxes, interest or
penalties that become payable by the Administrative Agent or any Lender as a
result of any such failure within thirty days after the Lender or the
Administrative Agent delivers to the Borrower (with a copy to the Administrative
Agent) either (a) a copy of the receipt issued by a Governmental Authority
evidencing payment of such Taxes or (b) certificates as to the amount of such
payment or liability prepared in good faith.

(d) Each Lender (and, in the case of a pass-through entity, each of its
beneficial owners) that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) (a “Non-US Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Borrower and to the Lender from which the related participation shall have been
purchased) (i) two accurate and complete copies of IRS Form W-8ECI or W-8BEN,
or, (ii) in the case of a Non-US Lender claiming exemption from United States
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit F to the Closing Date Credit Agreement and two accurate and complete
copies of IRS Form W-8BEN, or any subsequent versions or successors to such
forms, in each case properly completed and duly executed by such Non-US Lender
claiming complete exemption from, or a reduced rate of, United States federal
withholding tax on all payments by the Borrower or any Loan Party under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non-US Lender on or before the date it becomes a party to this Agreement (or, in
the case of any Participant, on or before the date such Participant purchases
the related participation). In addition, each Non-US Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-US Lender. Each Non-US Lender shall (i) promptly notify
the Borrower at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrower (or any other form
of certification adopted by the United States taxing authorities for such
purpose) and (ii) take such steps as shall not be disadvantageous to it, in its
reasonable judgment, and as may be reasonably necessary (including the
re-designation of its lending office pursuant to Section 2.23) to avoid any
requirement of applicable laws of any such jurisdiction that the Borrower or any
Loan Party make any deduction or withholding for taxes from amounts payable to
such Lender. Notwithstanding any other provision of this paragraph, a Non-US
Lender shall not be required to deliver any form pursuant to this paragraph that
such Non-US Lender is not legally able to deliver.

(e) Each Lender (and, in the case of a Lender that is a non-United States
pass-through entity, each of its beneficial owners) that is a United States
person (as such term is defined in Section 7701(a)(30) of the Code) (a “US
Lender”) shall deliver to the Borrower and the Administrative Agent two accurate
and complete copies of IRS Form W-9, or any subsequent versions or successors to
such form and certify that such lender is not subject to backup withholding.
Such forms shall be delivered by each US Lender on or before the date it becomes
a party to this Agreement. In addition, each US Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such US Lender. Each US Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certifications to the Borrower (or any other form of certification
adopted by the United States taxing authorities for such purpose).

(f) If the Administrative Agent or any Lender determines, in good faith, that it
has received a refund of any Non-Excluded Taxes or Other Taxes as to which it
has been indemnified by the Borrower or any Loan Party or with respect to which
the Borrower or any Loan Party has paid additional amounts pursuant to this
Section 2.20, it shall promptly pay over such refund to the Borrower (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower or any Loan Party under this Section 2.20 with respect to the
Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority; provided, further, that the Borrower
shall not be required to repay to the Administrative Agent or the Lender an
amount in excess of the amount paid over by such party to the Borrower pursuant
to this Section 2.20. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person. In no event will the Administrative Agent or any
Lender be required to pay any amount to the Borrower the payment of which would
place the Administrative Agent or such Lender in a less favorable net after-tax
position than the Administrative Agent or such Lender would have been in if the
additional amounts giving rise to such refund of any Non-Excluded Taxes or Other
Taxes had never been paid. The agreements in this Section 2.20 shall survive the
termination of this Agreement and the payment of the Obligations.

2.21 Indemnity. Other than with respect to Taxes, which shall be governed solely
by Section 2.20, the Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense (other than lost profits,
including the loss of Applicable Margin) that such Lender may actually sustain
or incur as a consequence of (a) any failure by the Borrower in making a
borrowing of, conversion into or continuation of Eurocurrency Loans after the
Borrower has given notice requesting the same in accordance with the provisions
of this Agreement, (b) any failure by the Borrower in making any prepayment of
or conversion from Eurocurrency Loans after the Borrower has given a notice
thereof in accordance with the provisions of this Agreement or (c) the making of
a prepayment, conversion or continuation of Eurocurrency Loans on a day that is
not the last day of an Interest Period with respect thereto. A reasonably
detailed certificate as to (showing in reasonable detail the calculation of) any
amounts payable pursuant to this Section 2.21 submitted to the Borrower by any
Lender shall be presumptively correct in the absence of demonstrable error. This
covenant shall survive the termination of this Agreement and the payment of the
Obligations.

2.22 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof, in each case, first made after the Amendment and Restatement Effective
Date, shall make it unlawful for any Lender to make or maintain Eurocurrency
Loans as contemplated by this Agreement, such Lender shall promptly give notice
thereof (a “Rate Determination Notice”) to the Administrative Agent and the
Borrower, and (a) the commitment of such Lender hereunder to make Eurocurrency
Loans, continue Eurocurrency Loans as such and convert ABR Loans to Eurocurrency
Loans shall be suspended during the period of such illegality and (b) such
Lender’s Loans then outstanding as Eurocurrency Loans, if any, shall be
converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurocurrency Loan occurs
on a day which is not the last day of the then current Interest Period with
respect thereto, the Borrower shall pay to such Lender such amounts, if any, as
may be required pursuant to Section 2.21.

2.23 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.19, 2.20(a) or 2.22 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the good faith judgment of such Lender, cause such Lender and
its lending office(s) to suffer no material economic, legal or regulatory
disadvantage; provided, further, that nothing in this Section 2.23 shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.19, 2.20(a) or 2.22.

2.24 Replacement of Lenders. The Borrower shall be permitted to (a) replace with
a financial entity or financial entities, or (b) prepay or terminate, without
premium or penalty (but subject to Section 2.21), the Loans or Commitments, as
applicable, of any Lender that (i) requests reimbursement for amounts owing or
otherwise results in increased costs imposed on the Borrower or on account of
which the Borrower is required to pay additional amounts to any Governmental
Authority pursuant to Section 2.19, 2.20 or 2.21 (to the extent a request made
by a Lender pursuant to the operation of Section 2.21 is materially greater than
requests made by other Lenders) or gives a notice of illegality pursuant to
Section 2.22, (ii) is a Defaulting Lender, or (iii) has refused to consent to
any waiver or amendment with respect to any Loan Document that requires such
Lender’s consent and has been consented to by the Required Lenders; provided
that, in the case of a replacement pursuant to clause (a) above, (A) such
replacement does not conflict with any Requirement of Law, (B) the replacement
financial entity or financial entities shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (C) the Borrower shall be liable to such replaced Lender under
Section 2.21 (as though Section 2.21 were applicable) if any Eurocurrency Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (D) the replacement financial entity or
financial entities, (x) if not already a Lender, shall be reasonably
satisfactory to the Administrative Agent to the extent that an assignment to
such replacement financial institution of the rights and obligations being
acquired by it would otherwise require the consent of the Administrative Agent
pursuant to Section 10.6(b)(i)(B) and (y) shall pay (unless otherwise paid by
the Borrower) any processing and recordation fee required under Section
10.6(b)(ii)(B), (E) the Administrative Agent and any replacement financial
entity or entities shall execute and deliver, and such replaced Lender shall
thereupon be deemed to have executed and delivered, an appropriately completed
Assignment and Assumption to effect such substitution, (F) the Borrower shall
pay all additional amounts (if any) required pursuant to Section 2.19 or 2.20,
as the case may be, in respect of any period prior to the date on which such
replacement shall be consummated, (G) if applicable, the replacement financial
entity or financial entities shall consent to such amendment or waiver, (H) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender and (I) if such replacement is in connection with a Repricing
Transaction prior to the first anniversary of the Amendment and Restatement
Effective Date, the Borrower or the replacement Lender shall pay the replaced
Lender a fee equal to 1% of the aggregate principal amount of its Tranche B Term
Loans required to be assigned pursuant to this Section 2.24. Prepayments
pursuant to clause (b) above (i) shall be accompanied by accrued and unpaid
interest on the principal amount so prepaid up to the date of such prepayment
and (ii) shall not be subject to the provisions of Section 2.18. The termination
of the Revolving Commitments of any Lender pursuant to clause (b) above shall
not be subject to the provisions of Section 2.18.

2.25 Incremental Loans. (a) The Borrower may by written notice to the
Administrative Agent elect to request the establishment of one or more new term
loans or revolving commitments (but no more than two tranches at any time
outstanding in the case of revolving commitments) (the “New Loan Commitments”)
hereunder, in an aggregate amount for all such New Loan Commitments not in
excess of (i) $150,000,000 plus (ii) an additional $150,000,000 if the pro forma
Consolidated Net Total Leverage Ratio is less than 2.75:1.00 as of the end of
the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 6.1. Each such notice shall specify the date
(each, an “Increased Amount Date”) on which the Borrower proposes that the New
Loan Commitments shall be effective, which shall be a date not less than 10
Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that any Lender offered or approached to provide
all or a portion of any New Loan Commitments may elect or decline, in its sole
discretion, to provide such New Loan Commitments.

(b) Such New Loan Commitments shall become effective as of such Increased Amount
Date; provided that (i) no Default or Event of Default shall exist on such
Increased Amount Date before or after giving effect to such New Loan Commitments
and to the making of any Tranche of New Loans pursuant thereto and after giving
effect to any transaction consummated in connection therewith; (ii) the Borrower
shall be in pro forma compliance with the financial covenants set forth in
Section 7.1 as of the end of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 6.1; (iii) the
proceeds of any New Loans shall be used for general corporate purposes of the
Borrower and its Subsidiaries (including Permitted Acquisitions and Investments
permitted under Section 7.7); (iv) the New Loans shall share ratably in the
Collateral and shall benefit ratably from the guarantees under the Guarantee and
Collateral Agreement; (v) the New Loans that are term loans (“New Term Loans”)
shall share ratably in any mandatory prepayments of the existing Term Loans;
(vi) in the case of any New Term Loans, the maturity date thereof shall not be
earlier than the Tranche B Term Maturity Date and the weighted average life to
maturity shall be equal to or greater than the weighted average life to maturity
of the Tranche B Term Loans; provided that up to $150.0 million of the New Term
Loans may mature earlier than and have an average life to maturity shorter than
that of the Tranche B Term Loans so long as such New Term Loans mature no
earlier than, and will have a weighted average life to maturity no shorter than,
that of the Tranche A Term Loans; (vii) in the case of any New Loans that are
revolving loans or commitments (“New Revolving Loans”) the maturity date or
commitment termination date thereof shall not be earlier than the Revolving
Termination Date and such New Revolving Loans shall not require any scheduled
commitment reductions prior to the Revolving Termination Date; (viii) the New
Revolving Loans shall share ratably in any mandatory prepayments or utilizations
of the existing Revolving Loans; (ix) subject to Section 2.24, commitment
reductions shall apply ratably to the Revolving Commitments and any commitments
in respect of New Revolving Loans; provided that the Borrower may reduce 100% of
the commitments of any revolving facility on a non-pro rata basis with the
commitments under any other revolving facility hereunder, (x) all terms and
documentation with respect to any New Loans which differ from those with respect
to the Loans under the applicable Facility shall be reasonably satisfactory to
the Administrative Agent (except to the extent permitted by clauses (vi) and
(vii) above and the last sentence of this paragraph); (xi) such New Loans or New
Loan Commitments shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the Borrower, the Administrative Agent and one or more
New Lenders; (xii) the Borrower shall deliver or cause to be delivered any
customary legal opinions or other documents reasonably requested by
Administrative Agent in connection with any such transaction, including any
supplements or amendments to the Security Documents providing for such New Loans
to be secured thereby; and (xiii) if the initial “spread” (for purposes of this
Section 2.25, the “spread” with respect to any Loan shall be calculated as the
sum of the Eurodollar Loan margin on the relevant Loan plus any original issue
discount or upfront fees in lieu of original issue discount (other than any
arranging fees, underwriting fees and commitment fees) (based on an assumed
four-year average life for the applicable Facilities (e.g., 100 basis points in
original issue discount or upfront fees equals 25 basis points of interest rate
margin))) relating to the New Term Loans exceeds the spread then in effect with
respect to the Tranche B Term Loans by more than 0.50%, the Applicable Margin
relating to the existing Tranche B Term Loans shall be adjusted so that the
spread relating to such New Term Loans does not exceed the spread applicable to
the existing Tranche B Term Loans by more than 0.50%; provided that if the New
Term Loans include an interest rate floor greater than the interest rate floor
applicable to the Tranche B Term Loans, such increased amount shall be equated
to the applicable interest rate margin for purposes of determining whether an
increase to the Applicable Margin for the Tranche B Term Loans shall be
required, to the extent an increase in the interest rate floor for the Tranche B
Term Loans would cause an increase in the interest rate then in effect
thereunder, and in such case the interest rate floor (but not the Applicable
Margin) applicable to the Tranche B Term Loans shall be increased by such
amount. Any New Loans made on an Increased Amount Date that have terms and
provisions that differ from those of the Term Loans or Revolving Loans, as
applicable, outstanding on the date on which such New Loans are made shall be
designated as a separate tranche (a “Tranche”) of Term Loans or Revolving Loans,
as applicable, for all purposes of this Agreement, except as the relevant
Joinder Agreement otherwise provides. For the avoidance of doubt, the rate of
interest and the amortization schedule (if applicable) of any New Loan
Commitments shall be determined by the Borrower and the applicable New Lenders
and shall be set forth in the applicable Joinder Agreement. Any New Revolving
Loans and Replacement Revolving Commitments that have the same terms shall
constitute a single Tranche hereunder, and for the avoidance of doubt the
Borrower may refinance Refinanced Revolving Commitments with Replacement
Revolving Commitments concurrently with the establishment of New Revolving Loans
hereunder.

(c) On any Increased Amount Date on which any New Loan Commitment become
effective, subject to the foregoing terms and conditions, each lender with a New
Loan Commitment (each, a “New Lender”) shall become a Lender hereunder with
respect to such New Loan Commitment.

(d) The terms and provisions of the New Loan Commitments of any Tranche shall
be, except as otherwise set forth in the relevant Joinder Agreement, identical
to those of the applicable Loans and for purposes of this Agreement, any New
Loans or New Loan Commitments shall be deemed to be Term Loans, Revolving Loans
or Revolving Commitments, as applicable. Each Joinder Agreement may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.25.

(e) For the avoidance of doubt, the Additional Revolving Commitments shall not
constitute New Loan Commitments and any Revolving Loans made in respect of the
Additional Revolving Commitments shall not constitute New Loans or New Revolving
Loans.

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment. (a)  Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Revolving Lenders set
forth in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”)
under the Revolving Commitment for the account of the Borrower or any Guarantor
on any Business Day during the Revolving Commitment Period in such form as may
be approved from time to time by such Issuing Lender; provided that no Issuing
Lender shall have any obligation to issue any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations would exceed the L/C Commitment
or (ii) the aggregate amount of the Available Revolving Commitments would be
less than zero. Each Letter of Credit shall (i) be denominated in Dollars and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date that is three Business Days prior to the Revolving
Termination Date (unless cash collateralized or backstopped, in each case in a
manner agreed to by the Borrower and the Issuing Lender); provided that any
Letter of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above).

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause such Issuing Lender to
exceed any limits imposed by, any applicable Requirement of Law.

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the relevant Issuing Lender issue a Letter of Credit (or
amend, renew or extend an outstanding Letter of Credit) by delivering to such
Issuing Lender at its address for notices specified to the Borrower by such
Issuing Lender an Application therefor, with a copy to the Administrative Agent,
completed to the reasonable satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
may reasonably request. Upon receipt of any Application, the relevant Issuing
Lender will process such Application and the certificates, documents and other
papers and information delivered to it in connection therewith in accordance
with its customary procedures and shall promptly issue (or amend, renew or
extend, as the case may be) the Letter of Credit requested thereby (but in no
event without the consent of the applicable Issuing Lender shall any Issuing
Lender be required to issue (or amend, renew or extend, as the case may be) any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit (or such amendment, renewal or extension, as the case may be) to the
beneficiary thereof or as otherwise may be agreed to by such Issuing Lender and
the Borrower. Such Issuing Lender shall furnish a copy of such Letter of Credit
to the Borrower promptly following the issuance (or such amendment, renewal or
extension, as the case may be) thereof. Each Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
relevant Revolving Lenders, notice of the issuance (or such amendment, renewal
or extension, as the case may be) of each Letter of Credit issued by it
(including the amount thereof).

3.3 Fees and Other Charges. (a)  The Borrower will pay a fee on each outstanding
Letter of Credit requested by it, at a per annum rate equal to the Applicable
Margin then in effect with respect to Eurocurrency Loans under the Revolving
Facility (minus the fronting fee referred to below), on the face amount of such
Letter of Credit, which fee shall be shared ratably among the Revolving Lenders
and payable quarterly in arrears on each Fee Payment Date after the issuance
date; provided that, with respect to any Defaulting Lender, such Lender’s
ratable share of any letter of credit fee accrued on the aggregate amount
available to be drawn on any outstanding Letters of Credit during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such Lender’s ratable share of any
letter of credit fee shall otherwise have been due and payable by the Borrower
prior to such time; provided further that any Defaulting Lender’s ratable share
of any letter of credit fee accrued on the aggregate amount available to be
drawn on any outstanding Letters of Credit shall accrue for the account of each
Non-Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit which has been reallocated to such Non-Defaulting Lender
pursuant to Section 3.4(d) and with respect to any L/C Shortfall either (i) if
the Borrower has paid to the Administrative Agent, an amount of cash and/or Cash
Equivalents and/or Permitted Liquid Investments equal to the amount of the L/C
Shortfall to be held as security for all obligations of the Borrower to the
Issuing Lenders hereunder in a cash collateral account to be established by, and
under the sole dominion and control of, the Administrative Agent, for the
account of the Borrower or (ii) otherwise, for the account of the Issuing
Lenders, in each case so long as such Lender shall be a Defaulting Lender. In
addition, the Borrower shall pay to each Issuing Lender for its own account a
fronting fee on the aggregate face amount of all outstanding Letters of Credit
issued by it to the Borrower separately agreed to by the Borrower and such
Issuing Lender (but in any event not to exceed 0.25% per annum), payable
quarterly in arrears on each Fee Payment Date after the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for costs and expenses agreed by the Borrower and such Issuing
Lender in issuing, negotiating, effecting payment under, amending or otherwise
administering any Letter of Credit requested by the Borrower.

3.4 L/C Participations. (a)  Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce such Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from such Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
such Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit issued by it and the amount of each draft paid by such Issuing Lender
thereunder. Each L/C Participant agrees with each Issuing Lender that, if a
draft is paid under any Letter of Credit issued by it for which such Issuing
Lender is not reimbursed in full by the Borrower in accordance with the terms of
this Agreement, such L/C Participant shall pay to the Administrative Agent for
the account of such Issuing Lender upon demand an amount equal to such L/C
Participant’s Revolving Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed (“L/C Disbursements”); provided that, nothing
in this paragraph shall relieve the Issuing Lender of any liability resulting
from the gross negligence or willful misconduct of the Issuing Lender. Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against any Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the financial condition of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other L/C Participant or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of any Issuing Lender pursuant to
Section 3.4(a) in respect of any unreimbursed portion of any payment made by
such Issuing Lender under any Letter of Credit is paid to the Administrative
Agent for the account of such Issuing Lender within three Business Days after
the date such payment is due, such L/C Participant shall pay to the
Administrative Agent for the account of such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Administrative Agent for the account
of the relevant Issuing Lender by such L/C Participant within three Business
Days after the date such payment is due, such Issuing Lender shall be entitled
to recover from such L/C Participant, on demand, such amount with interest
thereon calculated from such due date at the rate per annum applicable to ABR
Loans under the Revolving Facility. A certificate of the relevant Issuing Lender
submitted to any relevant L/C Participant with respect to any amounts owing
under this Section 3.4 shall be presumptively correct in the absence of
demonstrable error.

(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a) such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender will
distribute to the Administrative Agent for the account of such L/C Participant
its pro rata share thereof; provided, however, that in the event that any such
payment received by such Issuing Lender shall be required to be returned by such
Issuing Lender, such L/C Participant shall return to the Administrative Agent
for the account of such Issuing Lender the portion thereof previously
distributed by such Issuing Lender to it.

(d) Notwithstanding anything to the contrary contained in this Agreement, in the
event an L/C Participant becomes a Defaulting Lender, then such Defaulting
Lender’s Revolving Percentage in all outstanding Letters of Credit will
automatically be reallocated among the L/C Participants that are Non-Defaulting
Lenders pro rata in accordance with each Non-Defaulting Lender’s Revolving
Percentage (calculated without regard to the Revolving Commitment of the
Defaulting Lender) but only to the extent that such reallocation does not cause
the Revolving Extensions of Credit of any Non-Defaulting Lender to exceed the
Revolving Commitment of such Non-Defaulting Lender. If such reallocation cannot,
or can only partially be effected, the Borrower shall, within five Business Days
after written notice from the Administrative Agent, pay to the Administrative
Agent, an amount of cash and/or Cash Equivalents and/or Permitted Liquid
Investments equal to such Defaulting Lender’s Revolving Percentage (calculated
as in effect immediately prior to it becoming a Defaulting Lender) of the L/C
Obligations (after giving effect to any partial reallocation pursuant to the
first sentence of this Section 3.4(d)) to be held as security for all
obligations of the Borrower to the Issuing Lenders hereunder in a cash
collateral account to be established by, and under the sole dominion and control
of, the Administrative Agent. So long as there is a Defaulting Lender, an
Issuing Lender shall not be required to issue any Letter of Credit where the sum
of the Non-Defaulting Lenders’ Revolving Percentage, as applicable, of the
outstanding Revolving Loans, Swingline Loans and their participations in Letters
of Credit after giving effect to any such requested Letter of Credit would
exceed (such excess, the “L/C Shortfall”) the aggregate Revolving Commitments of
the Non-Defaulting Lenders, unless the Borrower shall pay to the Administrative
Agent, an amount of cash and/or Cash Equivalents and/or Permitted Liquid
Investments equal to the amount of the L/C Shortfall, such cash and/or Cash
Equivalents and/or Permitted Liquid Investments to be held as security for all
obligations of the Borrower to the Issuing Lenders hereunder in a cash
collateral account to be established by, and under the sole dominion and control
of, the Administrative Agent.

3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
each Issuing Lender on the Business Day following the date on which such Issuing
Lender notifies the Borrower of the date and amount of a draft presented under
any Letter of Credit issued by such Issuing Lender at the Borrower’s request and
paid by such Issuing Lender for the amount of (a) such draft so paid and (b) any
Non-Excluded Taxes and Other Taxes, fees, charges or other costs or expenses
reasonably incurred by such Issuing Lender in connection with such payment (the
amounts described in the foregoing clauses (a) and (b) in respect of any
drawing, collectively, the “Payment Amount”). Each such payment shall be made to
such Issuing Lender at its address for notices specified to the Borrower and in
immediately available funds. Interest shall be payable on any such amounts from
the date on which the relevant draft is paid until payment in full at a rate
equal to (i) until the second Business Day next succeeding the date of the
relevant notice, the rate applicable to ABR Loans under the Revolving Facility
and (ii) thereafter, the rate set forth in Section 2.15(c).

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against any Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with each Issuing Lender that such
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee, or any other events or circumstances that,
pursuant to applicable law or the applicable customs and practices promulgated
by the International Chamber of Commerce, are not within the responsibility of
such Issuing Lender, except for errors, omissions, interruptions or delays
resulting from the gross negligence or willful misconduct of such Issuing Lender
or its employees or agents. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors, omissions, interruptions or delays resulting from the gross
negligence or willful misconduct of such Issuing Lender or its employees or
agents. The Borrower agrees that any action taken or omitted by any Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards or care specified in the Uniform Commercial
Code of the State of New York, shall be binding on the Borrower and shall not
result in any liability of such Issuing Lender to the Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the relevant Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of such Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit issued by such Issuing Lender shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Agreement or
any other Loan Document, the provisions of this Agreement or such other Loan
Document shall apply.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, Holdings (to the
extent applicable) and the Borrower hereby jointly represent and warrant (as to
itself and each of its Restricted Subsidiaries) to the Agents and each Lender,
which representations and warranties shall be deemed made on the Amendment and
Restatement Effective Date and on the date of each borrowing of Loans or
issuance, extension or renewal of a Letter of Credit hereunder that:

4.1 Financial Condition.   The audited consolidated balance sheet of the Company
and its Subsidiaries as at March 31, 2008, March 31, 2009 and March 31, 2010,
and the related statements of income and of cash flows for the fiscal years
ended on such dates, reported on by and accompanied by an unqualified report
from Ernst & Young LLP, present fairly in all material respects the financial
condition of the Company and its Subsidiaries, as at such date, and the results
of, their operations, their cash flows and their changes in stockholders’ equity
for the respective fiscal years then ended. All such financial statements,
including the related schedules and notes thereto and year end adjustments, have
been prepared in accordance with GAAP (except as otherwise noted therein).

4.2 No Change. Since March 31, 2010 there has been no event, development or
circumstance that has had or would reasonably be expected to have a Material
Adverse Effect.

4.3 Existence; Compliance with Law. Except as set forth in Schedule 4.3 to this
Agreement, each of Holdings, the Borrower and its Restricted Subsidiaries (other
than any Immaterial Subsidiaries) (a) (i) is duly organized (or incorporated),
validly existing and in good standing (or, only where if applicable, the
equivalent status in any foreign jurisdiction) under the laws of the
jurisdiction of its organization or incorporation, (ii) has the corporate or
organizational power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect and (iii) is
duly qualified as a foreign corporation or limited liability company and in good
standing (where such concept is relevant) under the laws of each jurisdiction
where its ownership, lease or operation of Property or the conduct of its
business requires such qualification except, in each case, to the extent that
the failure to be so qualified or in good standing (where such concept is
relevant) would not have a Material Adverse Effect and (b) is in compliance with
all Requirements of Law except to the extent that any such failure to comply
therewith would not have a Material Adverse Effect.

4.4 Corporate Power; Authorization; Enforceable Obligations. (a)  Each Loan
Party has the corporate power and authority to make, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrower, to
borrow or have Letters of Credit issued hereunder. Each Loan Party has taken all
necessary corporate or other action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the extensions of credit on the terms and conditions of
this Agreement.

(b) No consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority is required in connection with the
extensions of credit hereunder or the execution, delivery, performance, validity
or enforceability of this Agreement or any of the other Loan Documents, except
(i) consents, authorizations, filings and notices described in Schedule 4.4 to
this Agreement, which consents, authorizations, filings and notices have been
obtained or made and are in full force and effect or the failure to obtain which
would not reasonably be expected to have a Material Adverse Effect and (ii) the
filings referred to in Section 4.17.

(c) Each Loan Document has been duly executed and delivered on behalf of each
Loan Party that is a party thereto. This Agreement constitutes, and each other
Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against each
such Loan Party in accordance with its terms (provided that, with respect to the
creation and perfection of security interests with respect to the Capital Stock
of Foreign Subsidiaries, only to the extent enforceability of such obligation
with respect to which Capital Stock is governed by the Uniform Commercial Code),
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and the implied
covenants of good faith and fair dealing.

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents by the Loan Parties thereto, the issuance of Letters of
Credit, the borrowings hereunder and the use of the proceeds thereof will not
(a) violate the organizational or governing documents of the Loan Parties,
(b) except as would not reasonably be expected to have a Material Adverse
Effect, violate any Requirement of Law binding on the Borrower or any of its
Restricted Subsidiaries or any Contractual Obligation of Holdings, the Borrower
or any of its Restricted Subsidiaries or (c) except as would not have a Material
Adverse Effect, result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation (other than the Liens permitted by
Section 7.3).

4.6 No Material Litigation. Except as set forth in Schedule 4.6 to this
Agreement, no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, likely to be commenced within a reasonable time period against the
Borrower or any of its Restricted Subsidiaries or against any of their
Properties which, taken as a whole, would reasonably be expected to have a
Material Adverse Effect.

4.7 No Default. No Default or Event of Default has occurred and is continuing.

4.8 Ownership of Property; Liens. Except as set forth in Schedule 4.8A to this
Agreement, each of the Borrower and its Restricted Subsidiaries has good title
in fee simple to, or a valid leasehold interest in, all its Real Property, and
good title to, or a valid leasehold interest in, all its other Property (other
than Intellectual Property), in each case, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect, and none of
such Property is subject to any Lien except as permitted by the Loan Documents.
Schedule 4.8B to this Agreement lists all Real Property which is owned or leased
by any Loan Party as of the Amendment and Restatement Effective Date.

4.9 Intellectual Property. Each of the Borrower and its Restricted Subsidiaries
owns, or has a valid license to use, all Intellectual Property necessary for the
conduct of its business as currently conducted free and clear of all Liens
except as permitted by the Loan Documents, other than Intellectual Property
owned by a Special Purpose Entity, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect. To the Borrower’s
knowledge, no holding, injunction, decision or judgment has been rendered by any
Governmental Authority against the Borrower or any Restricted Subsidiary and
neither the Borrower nor any of its Restricted Subsidiaries has entered into any
settlement stipulation or other agreement (except license agreements in the
ordinary course of business) which would limit, cancel or question the validity
of the Borrower’s or any Restricted Subsidiary’s rights in, any Intellectual
Property in any respect that would reasonably be expected to have a Material
Adverse Effect. To Borrower’s knowledge, no claim has been asserted or
threatened or is pending by any Person challenging or questioning the use by the
Borrower or its Restricted Subsidiaries of any Intellectual Property owned by
the Borrower or any of its Restricted Subsidiaries or the validity or
effectiveness of any Intellectual Property, except as would not reasonably be
expected to have a Material Adverse Effect. To the Borrower’s knowledge, the use
of Intellectual Property by the Borrower and its Restricted Subsidiaries does
not infringe on the rights of any Person in a manner that would reasonably be
expected to have a Material Adverse Effect. The Borrower and its Restricted
Subsidiaries take all reasonable actions that in the exercise of their
reasonable business judgment should be taken to protect their Intellectual
Property, including Intellectual Property that is confidential in nature, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

4.10 Taxes. Each of Holdings, the Borrower and its Restricted Subsidiaries
(i) has filed or caused to be filed all federal, state, provincial and other tax
returns that are required to be filed and (ii) has paid all taxes shown to be
due and payable on said returns and all other taxes, fees or other charges
imposed on it or any of its Property by any Governmental Authority (other than
any amounts the validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which any reserves required in
conformity with GAAP have been provided on the books of the Borrower or such
Restricted Subsidiary, as the case may be), except in each case where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for any purpose that violates the
provisions of the regulations of the Board. If requested by any Lender (through
the Administrative Agent) or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1 referred to in
Regulation U.

4.12 ERISA. (a)  Except as would not reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect: (i) neither a Reportable
Event nor a failure to meet the minimum funding standards (within the meaning of
Section 412(a) of the Code or Section 302(a)(2) of ERISA) with respect to
periods beginning on or after April 1, 2010 or an “accumulated funding
deficiency” (within the meaning of Section 412(a) of the Code or
Section 302(a)(2) of ERISA) has occurred during the five-year period prior to
the date on which this representation is made with respect to any Single
Employer Plan, and each Single Employer Plan has complied with the applicable
provisions of ERISA and the Code; (ii) no termination of a Single Employer Plan
has occurred, and no Lien in favor of the PBGC or a Plan has arisen on the
assets of Holdings, the Borrower or any of its Restricted Subsidiaries, during
such five-year period; the present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Single Employer Plan allocable to such accrued benefits; (iii) none of Holdings,
the Borrower or any of its Restricted Subsidiaries has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or would reasonably be
expected to result in a liability under ERISA; (iv) none of Holdings, the
Borrower or any of its Restricted Subsidiaries would become subject to any
liability under ERISA if the Borrower or such Restricted Subsidiary were to
withdraw completely from all Multiemployer Plans as of the valuation date most
closely preceding the date on which this representation is made; and (v) no
Multiemployer Plan is in Reorganization or Insolvent.

(b) Holdings, the Borrower and its Restricted Subsidiaries have not incurred,
and do not reasonably expect to incur, any liability under ERISA or the Code
with respect to any plan within the meaning of Section 3(3) of ERISA which is
subject to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA
that is maintained by a Commonly Controlled Entity (other than Holdings, the
Borrower and its Restricted Subsidiaries) (a “Commonly Controlled Plan”) merely
by virtue of being treated as a single employer under Title IV of ERISA with the
sponsor of such plan that would reasonably be likely to have a Material Adverse
Effect and result in a direct obligation of Holdings, the Borrower or any of its
Restricted Subsidiaries to pay money.

4.13 Investment Company Act. No Loan Party is an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

4.14 Subsidiaries. (a)  The Subsidiaries listed on Schedule 4.14 to this
Agreement constitute all the Subsidiaries of the Borrower at the Amendment and
Restatement Effective Date. Schedule 4.14 to this Agreement sets forth as of the
Amendment and Restatement Effective Date the name and jurisdiction of
incorporation of each Subsidiary and, as to each Subsidiary, the percentage of
each class of Capital Stock owned by any Loan Party and the designation of such
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary.

(b) As of the Amendment and Restatement Effective Date, except as set forth on
Schedule 4.14 to this Agreement, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to officers, employees or directors and directors’
qualifying shares) of any nature relating to any Capital Stock of the Borrower
or any of its Restricted Subsidiaries.

4.15 Environmental Matters. Other than exceptions to any of the following that
would not reasonably be expected to have a Material Adverse Effect, none of the
Borrower or any of its Restricted Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law for the operation of the
Business; or (ii) has become subject to any Environmental Liability.

4.16 Accuracy of Information, etc. As of the Amendment and Restatement Effective
Date, no statement or information (excluding the projections and pro forma
financial information referred to below) contained in this Agreement, any other
Loan Document or any certificate furnished to the Administrative Agent or the
Lenders or any of them, by or on behalf of any Loan Party for use in connection
with the transactions contemplated by this Agreement or the other Loan
Documents, including without limitation the 2011 Transactions, when taken as a
whole, contained as of the date such statement, information, or certificate was
so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained herein or
therein, in light of the circumstances under which they were made, not
materially misleading. As of the Amendment and Restatement Effective Date, the
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, in light of the
circumstances under which they were made, it being recognized by the Agents and
the Lenders that such financial information as it relates to future events is
not to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount.

4.17 Security Documents. (a) The Guarantee and Collateral Agreement is effective
to create in favor of the Collateral Agent for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein of a type in which a security interest can be created under
Article 9 of the UCC (including any proceeds of any such item of Collateral);
provided that for purposes of this Section 4.17(a), Collateral shall be deemed
to exclude any Property expressly excluded from the definition of “Collateral”
as set forth in the Guarantee and Collateral Agreement (the “Excluded
Collateral”). In the case of (i) the Pledged Securities described in the
Guarantee and Collateral Agreement (other than Excluded Capital Stock) when any
stock certificates or notes, as applicable, representing such Pledged Securities
are or have been delivered to the Collateral Agent, (ii) the Material Deposit
Accounts and Material Securities Accounts described in the Guarantee and
Collateral Agreement, when control agreements with respect to such Material
Deposit Accounts and Material Securities Accounts are or have been executed
granting “control” (as defined in the UCC) of such accounts to the Collateral
Agent and (iii) the other Collateral described in the Guarantee and Collateral
Agreement (other than Excluded Collateral and deposit accounts and securities
accounts that do not constitute Material Deposit Accounts and Material
Securities Accounts), when financing statements in appropriate form are or have
been filed in the offices specified on Schedule 4.17 to this Agreement (which
financing statements have been duly completed and executed (as applicable) and
delivered to the Collateral Agent) and such other filings as are specified on
Schedule 3 to the Guarantee and Collateral Agreement are or have been made, the
Collateral Agent shall have a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral (including any proceeds of any item of Collateral), as security for
the Obligations, in each case prior in right to the Lien of any other Person
(except (i) in the case of Collateral other than Pledged Securities, Liens
permitted by Section 7.3 and (ii) Liens having priority by operation of law) to
the extent required by the Guarantee and Collateral Agreement.

(b) Upon the execution and delivery of any Mortgage to be executed and delivered
pursuant to Section 6.8(b), such Mortgage shall be effective to create in favor
of the Collateral Agent for the benefit of the Secured Parties a legal, valid
and enforceable Lien on the Mortgaged Property described therein and proceeds
thereof, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and the implied
covenants of good faith and fair dealing; and when such Mortgage is filed in the
recording office designated by the Borrower, such Mortgage shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Mortgaged Property and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person (other than Liens permitted by
Section 7.3 or other encumbrances or rights permitted by the relevant Mortgage).

4.18 Solvency. As of the Amendment and Restatement Effective Date, the Loan
Parties are (on a consolidated basis), and after giving effect to the 2011
Transactions will be, Solvent.

              SECTION 5.   CONDITIONS PRECEDENT       5.1    
[RESERVED].

5.2 Conditions to Each Revolving Loan Extension of Credit After Closing Date.
The agreement of each Lender to make any Revolving Loan or to issue or
participate in any Letter of Credit hereunder on any date after the Closing Date
is subject to the satisfaction of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects, in each case on and as of such date as if made
on and as of such date except to the extent that such representations and
warranties relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing of a Revolving Loan by and issuance, extension or renewal of a
Letter of Credit on behalf of the Borrower hereunder after the Closing Date
shall constitute a representation and warranty by the Borrower as of the date of
such extension of credit that the conditions contained in this Section 5.2 have
been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower (on behalf of itself and each of the Restricted Subsidiaries)
hereby agrees that, so long as the Commitments remain in effect, any Letter of
Credit remains outstanding (that has not been cash collateralized or
backstopped, in each case on terms agreed to by the Borrower and the applicable
Issuing Lender) or any Loan or other amount is owing to any Lender or any Agent
hereunder (other than (i) contingent or indemnification obligations not then due
and (ii) obligations in respect of Specified Hedge Agreements, Specified Foreign
Currency L/C Agreements or Cash Management Obligations), the Borrower shall, and
shall cause each of the Restricted Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent for delivery to
each Lender (which may be delivered via posting on IntraLinks or another similar
electronic platform):

(a) within 105 days after the end of each fiscal year of the Borrower,
commencing with the fiscal year ending March 31, 2011, a copy of the audited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such year and the related audited consolidated statements of
income and of cash flows for such year, setting forth, commencing with the
financial statements with respect to the fiscal year ending March 31, 2011, in
comparative form the figures as of the end of and for the previous year,
reported on without qualification arising out of the scope of the audit, by
Ernst & Young LLP or other independent certified public accountants of
nationally recognized standing; and

(b) within 45 days after the end of each of the first three quarterly periods of
each fiscal year of the Borrower, commencing with the fiscal quarter ending
December 31, 2010, the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth, in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments and the lack of notes);

all such financial statements to be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as disclosed therein and except in the
case of the financial statements referred to in clause (b), for customary
year-end adjustments and the absence of footnotes). The Borrower may satisfy its
obligations under this Section 6.1 by delivering information relating to Parent,
Holdings, the Borrower and its consolidated Subsidiaries, it being agreed that
the furnishing of Parent’s annual report on Form 10-K for such year, as filed
with the SEC, together with unaudited consolidating schedules of the balance
sheet and the statements of income and cash flows prepared by management for the
Borrower and its consolidated Subsidiaries in substantially the form of
Exhibit K to this Agreement (it being understood that the Borrower may alter the
presentation of financial information in any such consolidating schedules to
conform to any changes to the presentation of financial information of Parent in
its Form 10-K (but in any event shall include a balance sheet and statements of
income and cash flows) or make such other changes to the consolidating schedules
as consented to by the Administrative Agent, such consent not to be unreasonably
withheld or delayed) will satisfy Borrower’s obligation under Section 6.1(a)
with respect to such year and that the furnishing of Parent’s quarterly report
on Form 10-Q for such quarter, as filed with the SEC, together with unaudited
consolidating schedules of the balance sheet and the statements of income and of
cash flows prepared by management for the Borrower and its consolidated
Subsidiaries in substantially the form of Exhibit K to this Agreement (it being
understood that the Borrower may alter the presentation of financial information
in any such consolidating schedules to conform to any changes to the
presentation of financial information of Parent in it’s Form 10-Q (but in any
event shall include a balance sheet and statements of income and cash flows) or
make such other changes to the consolidating schedules as consented to by the
Administrative Agent, such consent not to be unreasonably withheld or delayed)
will satisfy Borrower’s obligations under the Section 6.1(b) with respect to
such quarter.

Documents required to be delivered pursuant to this Section 6.1 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and if so posted, shall be deemed to have been delivered on
the date on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent).

6.2 Certificates; Other Information. Furnish to the Administrative Agent for
delivery to each Lender, or, in the case of clause (f), to the relevant Lender:

(a) to the extent permitted by the internal policies of such independent
certified public accountants, concurrently with the delivery of the financial
statements referred to in Section 6.1(a), a certificate of the independent
certified public accountants in customary form reporting on such financial
statements stating that in making the examination necessary therefor no
knowledge was obtained of any Default or Event of Default arising under
Section 8.1, except as specified in such certificate;

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a Compliance Certificate of a Responsible Officer on behalf of
the Borrower stating that such Responsible Officer has obtained no knowledge of
any Default or Event of Default that has occurred and is continuing except as
specified in such certificate and (ii) to the extent not previously disclosed to
the Administrative Agent, (x) a description of any Default or Event of Default
that occurred and (y) a description of any new Subsidiary and of any change in
the name or jurisdiction of organization of any Loan Party and a listing of any
material registrations of or applications for United States Intellectual
Property by any Loan Party since the date of the most recent list delivered
pursuant to this clause (or, in the case of the first such list so delivered,
since the Closing Date);

(c) not later than 120 days after the end of each fiscal year of the Borrower, a
detailed consolidated budget for the following fiscal year (including a
projected consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of the following fiscal year and the related consolidated statements of
projected cash flow and projected income (collectively, the “Annual Operating
Budget”)); provided that the Borrower may satisfy its obligations under this
Section 6.2(c) by delivering a detailed consolidated budget of Parent and its
Subsidiaries as of the end of the following fiscal year for the following fiscal
year, including a projected consolidated balance sheet and the related
consolidated statements of projected cash flow and projected income, together
with consolidating schedules of the balance sheet and statements of cash flows
and income prepared by management for the Borrower and its Subsidiaries and such
materials shall constitute the Annual Operating Budget for all purposes;

(d) promptly after the same are sent, copies of all financial statements and
material reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities (except for Permitted Investors) and,
promptly after the same are filed, copies of all financial statements and
reports that the Borrower or Parent may make to, or file with, the SEC, in each
case to the extent not already provided pursuant to Section 6.1 or any other
clause of this Section 6.2;

(e) promptly upon delivery thereof to the Borrower or Parent and to the extent
permitted, copies of any accountants’ letters addressed to its Board of
Directors (or any committee thereof); and

(f) promptly, such additional financial and other information as the
Administrative Agent (for its own account or upon the request from any Lender)
may from time to time reasonably request.

Notwithstanding anything to the contrary in this Section 6.2, (a) none of
Holdings, the Borrower or any of the Restricted Subsidiaries will be required to
disclose any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement, (iii) is subject to attorney-client or similar privilege or
constitutes attorney work product or (iv) constitutes classified information and
(b) unless such material is identified in writing by the Borrower as “Public
Side” information, the Administrative Agent shall deliver such information only
to “private-side” Lenders (i.e., Lenders that have affirmatively requested to
receive material non-public information with respect to any Loan Party or its
securities for purposes of United States federal or state securities laws);
provided that there is no requirement that the Borrower identify any such
information as “Public Side.”

Documents required to be delivered pursuant to this Section 6.2 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and each Lender and if so posted, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website or (ii) on which such
documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent).

6.3 Payment of Taxes. Pay, discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all its material Taxes,
governmental assessments and governmental charges (other than Indebtedness),
except (a) where the amount or validity thereof is currently being contested in
good faith by appropriate proceedings and reserves required in conformity with
GAAP with respect thereto have been provided on the books of the Borrower or its
Restricted Subsidiaries, as the case may be, or (b) to the extent that failure
to pay or satisfy such obligations would not reasonably be expected to have a
Material Adverse Effect.

6.4 Conduct of Business and Maintenance of Existence, etc.; Compliance.
(a) Preserve, renew and keep in full force and effect its corporate or other
existence and take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Section 7.4 or except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all Requirements of Law except to the extent that
failure to comply therewith would not reasonably be expected to have a Material
Adverse Effect.

6.5 Maintenance of Property; Insurance. (a)  Keep all Property useful and
necessary in its business in reasonably good working order and condition,
ordinary wear and tear excepted, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

(b) Take all reasonable and necessary steps, including, without limitation, in
any proceeding before the United States Patent and Trademark Office or the
United States Copyright Office, to maintain and pursue each application (and to
obtain the relevant registration) and to maintain each registration of the
material United States Intellectual Property owned by the Borrower or its
Restricted Subsidiaries, including, without limitation, filing of applications
for renewal, affidavits of use and affidavits of incontestability, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.

(c) Maintain insurance with financially sound and reputable insurance companies
on all its material Property in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies
engaged in the same or a similar business. All such insurance shall, to the
extent customary (but in any event, not including business interruption
insurance and personal injury insurance) (i) provide that no cancellation
thereof shall be effective until at least 10 days after receipt by the
Administrative Agent of written notice thereof and (ii) name the Administrative
Agent as insured party or loss payee.

(d) With respect to any Mortgaged Properties, if at any time the area in which
the Premises (as defined in the Mortgages, if any) are located is designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), obtain flood insurance in
such reasonable total amount as the Collateral Agent may from time to time
reasonably require, and otherwise to ensure compliance with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
it may be amended from time to time.

6.6 Inspection of Property; Books and Records; Discussions. (a)  Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all material
financial dealings and transactions in relation to its business and activities,
(b) permit representatives of any Lender to visit and inspect any of its
properties and examine and make abstracts from any of its books and records upon
reasonable notice and at such reasonable times during normal business hours
(provided that (i) such visits shall be coordinated by the Administrative Agent,
(ii) such visits shall be limited to no more than one such visit per calendar
year, and (iii) such visits by any Lender shall be at the Lender’s expense,
except in the case of the foregoing clauses (ii) and (iii) during the
continuance of an Event of Default), (c) permit representatives of any Lender to
have reasonable discussions regarding the business, operations, properties and
financial and other condition of the Borrower and its Restricted Subsidiaries
with officers and employees of the Borrower and its Restricted Subsidiaries
(provided that (i) a Responsible Officer of the Borrower shall be afforded the
opportunity to be present during such discussions, (ii) such discussions shall
be coordinated by the Administrative Agent, and (iii) such discussions shall be
limited to no more than once per calendar quarter except during the continuance
of an Event of Default) and (d) permit representatives of the Administrative
Agent to have reasonable discussions regarding the business, operations,
properties and financial and other condition of the Borrower and its Restricted
Subsidiaries with its independent certified public accountants to the extent
permitted by the internal policies of such independent certified public
accountants (provided that (i) a Responsible Officer of the Borrower shall be
afforded the opportunity to be present during such discussions and (ii) such
discussions shall be limited to no more than once per calendar year except
during the continuance of an Event of Default). Notwithstanding anything to the
contrary in this Section 6.6, none of Holdings, the Borrower or any of the
Restricted Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement, (iii) is subject to
attorney-client or similar privilege or constitutes attorney work product or
(iv) constitutes classified information.

6.7 Notices. Promptly upon a Responsible Officer of the Borrower or any
Subsidiary Guarantor obtaining knowledge thereof, give notice to the
Administrative Agent of:

(a) the occurrence of any Default or Event of Default;

(b) any litigation, investigation or proceeding which may exist at any time
between the Borrower or any of its Restricted Subsidiaries and any other Person,
that in either case, would reasonably be expected to have a Material Adverse
Effect; and

(c) any development or event that has had or would reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Restricted
Subsidiary proposes to take with respect thereto.

6.8 Additional Collateral, etc. (a) With respect to any Property (other than
Excluded Collateral) located in the United States having a value, individually
or in the aggregate, of at least $3,000,000 acquired after the Amendment and
Restatement Effective Date by any Loan Party (other than (w) any interests in
Real Property and any Property described in paragraph (c) or paragraph (d) of
this Section 6.8, (x) any Property subject to a Lien expressly permitted by
Section 7.3(g) or 7.3(z), (y) Instruments, Certificated Securities, Securities
and Chattel Paper, which are referred to in the last sentence of this
paragraph (a) and (z) Government Contracts, deposit accounts and securities
accounts (the Loan Parties’ obligations with respect to which are contained in
the Guarantee and Collateral Agreement)) as to which the Collateral Agent for
the benefit of the Secured Parties does not have a perfected Lien, promptly
(i) give notice of such Property to the Collateral Agent and execute and deliver
to the Collateral Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Collateral Agent reasonably requests to
grant to the Collateral Agent for the benefit of the Secured Parties a security
interest in such Property and (ii) take all actions reasonably requested by the
Collateral Agent to grant to the Collateral Agent for the benefit of the Secured
Parties a perfected security interest (to the extent required by the Security
Documents and with the priority required by Section 4.17) in such Property (with
respect to Property of a type owned by a Loan Party as of the Closing Date to
the extent the Collateral Agent for the benefit of the Secured Parties, has a
perfected security interest in such Property as of the Closing Date), including,
without limitation, the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by law or as may be reasonably requested by the Collateral Agent.
If any amount in excess of $7,500,000 payable under or in connection with any of
the Collateral shall be or become evidenced by any Instrument, Certificated
Security, Security or Chattel Paper (or, if more than $7,500,000 in the
aggregate payable under or in connection with the Collateral shall become
evidenced by Instruments, Certificated Securities, Securities or Chattel Paper),
such Instrument, Certificated Security, Security or Chattel Paper shall be
promptly delivered to the Collateral Agent indorsed in a manner reasonably
satisfactory to the Collateral Agent to be held as Collateral pursuant to this
Agreement.

(b) With respect to any fee interest in any Material Real Property acquired
after the Amendment and Restatement Effective Date by any Loan Party (other than
Excluded Real Property), (i) give notice of such acquisition to the Collateral
Agent and, if requested by the Collateral Agent execute and deliver a first
priority Mortgage (subject to liens permitted by Section 7.3) in favor of the
Collateral Agent for the benefit of the Secured Parties, covering such Real
Property (provided that no Mortgage nor survey shall be obtained if the
Administrative Agent determines in consultation with the Borrower that the costs
of obtaining such Mortgage or survey are excessive in relation to the value of
the security to be afforded thereby), (ii) if reasonably requested by the
Collateral Agent (A) provide the Lenders with a lenders’ title insurance policy
with extended coverage covering such Real Property in an amount at least equal
to the purchase price of such Real Property (or such other amount as shall be
reasonably specified by the Collateral Agent) as well as a current ALTA survey
thereof, together with a surveyor’s certificate unless the title insurance
policy referred to above shall not contain an exception for any matter shown by
a survey (except to the extent an existing survey has been provided and
specifically incorporated into such title insurance policy), each in form and
substance reasonably satisfactory to the Collateral Agent, (B) use commercially
reasonable efforts to obtain any consents or estoppels reasonably deemed
necessary by the Collateral Agent, in connection with such Mortgage, each of the
foregoing in form and substance reasonably satisfactory to the Collateral Agent
and (C) provide to the Administrative Agent evidence of flood hazard insurance
if any portion of the improvements on the owned Property is currently or at any
time in the future identified by the Federal Emergency Management Agency as an
area having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968 (and any amendment or
successor act thereto) or otherwise being designated as a “special flood hazard
area or part of a 100 year flood zone”, in an amount equal to 100% of the full
replacement cost of the improvements; provided, however, that a portion of such
flood hazard insurance may be obtained under the National Flood Insurance Act of
1968, the Flood Disaster Protection Act of 1973 or the National Flood Insurance
Reform Act of 1994, as each may be amended and (iii) if requested by the
Collateral Agent deliver to the Collateral Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Collateral Agent.

(c) Except as otherwise contemplated by Section 7.7(p), with respect to any new
Subsidiary that is a Non-Excluded Subsidiary created or acquired after the
Amendment and Restatement Effective Date (which, for the purposes of this
paragraph, shall include any Subsidiary that was previously an Excluded
Subsidiary that becomes a Non-Excluded Subsidiary) by any Loan Party, promptly
(i) give notice of such acquisition or creation to the Collateral Agent and, if
requested by the Collateral Agent, execute and deliver to the Collateral Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Collateral Agent reasonably deems necessary to grant to the
Collateral Agent for the benefit of the Secured Parties a perfected security
interest (to the extent required by the Security Documents and with the priority
required by Section 4.17) in the Capital Stock of such new Subsidiary that is
owned by such Loan Party, (ii) deliver to the Collateral Agent the certificates,
if any, representing such Capital Stock, together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of such Loan Party,
and (iii) cause such new Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement and (B) to take such actions necessary or advisable to
grant to the Collateral Agent for the benefit of the Secured Parties a perfected
security interest (to the extent required by the Security Documents and with the
priority required by Section 4.17) in the Collateral described in the Guarantee
and Collateral Agreement with respect to such new Subsidiary (to the extent the
Collateral Agent, for the benefit of the Secured Parties, has a perfected
security interest in the same type of Collateral as of the Amendment and
Restatement Effective Date), including, without limitation, the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Collateral Agent. Without limiting the foregoing, if
(i) the aggregate Consolidated Total Assets or annual consolidated revenues of
all Subsidiaries designated as “Immaterial Subsidiaries” hereunder shall at any
time exceed 7.5% of Consolidated Total Assets or annual consolidated revenues,
respectively, of the Borrower and its Restricted Subsidiaries (as reflected on
the most recent financial statements delivered pursuant to Section 6.1 prior to
such time) or (ii) if any Subsidiary shall at any time cease to constitute an
Immaterial Subsidiary under clause (i) of the definition of “Immaterial
Subsidiary” (as reflected on the most recent financial statements delivered
pursuant to Section 6.1 prior to such time), the Borrower shall promptly, (x) in
the case of clause (i) above, rescind the designation as “Immaterial
Subsidiaries” of one or more of such Subsidiaries so that, after giving effect
thereto, the aggregate Consolidated Total Assets or annual consolidated
revenues, as applicable, of all Subsidiaries so designated (and which
designations have not been rescinded) shall not exceed 7.5% of Consolidated
Total Assets or annual consolidated revenues, respectively, of the Borrower and
its Restricted Subsidiaries (as reflected on the most recent financial
statements delivered pursuant to Section 6.1 prior to such time), as applicable,
and (y) in the case of clauses (i) and (ii) above, to the extent not already
effected, (A) cause each affected Subsidiary to take such actions to become a
“Subsidiary Guarantor” hereunder and under the Guarantee and Collateral
Agreement and execute and deliver the documents and other instruments referred
to in this paragraph (c) to the extent such affected Subsidiary is not otherwise
an Excluded Subsidiary and (B) cause the owner of the Capital Stock of such
affected Subsidiary to take such actions to pledge such Capital Stock to the
extent required by, and otherwise in accordance with, the Guarantee and
Collateral Agreement and execute and deliver the documents and other instruments
required hereby and thereby unless such Capital Stock otherwise constitutes
Excluded Capital Stock.

(d) Except as otherwise contemplated by Section 7.7(p), with respect to any new
first tier Foreign Subsidiary that is a Non-Excluded Subsidiary created or
acquired after the Amendment and Restatement Effective Date by any Loan Party,
promptly (i) give notice of such acquisition or creation to the Collateral Agent
and, if requested by the Collateral Agent, execute and deliver to the Collateral
Agent such amendments to the Guarantee and Collateral Agreement as the
Collateral Agent deems necessary or reasonably advisable in order to grant to
the Collateral Agent, for the benefit of the Secured Parties, a perfected
security interest (to the extent required by the Security Documents and with the
priority required by Section 4.17) in the Capital Stock of such new Subsidiary
(other than any Excluded Capital Stock) that is owned by such Loan Party and
(ii) deliver to the Collateral Agent the certificates, if any, representing such
Capital Stock (other than any Excluded Capital Stock), together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
such Loan Party, and take such other action as may be necessary or, in the
reasonable opinion of the Collateral Agent, desirable to perfect or ensure
appropriate priority of the Lien of the Collateral Agent thereon.

(e) Notwithstanding anything in this Section 6.8 to the contrary, neither the
Borrower nor any of its Restricted Subsidiaries shall be required to take any
actions in order to perfect the security interest in the Collateral granted to
the Collateral Agent for the ratable benefit of the Secured Parties under the
laws of any jurisdiction outside the United States.

(f) Notwithstanding the foregoing, to the extent any new Restricted Subsidiary
is created solely for the purpose of consummating a merger transaction pursuant
to an acquisition permitted by Section 7.7, and such new Subsidiary at no time
holds any assets or liabilities other than any merger consideration contributed
to it contemporaneously with the closing of such merger transaction, such new
Subsidiary shall not be required to take the actions set forth in Section 6.8(c)
or 6.8(d), as applicable, until the respective acquisition is consummated (at
which time the surviving entity of the respective merger transaction shall be
required to so comply within ten Business Days).

(g) From time to time the Loan Parties shall execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Collateral Agent may reasonably request for
the purposes implementing or effectuating the provisions of this Agreement and
the other Loan Documents, or of renewing the rights of the Secured Parties with
respect to the Collateral as to which the Collateral Agent, for the ratable
benefit of the Secured Parties, has a perfected Lien pursuant hereto or thereto,
including, without limitation, filing any financing or continuation statements
or financing change statements under the Uniform Commercial Code (or other
similar laws) in effect in any jurisdiction with respect to the security
interests created thereby. Notwithstanding the foregoing, the provisions of this
Section 6.8 shall not apply to assets as to which the Administrative Agent and
the Borrower shall reasonably determine that the costs and burdens of obtaining
a security interest therein or perfection thereof outweigh the value of the
security afforded thereby.

6.9 Use of Proceeds. The proceeds of the BAH Tranche A Term Loans and BAH
Tranche B Term Loans shall be used solely to effect the 2011 Refinancing, to pay
related fees and expenses and for other general corporate purposes of the
Borrower and its Subsidiaries not prohibited by this Agreement. The proceeds of
the Revolving Loans, the Swingline Loans and the Letters of Credit shall be used
to finance Permitted Acquisitions and Investments permitted hereunder and for
other general corporate purposes of the Borrower and its Subsidiaries not
prohibited by this Agreement.

SECTION 7. NEGATIVE COVENANTS

The Borrower (on behalf of itself and each of the Restricted Subsidiaries), and
solely with respect to Section 7.17 Holdings, each hereby agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding (that
has not been cash collateralized or backstopped, in each case on terms agreed to
by the Borrower and the applicable Issuing Lender) or any Loan or other amount
is owing to any Lender or any Agent hereunder (other than (i) contingent or
indemnification obligations not then due and (ii) obligations in respect of
Specified Hedge Agreements, Specified Foreign Currency L/C Agreements or Cash
Management Obligations), the Borrower shall not, and shall not permit any of the
Restricted Subsidiaries to, and solely with respect to Section 7.17 Holdings
shall not:

7.1 Financial Covenants. (a)  Consolidated Net Total Leverage Ratio. Commencing
with the Test Period ending March 31, 2011, permit the Consolidated Net Total
Leverage Ratio as at the last day of any Test Period ending in any period set
forth below to be in excess of the ratio set forth below for such period:

      Period   Consolidated Net Total Leverage Ratio
March 31, 2011
  3.90:1.00
June 30, 2011
  3.90:1.00
September 30, 2011
  3.90:1.00
December 31, 2011
  3.90:1.00
March 31, 2012
  3.75:1.00
June 30, 2012
  3.75:1.00
September 30, 2012
  3.75:1.00
December 31, 2012
  3.75:1.00
March 31, 2013
  3.50:1.00
June 30, 2013
  3.50:1.00
September 30, 2013
  3.50:1.00
December 31, 2013
  3.50:1.00
March 31, 2014
and thereafter
  3.25:1.00



(b) Consolidated Net Interest Coverage Ratio. Commencing with the Test Period
ending March 31, 2011, permit the Consolidated Net Interest Coverage Ratio as at
the last day of any Test Period ending in any period set forth below to be less
than the ratio set forth below for such period:

          Consolidated Net Period   Interest Coverage Ratio
March 31, 2011
  3.00:1.00
June 30, 2011
  3.00:1.00
September 30, 2011
  3.00:1.00
December 31, 2011
  3.00:1.00
March 31, 2012
  3.25:1.00
June 30, 2012
  3.25:1.00
September 30, 2012
  3.25:1.00
December 31, 2012
  3.25:1.00
March 31, 2013
and thereafter
  3.50:1.00



7.2 Indebtedness. Create, issue, incur, assume, or permit to exist any
Indebtedness, except:

(a) Indebtedness of the Borrower and any Restricted Subsidiary pursuant to any
Loan Document or Hedge Agreement or in respect of any Cash Management
Obligations;

(b) Indebtedness (i) of the Borrower to any of its Restricted Subsidiaries or
Holdings or of any Subsidiary Guarantor to Holdings, the Borrower or any
Restricted Subsidiary, provided that any such Indebtedness owing to a Restricted
Subsidiary that is not a Subsidiary Guarantor is expressly subordinated in right
of payment to the Obligations pursuant to the Guarantee and Collateral Agreement
or otherwise and (ii) of any Non-Guarantor Subsidiary to any other Non-Guarantor
Subsidiary;

(c) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount,
when combined with the aggregate principal amount of Indebtedness outstanding
under clauses (t) and (u) of this Section 7.2, not to exceed the greater of (i)
$75,000,000 and (ii) the amount equal to 17.5% of Consolidated EBITDA, as of the
end of the most recently ended Test Period for which financial statements have
been delivered pursuant to Section 6.1, at any one time outstanding;

(d) (i) Indebtedness outstanding on the Amendment and Restatement Effective Date
and listed on Schedule 7.2(d) to this Agreement and any Permitted Refinancing
thereof and (ii) Indebtedness otherwise permitted under Section 7.10;

(e) Guarantee Obligations (i) by the Borrower or any of its Restricted
Subsidiaries of obligations of the Borrower or any Subsidiary Guarantor not
prohibited by this Agreement to be incurred and (ii) by any Non-Guarantor
Subsidiary of obligations of any other Non-Guarantor Subsidiary;

(f) Indebtedness of the Borrower or any of its Restricted Subsidiaries arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently drawn by the Borrower or such Restricted
Subsidiary in the ordinary course of business against insufficient funds, so
long as such Indebtedness is promptly repaid;

(g) (A) Indebtedness of any joint venture or Non-Guarantor Subsidiary owing to
any Loan Party and (B) Guarantee Obligations of the Borrower or any Subsidiary
Guarantor of Indebtedness of any joint venture or Non-Guarantor Subsidiary, to
the extent such Indebtedness and Guarantee Obligations are permitted as
Investments by Section 7.7(h), (k), (m), (v) or (z);

(h) Indebtedness in the form of earn-outs, indemnification, incentive,
non-compete, consulting or other similar arrangements and other contingent
obligations in respect of acquisitions or Investments permitted by Section 7.7
(both before or after any liability associated therewith becomes fixed);

(i) [Reserved];

(j) additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries in an aggregate principal amount (for the Borrower and all
Restricted Subsidiaries), not to exceed the greater of (i) $100,000,000 and
(ii) the amount of 25% of Consolidated EBITDA, as of the end of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 6.1, at any time outstanding;

(k) Indebtedness of Non-Guarantor Subsidiaries in respect of local lines of
credit, letters of credit, bank guarantees, factoring arrangements,
sale/leaseback transactions and similar extensions of credit in the ordinary
course of business, in an aggregate principal amount, when combined with the
aggregate principal amount of Indebtedness outstanding under clause (s)(iii) of
this Section 7.2, not to exceed $50,000,000 at any one time outstanding;

(l) Indebtedness of the Borrower or any of its Restricted Subsidiaries in
respect of workers’ compensation claims, bank guarantees, warehouse receipts or
similar facilities, property casualty or liability insurance, take-or-pay
obligations in supply arrangements, self-insurance obligations, performance,
bid, customs, government, appeal and surety bonds, completion guaranties and
other obligations of a similar nature, in each case in the ordinary course of
business;

(m) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
arising from agreements providing for indemnification related to sales of goods
or adjustment of purchase price or similar obligations in any case incurred in
connection with the acquisition or Disposition of any business, assets or
Subsidiary;

(n) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(o) Indebtedness issued in lieu of cash payments of Restricted Payments
permitted by Section 7.6; provided that such Indebtedness is subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent;

(p) [RESERVED];

(q) Indebtedness of the Borrower or any Subsidiary Guarantor as an account party
in respect of trade letters of credit issued in the ordinary course of business;

(r) Indebtedness owing to any insurance company in connection with the financing
of any insurance premiums permitted by such insurance company in the ordinary
course of business;

(s) (i) Guarantee Obligations made in the ordinary course of business; provided
that such Guarantee Obligations are not of Indebtedness for Borrowed Money,
(ii) Guarantee Obligations in respect of lease obligations of Booz & Company
Inc. and its Affiliates and (iii) Guarantee Obligations in respect of
Indebtedness of joint ventures; provided that the aggregate principal amount of
any such Guarantee Obligations under this sub-clause (iii), when combined with
the aggregate principal amount of Indebtedness outstanding under clause (k) of
this Section 7.2, shall not exceed the greater of (A) $50,000,000 and (B) the
amount of 12.5% of Consolidated EBITDA, as of the end of the most recently ended
Test Period for which financial statements have been delivered pursuant to
Section 6.1, at any time outstanding;

(t) Indebtedness of any Person that becomes a Restricted Subsidiary or is merged
into the Borrower or a Restricted Subsidiary after the Amendment and Restatement
Effective Date as part of an acquisition, merger or consolidation or
amalgamation or other Investment not prohibited hereunder (a “New Subsidiary”),
which Indebtedness exists at the time of such acquisition, merger or
consolidation or amalgamation or other Investment, and any Permitted Refinancing
thereof; provided that (A) such Indebtedness exists at the time such Person
becomes a Restricted Subsidiary or is merged into the Borrower or a Restricted
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Restricted Subsidiary or with such merger (except to the
extent such Indebtedness refinanced other Indebtedness to facilitate such Person
becoming a Restricted Subsidiary), (B) the aggregate principal amount of
Indebtedness permitted by this clause (t) and Sections 7.2(c) and 7.2(u) shall
not at any one time outstanding exceed the greater of (i) $75,000,000 and
(ii) the amount of 17.5% of Consolidated EBITDA, as of the end of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 6.1, at any one time outstanding and (C) neither the
Borrower nor any Restricted Subsidiary (other than the applicable New
Subsidiary) shall provide security therefor;

(u) Indebtedness incurred to finance any acquisition or other Investment
permitted under Section 7.7 in an aggregate amount for all such Indebtedness
together with the aggregate principal amount of Indebtedness permitted by
Sections 7.2(c) and 7.2(t) not to exceed the greater of (i) $75,000,000 and
(ii) the amount of 17.5% of Consolidated EBITDA, as of the end of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 6.1, at any one time outstanding;

(v) other unsecured Indebtedness so long as, at the time of incurrence thereof,
(i) after giving pro forma effect to the incurrence of such unsecured
Indebtedness, the Borrower shall be in compliance with the financial covenants
set forth in Section 7.1 as of the end of the most recently ended Test Period
for which financial statements have been delivered pursuant to Section 6.1,
(ii) no Default or Event of Default shall have occurred and be continuing at the
time of incurrence of such unsecured Indebtedness or would result therefrom; and
(iii) the terms of such unsecured Indebtedness do not provide for any scheduled
repayment, mandatory redemption or prepayment (other than mandatory prepayments
with proceeds of Permitted Refinancings thereof and exchanges for Permitted
Refinancings thereof) or sinking fund obligation prior to the date at least 91
days following the Tranche B Term Maturity Date (or such later date that is the
latest final maturity date of any incremental extension of credit hereunder);

(w) (i) Indebtedness representing deferred compensation or stock-based
compensation to employees of the Borrower or any Restricted Subsidiary incurred
in the ordinary course of business and (ii) Indebtedness consisting of
obligations of the Borrower or any Restricted Subsidiary under deferred
compensation or other similar arrangements incurred in connection with the
Merger Transactions and any Investment permitted hereunder;

(x) Indebtedness issued by the Borrower or any Restricted Subsidiary to the
officers, directors and employees of Holdings, any Parent Company, the Borrower
or any Restricted Subsidiary, in lieu of or combined with cash payments to
finance the purchase of Capital Stock of Holdings, any Parent Company or the
Borrower, in each case, to the extent such purchase is permitted by
Section 7.6(e);

(y) Indebtedness in respect of overdraft facilities, employee credit card
programs, netting services, automatic clearinghouse arrangements and other cash
management and similar arrangements in the ordinary course of business;

(z) (i) Indebtedness of the Borrower or any of its Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business
and (ii) Indebtedness of the Borrower or any Restricted Subsidiary to any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management operations (including in respect of intercompany self-insurance
arrangements) of the Borrower and its Restricted Subsidiaries;

(aa) Indebtedness of the Borrower or any of its Restricted Subsidiaries in
respect of Foreign Currency L/C Agreements in an aggregate principal amount not
to exceed $25,000,000 at any one time outstanding; and

(bb) all premium (if any), interest (including post-petition interest), fees,
expenses, charges, accretion or amortization of original issue discount,
accretion of interest paid in kind and additional or contingent interest on
obligations described in clauses (a) through (aa) above.

For purposes of determining compliance with this Section 7.2, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (c), (j), (k), (s)(iii), (t), (u), (v) or
(aa) above, the Borrower shall, in its sole discretion, classify and reclassify
or later divide, classify or reclassify such item of Indebtedness (or any
portion thereof) and may include the amount and type of such Indebtedness in one
or more of the above clauses; provided, that, for the avoidance of doubt,
Indebtedness reclassified under Section 7.2(v) must be unsecured. Furthermore,
for purposes of this definition, the amount of any Indebtedness denominated in
any currency other than Dollars shall be calculated based on customary currency
exchange rates in effect, in the case of such Indebtedness incurred (in respect
of term Indebtedness) or committed (in respect of revolving Indebtedness), on
the date that such Indebtedness was incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums and other costs and expenses incurred in connection with such
refinancing.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
Property, whether now owned or hereafter acquired, except for:

(a) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Restricted Subsidiaries, as
the case may be, to the extent required by GAAP;

(b) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or that are being contested in
good faith by appropriate proceedings;

(c) pledges, deposits or statutory trusts in connection with workers’
compensation, unemployment insurance and other social security legislation;

(d) deposits and other Liens to secure the performance of bids, government,
trade and other similar contracts (other than for borrowed money), leases,
subleases, statutory obligations, surety, judgment and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(e) encumbrances shown as exceptions in the title insurance policies insuring
the Mortgages, easements, zoning restrictions, rights-of-way, restrictions and
other similar encumbrances incurred in the ordinary course of business that, in
the aggregate, do not materially detract from the value of the Property subject
thereto or materially interfere with the ordinary conduct of the business of the
Borrower or any of its Restricted Subsidiaries;

(f) Liens (i) in existence on the Amendment and Restatement Effective Date
listed on Schedule 7.3(f) to this Agreement (or to the extent not listed on such
Schedule 7.3(f), where the fair market value of the Property to which such Lien
is attached is less than $7,500,000), (ii) securing Indebtedness permitted by
Section 7.2(d) and (iii) created after the Amendment and Restatement Effective
Date in connection with any refinancing, refundings, or renewals or extensions
thereof permitted by Section 7.2(d); provided that no such Lien is spread to
cover any additional Property of the Borrower or any Restricted Subsidiary after
the Amendment and Restatement Effective Date and that the amount of Indebtedness
secured thereby is not increased;

(g) (i) Liens securing Indebtedness of the Borrower or any Restricted Subsidiary
incurred pursuant to Sections 7.2(c), 7.2(g), 7.2(j), 7.2(k), 7.2(r), 7.2(s),
7.2(t), 7.2(u), 7.2(w) and 7.2(aa); provided that (A)  in the case of any such
Liens securing Indebtedness pursuant to Sections 7.2(g) or 7.2(k), such Liens do
not at any time encumber any Property of the Borrower or any Subsidiary
Guarantor, (B) in the case of any such Liens securing Indebtedness incurred
pursuant to Section 7.2(r), such Liens do not encumber any Property other than
cash paid to any such insurance company in respect of such insurance and (C) in
the case of any such Liens securing Indebtedness pursuant to Section 7.2(t),
such Liens exist at the time that the relevant Person becomes a Restricted
Subsidiary and are not created in contemplation of or in connection with such
Person becoming a Restricted Subsidiary and (ii) any extension, refinancing,
renewal or replacement of the Liens described in clause (i) of this
Section 7.3(g) in whole or in part; provided that such extension, renewal or
replacement shall be limited to all or a part of the property which secured the
Lien so extended, renewed or replaced (plus improvements on such property, if
any);

(h) Liens created pursuant to the Security Documents;

(i) Liens arising from judgments in circumstances not constituting an Event of
Default under Section 8.1(h);

(j) Liens on Property or assets acquired pursuant to an acquisition permitted
under Section 7.7 (and the proceeds thereof) or assets of a Restricted
Subsidiary in existence at the time such Restricted Subsidiary is acquired
pursuant to an acquisition permitted under Section 7.7 and not created in
contemplation thereof and Liens created after the Amendment and Restatement
Effective Date in connection with any refinancing, refundings, or renewals or
extensions of the obligations secured thereby permitted hereunder, provided that
no such Lien is spread to cover any additional Property after the Amendment and
Restatement Effective Date and that the amount of Indebtedness secured thereby
is not increased;

(k) (i) Liens on Property of Non-Guarantor Subsidiaries securing Indebtedness or
other obligations not prohibited by this Agreement to be incurred by such
Non-Guarantor Subsidiaries and (ii) Liens securing Indebtedness or other
obligations of the Borrower or any Subsidiary in favor of any Loan Party;

(l) receipt of progress payments and advances from customers in the ordinary
course of business to the extent same creates a Lien on the related inventory
and proceeds thereof;

(m) Liens in favor of customs and revenue authorities arising as a matter of law
to secure the payment of customs duties in connection with the importation of
goods;

(n) Liens arising out of consignment or similar arrangements for the sale by the
Borrower and its Restricted Subsidiaries of goods through third parties in the
ordinary course of business;

(o) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with an Investment permitted by
Section 7.7;

(p) Liens deemed to exist in connection with Investments permitted by
Section 7.7(b) that constitute repurchase obligations;

(q) Liens upon specific items of inventory or other goods and proceeds of the
Borrower or any of its Restricted Subsidiaries arising in the ordinary course of
business securing such Person’s obligations in respect of bankers’ acceptances
and letters of credit issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

(r) Liens on cash deposits securing any Hedge Agreement permitted hereunder;

(s) any interest or title of a lessor under any leases or subleases entered into
by the Borrower or any Restricted Subsidiary in the ordinary course of business
and any financing statement filed in connection with any such lease;

(t) Liens on cash, Cash Equivalents or Permitted Liquid Investments used to
defease or to satisfy and discharge Indebtedness, provided that such defeasance
or satisfaction and discharge is not prohibited hereunder;

(u) (i) Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (B) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and the Subsidiaries or (C) relating to purchase orders and other
agreements entered into with customers of the Borrower or any Restricted
Subsidiary in the ordinary course of business and (ii) other Liens securing cash
management obligations (that do not constitute Indebtedness) in the ordinary
course of business;

(v) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

(w) Liens on Capital Stock in joint ventures securing obligations of such joint
venture;

(x) Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents or Permitted Liquid Investments;

(y) Liens securing obligations in respect of trade-related letters of credit
permitted under Section 7.2 and covering the goods (or the documents of title in
respect of such goods) financed by such letters of credit and the proceeds and
products thereof;

(z) other Liens with respect to obligations that do not exceed the greater of
(i) $50,000,000 and (ii) the amount of 12.5% of Consolidated EBITDA, as of the
end of the most recently ended Test Period for which financial statements have
been delivered pursuant to Section 6.1, at any one time outstanding.

7.4 Fundamental Changes. Consummate any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its Property or
business, except that:

(a) (i) any Restricted Subsidiary may be merged, amalgamated or consolidated
with or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or (ii) any Restricted Subsidiary may be merged,
amalgamated or consolidated with or into any Subsidiary Guarantor (provided that
(x) a Subsidiary Guarantor shall be the continuing or surviving corporation or
(y) simultaneously with such transaction, the continuing or surviving
corporation shall become a Subsidiary Guarantor and the Borrower shall comply
with Section 6.8 in connection therewith);

(b) any Non-Guarantor Subsidiary may be merged or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary that is a Restricted
Subsidiary;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets upon voluntary liquidation or otherwise to the Borrower or any Subsidiary
Guarantor;

(d) any Non-Guarantor Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution, winding-up or otherwise) to any
other Non-Guarantor Subsidiary that is a Restricted Subsidiary;

(e) Dispositions permitted by Section 7.5 and any merger, dissolution,
liquidation, consolidation, investment or Disposition, the purpose of which is
to effect a Disposition permitted by Section 7.5 may be consummated;

(f) any Investment expressly permitted by Section 7.7 may be structured as a
merger, consolidation or amalgamation;

(g) the transactions contemplated under the Transaction Documents; and

(h) any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interest of the Borrower and is not materially disadvantageous to the Lenders
and (ii) to the extent such Restricted Subsidiary is a Loan Party, any assets or
business of such Restricted Subsidiary not otherwise disposed of or transferred
in accordance with Section 7.4 or 7.5 or, in the case of any such business,
discontinued, shall be transferred to, or otherwise owned or conducted by, a
Loan Party after giving effect to such liquidation or dissolution.

7.5 Dispositions of Property. Dispose of any of its owned Property (including,
without limitation, receivables) whether now owned or hereafter acquired, or, in
the case of any Restricted Subsidiary, issue or sell any shares of such
Restricted Subsidiary’s Capital Stock to any Person, except:

(a) (i) the Disposition of surplus, obsolete or worn out Property in the
ordinary course of business, (ii) the sale of defaulted receivables in the
ordinary course of business, (iii) abandonment, cancellation or disposition of
any Intellectual Property in the ordinary course of business and (iv) sales,
leases or other dispositions of inventory determined by the management of the
Borrower to be no longer useful or necessary in the operation of the Business;

(b) (i) the sale of inventory or other property in the ordinary course of
business, (ii) the cross-licensing or licensing of Intellectual Property, in the
ordinary course of business and (iii) the contemporaneous exchange, in the
ordinary course of business, of Property for Property of a like kind, to the
extent that the Property received in such exchange is of a value equivalent to
the value of the Property exchanged (provided that after giving effect to such
exchange, the value of the Property of the Borrower or any Subsidiary Guarantor
subject to Liens in favor of the Collateral Agent under the Security Documents
is not materially reduced);

(c) Dispositions permitted by Section 7.4;

(d) the sale or issuance of (i) any Subsidiary’s Capital Stock to the Borrower
or any Subsidiary Guarantor; provided that the sale or issuance of Capital Stock
of an Unrestricted Subsidiary to the Borrower or any Restricted Subsidiary is
otherwise permitted by Section 7.7, (ii) the Capital Stock of any Non-Guarantor
Subsidiary that is a Restricted Subsidiary to any other Non-Guarantor Subsidiary
that is a Restricted Subsidiary and (iii) the Capital Stock of any Subsidiary
that is an Unrestricted Subsidiary to any other Subsidiary that is an
Unrestricted Subsidiary, in each case, including, without limitation, in
connection with any tax restructuring activities not otherwise prohibited
hereunder;

(e) the Disposition of other assets for fair market value not to exceed
$250,000,000 in the aggregate; provided that (i) at least 75% of the total
consideration for any such Disposition received by the Borrower and its
Restricted Subsidiaries is in the form of cash, Cash Equivalents or Permitted
Liquid Investments and (ii) the requirements of Section 2.12(b), to the extent
applicable, are complied with in connection therewith;

(f) (i) any Recovery Event; provided that the requirements of Section 2.12(b)
are complied with in connection therewith and (ii) any event that would
constitute a Recovery Event but for the Dollar threshold set forth in the
definition thereof;

(g) the leasing, occupancy agreements or sub-leasing of Property pursuant to the
Merger Documents or that would not materially interfere with the required use of
such Property by the Borrower or its Restricted Subsidiaries;

(h) the transfer for fair value of Property (including Capital Stock of
Subsidiaries) to another Person in connection with a joint venture arrangement
with respect to the transferred Property; provided that such transfer is
permitted under Section 7.7(h), (v) or (z);

(i) the sale or discount, in each case without recourse and in the ordinary
course of business, of overdue accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);

(j) transfers of condemned Property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such Property as part of an insurance settlement;

(k) the Disposition of any Immaterial Subsidiary or any Unrestricted Subsidiary;

(l) the transfer of Property (including Capital Stock of Subsidiaries) of the
Borrower or any Guarantor to any Restricted Subsidiary for fair market value;

(m) the transfer of Property (i) by the Borrower or any Subsidiary Guarantor to
the Borrower or any other Subsidiary Guarantor or (ii) from a Non-Guarantor
Subsidiary to (A) the Borrower or any Subsidiary Guarantor for no more than fair
market value or (B) any other Non-Guarantor Subsidiary that is a Restricted
Subsidiary;

(n) the sale of cash, Cash Equivalents or Permitted Liquid Investments in the
ordinary course of business;

(o) (i) Liens permitted by Section 7.3, (ii) Restricted Payments permitted by
Section 7.6, (iii) Investments permitted by Section 7.7 and (iv) sale and
leaseback transactions permitted by Section 7.10;

(p) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; provided that the requirements of Section 2.12(b), to the extent
applicable, are complied with in connection therewith; and

(q) Dispositions of Property between or among the Borrower and/or its Restricted
Subsidiaries as a substantially concurrent interim Disposition in connection
with a Disposition otherwise permitted pursuant to clauses (a) through
(p) above.

7.6 Restricted Payments. Declare or pay any dividend on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of the Borrower or any Subsidiary, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or Property or in obligations of the Borrower or
any Restricted Subsidiary, or enter into any derivatives or other transaction
with any financial institution, commodities or stock exchange or clearinghouse
(a “Derivatives Counterparty”) obligating the Borrower or any Restricted
Subsidiary to make payments to such Derivatives Counterparty as a result of any
change in market value of any such Capital Stock (collectively, “Restricted
Payments”), except that:

(a) (i) any Restricted Subsidiary may make Restricted Payments to the Borrower
or any Subsidiary Guarantor and (ii) Non-Guarantor Subsidiaries may make
Restricted Payments to other Non-Guarantor Subsidiaries;

(b) provided that (i)(x) no Default or Event of Default is continuing or would
result therefrom and (y) the Consolidated Net Total Leverage Ratio shall not
exceed 3.00 to 1.00, on a pro forma basis as of the end of the most recently
ended Test Period for which financial statements have been delivered pursuant to
Section 6.1, both immediately prior to and immediately after giving effect to
such Restricted Payment, the Borrower may make Restricted Payments in an
aggregate amount not to exceed the Available Amount, (ii)(x) no Default or Event
of Default is continuing or would result therefrom and (y) the Consolidated Net
Total Leverage Ratio shall not exceed 2.00 to 1.00 on a pro forma basis as of
the end of the most recently ended Test Period for which financial statements
have been delivered pursuant to Section 6.1, both immediately prior to and
immediately after giving effect to such Restricted Payment, the Borrower may
make unlimited Restricted Payments;

(c) the Borrower may make Restricted Payments to Parent, Holdings or any Parent
Company that is a Subsidiary of Parent to permit Holdings or any Parent Company
to pay (i) any taxes which are due and payable by Holdings or any Parent
Company, the Borrower and the Restricted Subsidiaries as part of a consolidated
group to the extent such taxes are directly attributable to the income of the
Borrower and any Subsidiaries (the “Borrower Consolidated Group”), provided that
the total amount of any payment pursuant to this clause for any taxable period
shall not exceed the amount that the Borrower Consolidated Group would be
required to pay in respect of Federal, state and local income taxes for such
period, determined by taking into account any available net operating loss
carryovers or other tax attributes of the Borrower Consolidated Group as if the
Borrower Consolidated Group filed a separate a consolidated, combined, unitary
or affiliated income tax return, less the amount of any such taxes payable
directly by the Borrower Consolidated Group, (ii) customary fees, salary, bonus,
severance and other benefits payable to, and indemnities provided on behalf of,
their current and former officers and employees and members of their Board of
Directors, (iii) ordinary course corporate operating expenses and other fees and
expenses required to maintain its corporate existence, (iv) fees and expenses to
the extent permitted under clause (i) of the second sentence of Section 7.9, (v)
reasonable fees and expenses incurred in connection with any debt or equity
offering by Parent, Holdings or any Parent Company that is a Subsidiary of
Parent, to the extent the proceeds thereof are (or, in the case of an
unsuccessful offering, were intended to be) used for the benefit of the Borrower
and the Restricted Subsidiaries, whether or not completed and (vi) reasonable
fees and expenses in connection with compliance with reporting obligations
under, or in connection with compliance with, federal or state laws or under
this Agreement or any other Loan Document;

(d) the Borrower may make Restricted Payments in the form of Capital Stock of
the Borrower;

(e) the Borrower or any Subsidiary may make Restricted Payments to, directly or
indirectly, purchase the Capital Stock of the Borrower, Holdings, Parent or any
Parent Company that is a Subsidiary of Parent from present or former officers,
directors, consultants, agents or employees (or their estates, trusts, family
members or former spouses) of Parent, Holdings, the Borrower or any Parent
Company that is a Subsidiary of Parent upon the death, disability, retirement or
termination of the applicable officer, director, consultant, agent or employee
or pursuant to any equity subscription agreement, stock option or equity
incentive award agreement, shareholders’ or members’ agreement or similar
agreement, plan or arrangement; provided that the aggregate amount of payments
under this clause (e) in any fiscal year of the Borrower shall not exceed the
sum of (i) $20,000,000 in any fiscal year (but not exceeding $50,000,000 in the
aggregate since the Amendment and Restatement Effective Date), plus (ii) any
proceeds received from key man life insurance policies, plus (iii) any proceeds
received by the Borrower, Parent, Holdings or any Parent Company that is a
Subsidiary of Parent during such fiscal year from sales of the Capital Stock of
Parent, Holdings, the Borrower or any Parent Company that is a Subsidiary of
Parent to directors, consultants, officers or employees of Parent, Holdings, the
Borrower or any Parent Company that is a Subsidiary of Parent in connection with
permitted employee compensation and incentive arrangements, plus (iv) the amount
of any bona fide cash bonuses otherwise payable to members of management,
directors or consultants of Holdings, any Parent Company, the Borrower or its
Restricted Subsidiaries in connection with the 2008 Transactions that are
foregone in return for the receipt of Capital Stock the fair market value of
which is equal to or less than the amount of such cash bonuses; provided that
any Restricted Payments permitted (but not made) pursuant to sub-clause (ii),
(iii) or (iv) of this clause (e) in any prior fiscal year may be carried forward
to any subsequent calendar year, and provided, further, that cancellation of
Indebtedness owing to the Borrower or any Restricted Subsidiary by any member of
management of Holdings, Parent, any Parent Company that is a Subsidiary of
Parent, the Borrower or its Restricted Subsidiaries in connection with a
repurchase of the Capital Stock of the Borrower, Parent, Holdings or any Parent
Company that is a Subsidiary of Parent will not be deemed to constitute a
Restricted Payment for purposes of this Section 7.6;

(f) noncash repurchases of Capital Stock deemed to occur upon exercise of stock
options or similar equity incentive awards if such Capital Stock represents a
portion of the exercise price of such options or similar equity incentive
awards;

(g) the Borrower and its Restricted Subsidiaries may make Restricted Payments
(i) to consummate the 2008 Transactions (including any Restricted Payments
contemplated by the Merger Agreement) and (ii) without duplication of Restricted
Payments made pursuant to the immediately preceding subclause (i), to Parent,
Holdings or any Parent Company that is a Subsidiary of Parent in an amount not
to exceed the Deferred Obligation Amount (as defined in the Merger Agreement)
under the Merger Agreement;

(h) the Borrower may make Restricted Payments to allow Parent, Holdings or any
Parent Company that is a Subsidiary of Parent to make payments in cash, in lieu
of the issuance of fractional shares, upon the exercise of warrants or upon the
conversion or exchange of Capital Stock of any such Person;

(i) so long as no Event of Default under Section 8.1(a) or 8.1(f) has occurred
and is continuing, the Borrower and its Restricted Subsidiaries may make
Restricted Payments to make payments provided for in the Management Agreement;

(j) to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Sections 7.4, 7.5, 7.7 and 7.9;

(k) any non-wholly owned Restricted Subsidiary of the Borrower may declare and
pay cash dividends to its equity holders generally so long as the Borrower or
its respective Subsidiary which owns the equity interests in the Restricted
Subsidiary paying such dividend receives at least its proportional share thereof
(based upon its relative holding of the equity interests in the Restricted
Subsidiary paying such dividends and taking into account the relative
preferences, if any, of the various classes of equity interest of such
Restricted Subsidiary);

(l) the Borrower may make Restricted Payments using any amounts placed in escrow
in connection with the 2008 Transactions;

(m) [Reserved];

(n) [Reserved];

(o) provided that no Default or Event of Default is continuing or would result
therefrom, other Restricted Payments in an amount not to exceed $50,000,000; and

(p) the Borrower may make Restricted Payments in connection with the
Recapitalization Transactions (including but not limited to Restricted Payments
from time to time to, or to permit Holdings or any Parent Company to make
payments to, holders of outstanding stock options in respect of adjustments to
the outstanding stock options in connection with the Recapitalization
Transactions) in an amount not to exceed $650,000,000.

7.7 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or all or substantially all of
the assets constituting an ongoing business from, or make any other similar
investment in, any other Person (all of the foregoing, “Investments”), except:

(a) (i) extensions of trade credit in the ordinary course of business and (ii)
purchases and acquisitions of inventory, supplies, materials and equipment or
purchases of contract rights or licenses or leases of Intellectual Property, in
each case in the ordinary course of business, to the extent such purchases and
acquisitions constitute Investments;

(b) Investments in Cash Equivalents and Investments that were Cash Equivalents
when made;

(c) Investments arising in connection with (i) the incurrence of Indebtedness
permitted by Section 7.2 to the extent arising as a result of Indebtedness among
Holdings, the Borrower or any Restricted Subsidiary and Guarantee Obligations
permitted by Section 7.2 and payments made in respect of such Guarantee
Obligations, (ii) the forgiveness or conversion to equity of any Indebtedness
permitted by Section 7.2 and (iii) guarantees by any Borrower or any Restricted
Subsidiary of operating leases (other than Capital Lease Obligations) or of
other obligations that do not constitute Indebtedness, in each case entered into
in the ordinary course of business;

(d) loans and advances to employees, consultants or directors of any Parent
Company, Holdings, the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business in an aggregate amount (for Holdings, the Borrower
and all Restricted Subsidiaries) not to exceed $5,000,000 (excluding (for
purposes of such cap) tuition advances, travel and entertainment expenses, but
including relocation expenses) at any one time outstanding;

(e) Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.7(c)) by the Borrower or any of its Restricted
Subsidiaries in the Borrower or any Person that, prior to such Investment, is a
Subsidiary Guarantor or is a Domestic Subsidiary that becomes a Subsidiary
Guarantor at the time of such Investment;

(f) (i) Permitted Acquisitions to the extent that any Person or Property
acquired in such acquisition becomes a Subsidiary Guarantor or a part of the
Borrower or any Subsidiary Guarantor or becomes (whether or not such Person is a
wholly owned Subsidiary) a Subsidiary Guarantor in the manner contemplated by
Section 6.8(c) and (ii) other Permitted Acquisitions in an aggregate purchase
price in the case of this clause (ii) (other than purchase price paid through
the issuance of equity by Holdings or any Parent Company with the proceeds
thereof, including (A) (x) whether or not any equity is issued, capital
contributions (other than relating to Disqualified Capital Stock) and (y) equity
issued to the seller) in an aggregate amount not to exceed $100,000,000 plus
(B) an amount equal to the Available Amount; provided that after giving effect
to any such Permitted Acquisition the Borrower shall be in pro forma compliance
with the financial covenants set forth in Section 7.1 as of the end of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 6.1;

(g) loans by the Borrower or any of its Restricted Subsidiaries to the
employees, officers or directors of Holdings, the Borrower or any of its
Restricted Subsidiaries in connection with management incentive plans; provided
that such loans represent cashless transactions pursuant to which such
employees, officers or directors directly (or indirectly through Parent) invest
the proceeds of such loans in the Capital Stock of Holdings;

(h) Investments by the Borrower and its Restricted Subsidiaries in joint
ventures or similar arrangements and Non-Guarantor Subsidiaries in an aggregate
amount at any one time outstanding (for the Borrower and all Restricted
Subsidiaries), not to exceed the sum of (A)  $50,000,000 plus (B) an amount
equal to the Available Amount; provided, that any Investment made for the
purpose of funding a Permitted Acquisition permitted under Section 7.7(f) shall
not be deemed a separate Investment for the purposes of this clause (h);
provided, further, that no Investment may be made pursuant to this clause (h) in
any Unrestricted Subsidiary for the purpose of making a Restricted Payment
prohibited pursuant to Section 7.6;

(i) Investments (including debt obligations) received in the ordinary course of
business by the Borrower or any Restricted Subsidiary in connection with the
bankruptcy or reorganization of suppliers, customers and other Persons and in
settlement of delinquent obligations of, and other disputes with, suppliers,
customers and other Persons arising out of the ordinary course of business;

(j) Investments by any Non-Guarantor Subsidiary in any other Non-Guarantor
Subsidiary;

(k) Investments in existence on, or pursuant to legally binding written
commitments in existence on, the Amendment and Restatement Effective Date and
listed on Schedule 7.7 to this Agreement and, in each case, any extensions or
renewals thereof, so long as the amount of any Investment made pursuant to this
clause (k) is not increased at any time above the amount of such Investment set
forth on Schedule 7.7 to this Agreement;

(l) Investments of the Borrower or any Restricted Subsidiary under Hedge
Agreements permitted hereunder;

(m) Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary; provided that such Investment was not made in connection
with or in anticipation of such Person becoming a Restricted Subsidiary;

(n) [Reserved];

(o) consummation of the Merger Transactions pursuant to the Merger Documents and
the Company Reorganization;

(p) Subsidiaries of the Borrower may be established or created, if (i) to the
extent such new Subsidiary is a Domestic Subsidiary, the Borrower and such
Subsidiary comply with the provisions of Section 6.8(c) and (ii) to the extent
such new Subsidiary is a Foreign Subsidiary, the Borrower complies with the
provisions of Section 6.8(d); provided that, in each case, to the extent such
new Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to an acquisition permitted by this Section 7.7, and such
new Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
merger transactions, such new Subsidiary shall not be required to take the
actions set forth in Section 6.8(c) or 6.8(d), as applicable, until the
respective acquisition is consummated (at which time the surviving entity of the
respective merger transaction shall be required to so comply within ten Business
Days or such longer period as the Administrative Agent shall agree);

(q) Investments arising directly out of the receipt by the Borrower or any
Restricted Subsidiary of non-cash consideration for any sale of assets permitted
under Section 7.5; provided that such non-cash consideration shall in no event
exceed 25% of the total consideration received for such sale;

(r) Investments resulting from pledges and deposits referred to in
Sections 7.3(c) and (d);

(s) Investments consisting of the licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other persons;

(t) any Investment in a Foreign Subsidiary to the extent such Investment is
substantially contemporaneously repaid in full with a dividend or other
distribution from such Foreign Subsidiary;

(u) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(v) additional Investments so long as the aggregate amount thereof outstanding
at no time exceeds the sum of (i) $50,000,000 plus (ii) an amount equal to the
Available Amount; provided that no Investment may be made pursuant to this
clause (v) in any Unrestricted Subsidiary for the purpose of making a Restricted
Payment prohibited pursuant to Section 7.6;

(w) advances of payroll payments to employees, or fee payments to directors or
consultants, in the ordinary course of business;

(x) Investments in Permitted Liquid Investments and Investments that were
Permitted Liquid Investments when made in an amount not to exceed $50,000,000 at
any one time outstanding;

(y) Investments constituting loans or advances by the Borrower to Holdings or a
Parent Company in lieu of Restricted Payments permitted pursuant to Section 7.6;
and

(z) provided that (x) no Default or Event of Default is continuing or would
result therefrom and (y) the Consolidated Net Total Leverage Ratio shall not
exceed 2.00 to 1.00 as of the end of the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 6.1, on a pro
forma basis, immediately after giving effect to such Investment, any Investment.

It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section 7.7, such amount
shall be deemed to be the amount of such Investment when made, purchased or
acquired less any returns on such Investment (not to exceed the original amount
invested). Notwithstanding the foregoing, no Investment in an Unrestricted
Subsidiary is permitted under this Section 7.7 unless such Investment is
permitted pursuant to clause (h), (v) or (z) above.

7.8 [RESERVED].

7.9 Transactions with Affiliates. Enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than Holdings, the Borrower or any Restricted Subsidiary)
unless such transaction is (a) otherwise not prohibited under this Agreement and
(b) upon fair and reasonable terms no less favorable to the Borrower or such
Restricted Subsidiary, as the case may be, than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate. Notwithstanding
the foregoing, the Borrower and its Restricted Subsidiaries may (i) pay to the
Sponsor and its Affiliates fees, indemnities and expenses pursuant to the
Management Agreement and/or fees and expenses in connection with the Merger
Transactions and disclosed to the Administrative Agent prior to the Closing
Date; (ii) enter into any transaction with an Affiliate that is not prohibited
by the terms of this Agreement to be entered into by the Borrower or such
Restricted Subsidiary with an Affiliate; (iii) make any Restricted Payments
contemplated by the Merger Agreement, and otherwise perform their obligations
under the Transaction Documents and (iv) without being subject to the terms of
this Section 7.9, enter into any transaction with any Person which is an
Affiliate of Holdings only by reason of such Person and Holdings having common
directors. For the avoidance of doubt, this Section 7.9 shall not apply to
employment, benefits, compensation, bonus, retention and severance arrangements
with, and payments of compensation or benefits to or for the benefit of, current
or former employees, consultants, officers or directors of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business. For purposes
of this Section 7.9, any transaction with any Affiliate shall be deemed to have
satisfied the standard set forth in clause (b) of the first sentence hereof if
such transaction is approved by a majority of the Disinterested Directors of the
Board of Directors of the Borrower or such Restricted Subsidiary, as applicable.
“Disinterested Director” shall mean, with respect to any Person and transaction,
a member of the Board of Directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

7.10 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by the Borrower or any Restricted Subsidiary of real or personal
Property which is to be sold or transferred by the Borrower or any Restricted
Subsidiary (a) to such Person or (b) to any other Person to whom funds have been
or are to be advanced by such Person on the security of such Property or rental
obligations of the Borrower or any Restricted Subsidiary, except for (i) any
such arrangement entered into in the ordinary course of business of the Borrower
and its Subsidiaries, (ii) sales or transfers by the Borrower or any Subsidiary
Guarantor to the Borrower or any other Subsidiary Guarantor, (iii) sales or
transfers by any Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary
that is a Restricted Subsidiary and (iv) any such arrangement to the extent that
the fair market value of such Property does not exceed the greater of (i)
$50,000,000 and (ii) the amount of 12.5% of Consolidated EBITDA, as of the end
of the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 6.1, in the aggregate for all such arrangements.

7.11 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on
a day other than March 31.

7.12 Negative Pledge Clauses. Enter into any agreement that prohibits or limits
the ability of the Borrower or any of its Restricted Subsidiaries to create,
incur, assume or suffer to exist any Lien upon any of its Property, whether now
owned or hereafter acquired, to secure the Obligations or, in the case of any
Subsidiary Guarantor, its obligations under the Guarantee and Collateral
Agreement, other than:

(a) this Agreement and the other Loan Documents;

(b) any agreements governing Indebtedness and/or other obligations secured by a
Lien permitted by this Agreement (in which case, any prohibition or limitation
shall only be effective against the assets subject to such Liens permitted by
this Agreement);

(c) software and other Intellectual Property licenses pursuant to which the
Borrower or such Restricted Subsidiary is the licensee of the relevant software
or Intellectual Property, as the case may be (in which case, any prohibition or
limitation shall relate only to the assets subject of the applicable license);

(d) Contractual Obligations incurred in the ordinary course of business and on
customary terms which limit Liens on the assets subject of the applicable
Contractual Obligation;

(e) any agreements regarding Indebtedness or other obligations of any
Non-Guarantor Subsidiary not prohibited under Section 7.2 (in which case, any
prohibition or limitation shall only be effective against the assets of such
Non-Guarantor Subsidiary and its Subsidiaries);

(f) prohibitions and limitations in effect on the Amendment and Restatement
Effective Date and listed on Schedule 7.12 to this Agreement;

(g) customary provisions contained in joint venture agreements and other similar
agreements applicable to joint ventures not prohibited by this Agreement;

(h) customary provisions restricting the subletting or assignment of any lease
governing a leasehold interest;

(i) customary restrictions and conditions contained in any agreement relating to
any Disposition of Property not prohibited hereunder;

(j) any agreement in effect at the time any Person becomes a Subsidiary, so long
as such agreement was not entered into in contemplation of such Person becoming
a Subsidiary;

(k) restrictions imposed by applicable law;

(l) restrictions in any agreements or instruments relating to any Indebtedness
permitted to be incurred by this Agreement (i) that are consistent with
prevailing market practice for similar types of Indebtedness at the time such
restrictions are incurred or (ii) to which the Administrative Agent has not
objected after having been afforded a period of at least five Business Days to
review such restrictions;

(m) restrictions in respect of Indebtedness secured by Liens permitted by
Sections 7.3(g) and 7.3(z) relating solely to the assets or proceeds thereof
secured by such Indebtedness to the extent required to be so limited by such
Sections; and

(n) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business.

7.13 Clauses Restricting Subsidiary Distributions. Enter into any consensual
encumbrance or restriction on the ability of any Restricted Subsidiary to
(a) make Restricted Payments in respect of any Capital Stock of such Restricted
Subsidiary held by, or pay any Indebtedness owed to, the Borrower or any
Restricted Subsidiary or (b) make Investments in the Borrower or any Restricted
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to such Restricted Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Restricted
Subsidiary, (iii) customary net worth provisions contained in Real Property
leases entered into by the Borrower and its Restricted Subsidiaries, so long as
the Borrower has determined in good faith that such net worth provisions would
not reasonably be expected to impair the ability of the Borrower and its
Restricted Subsidiaries to meet their ongoing obligations, (iv) any restrictions
contained in agreements related to Indebtedness of any Non-Guarantor Subsidiary
not prohibited under Section 7.2 (in which case such restriction shall relate
only to such Indebtedness and/or such Non-Guarantor Subsidiary and its
Restricted Subsidiaries) or Indebtedness secured by Liens permitted by
Sections 7.3(g) and 7.3(z), (v) any restrictions regarding licenses or
sublicenses by the Borrower and its Restricted Subsidiaries of Intellectual
Property in the ordinary course of business (in which case such restriction
shall relate only to such Intellectual Property), (vi) Contractual Obligations
incurred in the ordinary course of business which include customary provisions
restricting the assignment of any agreement relating thereto, (vii) customary
provisions contained in joint venture agreements and other similar agreements
applicable to joint ventures not prohibited by this Agreement, (viii) customary
provisions restricting the subletting or assignment of any lease governing a
leasehold interest, (ix) customary restrictions and conditions contained in any
agreement relating to any Disposition of Property not prohibited hereunder,
(x) any agreement in effect at the time any Person becomes a Restricted
Subsidiary, so long as such agreement was not entered into in contemplation of
such Person becoming a Restricted Subsidiary and (xi) restrictions on cash or
other deposits imposed by customers under contracts entered into in the ordinary
course of business.

7.14 Lines of Business. Enter into any business, either directly or through any
of its Restricted Subsidiaries, except for the Business or a business reasonably
related thereto or that are reasonable extensions thereof.

7.15 Limitation on Hedge Agreements. Enter into any Hedge Agreement other than
Hedge Agreements entered into in the ordinary course of business, and not for
speculative purposes.

7.16 Changes in Jurisdictions of Organization; Name. In the case of any Loan
Party, change its name or change its jurisdiction of organization, in either
case except upon prompt written notice to the Collateral Agent and delivery to
the Collateral Agent, of all additional executed financing statements, financing
change statements and other documents reasonably requested by the Collateral
Agent to maintain the validity, perfection and priority of the security
interests provided for in the Security Documents.

7.17 Limitation on Activities of Holdings. In the case of Holdings only,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document, Holdings shall not, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding (that has not been cash collateralized or
backstopped, in each case on terms agreed to by the Borrower and the applicable
Issuing Lender) or any Loan or other amount is owing to any Lender or any Agent
hereunder (other than (a) contingent or indemnification obligations not then due
and (b) obligations in respect of Specified Hedge Agreements, Specified Foreign
Currency L/C Agreements and Cash Management Obligations): conduct, transact or
otherwise engage in, or commit to conduct, transact or otherwise engage in, any
business or operations other than (i) those incidental to its ownership of the
Capital Stock of the Borrower and the Subsidiaries of the Borrower and those
incidental to Investments by or in Holdings permitted hereunder, (ii) activities
incidental to the maintenance of its existence and compliance with applicable
laws and legal, tax and accounting matters related thereto and activities
relating to its employees, (iii) activities relating to the performance of
obligations under the Loan Documents to which it is a party or expressly
permitted thereunder, (iv) the making of Restricted Payments to the extent of
Restricted Payments permitted to be made to Holdings pursuant to Section 7.6,
(v) the receipt of Restricted Payments permitted under Section 7.6, (vi) those
related to the 2008 Transactions and in connection with the Merger Documents and
other agreements contemplated thereby or hereby, (vii) to the extent that
Section 7 expressly permits the Borrower or a Restricted Subsidiary to enter
into a transaction with Holdings, (viii) activities in connection with or in
preparation for any debt or equity offering of securities by Parent or any
Subsidiary of Parent, (ix) the BAH Merger and (x) activities incidental to the
foregoing activities.

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) The Borrower shall fail to pay (i) any principal of any Loan when due in
accordance with the terms hereof, (ii) any principal of any Reimbursement
Obligation within three Business Days after any such Reimbursement Obligation
becomes due in accordance with the terms hereof or (iii) any interest owed by it
on any Loan or Reimbursement Obligation, or any other amount payable by it
hereunder or under any other Loan Document, within five Business Days after any
such interest or other amount becomes due in accordance with the terms hereof;
or

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document, shall in either
case prove to have been inaccurate in any material respect and such inaccuracy
is adverse to the Lenders on or as of the date made or deemed made or furnished;
or

(c) Any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.7(a) or Section 7; or

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 8.1), and such default
shall continue unremedied for a period of 30 days after the earlier of the date
that (x) such Loan Party receives from the Administrative Agent or the Required
Lenders notice of the existence of such default or (y) a Responsible Officer of
such Loan Party has knowledge thereof; or

(e) Holdings, the Borrower or any of its Restricted Subsidiaries shall
(i) default in making any payment of any principal of any Indebtedness for
Borrowed Money (excluding the Loans and Reimbursement Obligations) on the
scheduled or original due date with respect thereto; or (ii) default in making
any payment of any interest on any such Indebtedness for Borrowed Money beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness for Borrowed Money was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness for Borrowed Money or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event of default shall
occur, the effect of which payment or other default or other event of default is
to cause, or to permit the holder or beneficiary of such Indebtedness (or a
trustee or agent on behalf of such holder or beneficiary) to cause, with the
giving of notice if required, such Indebtedness for Borrowed Money to become due
prior to its Stated Maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or to become payable; provided that (A) a
default, event or condition described in this paragraph shall not at any time
constitute an Event of Default unless, at such time, one or more defaults or
events of default of the type described in this paragraph shall have occurred
and be continuing with respect to Indebtedness for Borrowed Money the
outstanding principal amount of which individually exceeds $40,000,000, and in
the case of Indebtedness for Borrowed Money of the types described in
clauses (i) and (ii) of the definition thereof, with respect to such
Indebtedness which exceeds such amount either individually or in the aggregate
and (B) this paragraph (e) shall not apply to (i) secured Indebtedness that
becomes due as a result of the sale, transfer, destruction or other disposition
of the Property or assets securing such Indebtedness for Borrowed Money if such
sale, transfer, destruction or other disposition is not prohibited hereunder and
under the documents providing for such Indebtedness or (ii) any Guarantee
Obligations except to the extent such Guarantee Obligations shall become due and
payable by any Loan Party and remain unpaid after any applicable grace period or
period permitted following demand for the payment thereof; or

(f) (i) Holdings, the Borrower or any of its Restricted Subsidiaries (other than
any Immaterial Subsidiary) shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or Holdings, the Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against Holdings, the Borrower or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against Holdings, the Borrower or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against substantially all of its assets that results in the entry of an
order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) Holdings, the Borrower or any of its Restricted Subsidiaries (other than
any Immaterial Subsidiary) shall consent to or approve of, or acquiesce in, any
of the acts set forth in clause (i), (ii), or (iii) above; or (v) Holdings, the
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

(g) (i) Holdings, the Borrower or any of its Restricted Subsidiaries shall incur
any liability in connection with any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) a
failure to meet the minimum funding standards (as defined in Section 302(a) of
ERISA), whether or not waived, shall exist with respect to any Single Employer
Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets of
Holdings, the Borrower or any of its Restricted Subsidiaries, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is reasonably likely to result in the
termination of such Single Employer Plan for purposes of Title IV of ERISA,
(iv) any Single Employer Plan shall terminate in a distress termination under
Section 4041(c) of ERISA or in an involuntary termination by the PBGC under
Section 4042 of ERISA, (v) Holdings, the Borrower or any of its Restricted
Subsidiaries shall, or is reasonably likely to, incur any liability as a result
of a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan or a Commonly Controlled Plan; and in each case in clauses (i) through
(vi) above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to result in a direct
obligation of Holdings, the Borrower or any of its Restricted Subsidiaries to
pay money that could have a Material Adverse Effect; or

(h) One or more judgments or decrees shall be entered against Holdings, the
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) involving for Holdings, the Borrower and any such Restricted
Subsidiaries taken as a whole a liability (not paid or fully covered by
third-party insurance or effective indemnity) of $40,000,000 (net of any amounts
which are covered by insurance or an effective indemnity) or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof; or

(i) (i) Any of the Security Documents shall cease, for any reason (other than by
reason of the express release thereof in accordance with the terms thereof) to
be in full force and effect or shall be asserted in writing by the Borrower or
any Subsidiary Guarantor not to be a legal, valid and binding obligation of any
party thereto, (ii) any security interest purported to be created by any
Security Document and to extend to Collateral that is not immaterial to the
Borrower and its Restricted Subsidiaries on a consolidated basis shall cease to
be, or shall be asserted in writing by any Loan Party not to be, a valid and
perfected security interest (having the priority required by this Agreement or
the relevant Security Document) in the securities, assets or properties covered
thereby, except to the extent that (x) any such loss of perfection or priority
results from limitations of foreign laws, rules and regulations as they apply to
pledges of Capital Stock in Foreign Subsidiaries or the application thereof, or
from the failure of the Collateral Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Guarantee and
Collateral Agreement or to file UCC continuation statements, (y) such loss is
covered by a lender’s title insurance policy and the Administrative Agent shall
be reasonably satisfied with the credit of such insurer or (z) any such loss of
validity, perfection or priority is the result of any failure by the Collateral
Agent to take any action necessary to secure the validity, perfection or
priority of the liens or (iii) the Guarantee Obligations pursuant to the
Security Documents by any Loan Party of any of the Obligations shall cease to be
in full force and effect (other than in accordance with the terms thereof), or
shall be asserted in writing by any Loan Party not to be in effect or not to be
legal, valid and binding obligations; or

(j) (i) Parent shall cease to own, directly or indirectly, 100% of the Capital
Stock of Holdings; (ii) Holdings shall cease to own, directly or indirectly,
100% of the Capital Stock of the Borrower; or (iii) for any reason whatsoever,
(x) a majority of the Board of Directors of Parent shall not be Continuing
Directors or (y) any “person” or “group” (within the meaning of Rule 13d-5 of
the Securities Exchange Act of 1934 as in effect on the Amendment and
Restatement Effective Date, but excluding any employee benefit plan of such
person and its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of such plan, and excluding
the Permitted Investors) shall become the “beneficial owner” (within the meaning
of Rule 13d-3 and 13d-5 of the Securities Exchange Act of 1934 as in effect on
the Amendment and Restatement Effective Date), directly or indirectly, of more
than the greater of (x) 35% of the then outstanding voting securities having
ordinary voting power of Parent and (y) the percentage of the then outstanding
voting securities having ordinary voting power of Parent owned, directly or
indirectly, beneficially by the Permitted Investors (it being understood that if
any such person or group includes one or more Permitted Investors, the
outstanding voting securities having ordinary voting power of Parent directly or
indirectly owned by the Permitted Investors that are part of such person or
group shall not be treated as being owned by such person or group for purposes
of determining whether this clause (y) is triggered) (any of the foregoing, a
“Change of Control”);

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken: (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable. In the case of all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been backstopped or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the other Loan Documents. After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrower then due and owing
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Section 8.1 or otherwise in any Loan Document,
presentment, demand and protest of any kind are hereby expressly waived by
Holdings and the Borrower.

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints each
Agent as the agent of such Lender under the Loan Documents and each such Lender
irrevocably authorizes each Agent, in such capacity, to take such action on its
behalf under the provisions of the applicable Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to such Agent by
the terms of the applicable Loan Documents, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Agents shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agents.

9.2 Delegation of Duties. Each Agent may execute any of its duties under the
applicable Loan Documents by or through any of its branches, agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Neither Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4 Reliance by the Agents. The Agents shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
Holdings), independent accountants and other experts selected by the Agents. The
Agents may deem and treat the payee of any Note as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Administrative Agent. The Agents shall be fully
justified in failing or refusing to take any action under the applicable Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders or the
Majority Facility Lenders in respect of any Facility) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Agents shall in all cases be fully
protected in acting, or in refraining from acting, under the applicable Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders or the Majority Facility Lenders in
respect of any Facility), and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Lenders and all future
holders of the Loans.

9.5 Notice of Default. Neither Agent shall be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default unless such Agent has
received written notice from a Lender, Holdings or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” In the event that an Agent receives such a
notice, such Agent shall give notice thereof to the Lenders. The Agents shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders or the Majority Facility Lenders in respect of any
Facility); provided that unless and until such Agent shall have received such
directions, such Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any Affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, Property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under the applicable
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, Property, financial and other condition
and creditworthiness of the Loan Parties and their Affiliates. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Agents hereunder, the Agents shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, Property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of either Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates.

9.7 Indemnification. The Lenders agree to indemnify each Agent and any Issuing
Lender in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section 9.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Aggregate
Exposure Percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against such Agent or any Issuing Lender in any way relating to
or arising out of, the Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent or any Issuing Lender under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s or any Issuing Lender’s gross negligence or willful
misconduct. The agreements in this Section 9.7 shall survive the payment of the
Loans and all other amounts payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
the applicable Loan Documents as any Lender and may exercise the same as though
it were not an Agent, and the terms “Lender” and “Lenders” shall include each
Agent in its individual capacity.

9.9 Successor Agents.

(a) Any Agent may resign upon 30 days’ notice to the Lenders, the Borrower and
the other Agent effective upon appointment of a successor Agent. Upon receipt of
any such notice of resignation, the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 8.1(a) or Section 8.1(f) with respect
to the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
such retiring Agent, and the retiring Agent’s rights, powers and duties as Agent
shall be terminated, without any other or further act or deed on the part of
such retiring Agent or any of the parties to this Agreement or any holders of
the Loans. If no successor Agent shall have been so appointed by the Required
Lenders with such consent of the Borrower and shall have accepted such
appointment within 30 days after the retiring Agent’s giving of notice of
resignation, then the retiring Agent may, on behalf of the Lenders and with the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed), appoint a successor Agent, that shall be a bank that has an office in
New York, New York with a combined capital and surplus of at least $500,000,000.
After any retiring Agent’s resignation as Agent, the provisions of this
Section 9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement and the other Loan
Documents.

(b) If at any time either the Borrower or the Required Lenders determine that
any Person serving as an Agent is a Defaulting Lender, the Borrower by notice to
the Lenders and such Person or the Required Lenders by notice to the Borrower
and such Person may remove such Person as an Agent. If such Person is removed as
an Agent, the Required Lenders shall appoint from among the Lenders a successor
agent for the Lenders, which successor agent shall (unless an Event of Default
under Section 8.1(a) or Section 8.1(f) with respect to the Borrower shall have
occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of such retiring
Agent, and the retiring Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such
retiring Agent or any of the parties to this Agreement or any holders of the
Loans. Such removal will, to the fullest extent permitted by applicable law, be
effective on the date a replacement Agent is appointed.

9.10 Authorization to Release Liens and Guarantees. The Agents are hereby
irrevocably authorized by each of the Lenders to effect any release or
subordination of Liens or Guarantee Obligations contemplated by Section 10.15.

9.11 Joint Bookrunners and Documentation Agent. None of the Joint Bookrunners or
the Documentation Agent shall have any duties or responsibilities hereunder in
their respective capacities as such.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. (a) Subject to Section 2.25, neither this
Agreement, any other Loan Document, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this Section 10.1. The Required Lenders and each Loan Party party to the
relevant Loan Document may, or, with the written consent of the Required
Lenders, the Agents and each Loan Party party to the relevant Loan Document may,
from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights or obligations of the Agents, the Swingline Lender, the
Issuing Lenders, the Lenders or of the Loan Parties or their Subsidiaries
hereunder or thereunder or (b) waive, on such terms and conditions as the
Required Lenders or the Agents may specify in such instrument, any of the
requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive or reduce
the principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date or reduce the amount of any amortization payment in
respect of any Term Loan, reduce the stated rate of any interest, fee or premium
payable hereunder (except (A) in connection with the waiver of applicability of
any post-default increase in interest rates (which waiver shall be effective
with the consent of the Required Lenders) and (B) that any amendment or
modification of defined terms used in the financial ratios in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Commitment, in
each case without the written consent of each Lender directly and adversely
affected thereby; (ii) amend, modify or waive any provision of paragraph (a) of
this Section 10.1 without the written consent of all Lenders; (iii) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Guarantors from
their obligations under the Guarantee and Collateral Agreement, in each case
without the written consent of all Lenders (other than to the extent permitted
by Section 7.4); (iv) amend, modify or waive any provision of paragraph (a) or
(c) of Section 2.18 without the written consent of all Lenders adversely
affected thereby; (v) amend, modify or waive any provision of paragraph (b) of
Section 2.18 without the written consent of the Majority Facility Lenders in
respect of each Facility adversely affected thereby; (vi) reduce the percentage
specified in the definition of Majority Facility Lenders with respect to any
Facility without the written consent of all Lenders under such Facility;
(vii) amend, modify or waive any provision of Section 9 without the written
consent of the Agents; (viii) amend, modify or waive any provision of
Section 2.6 or 2.7 with respect to Swingline Loans without the written consent
of the Swingline Lender; (ix) amend, modify or waive any provision of Section 3
without the written consent of the Issuing Lenders; or (x) amend the definition
of “Change of Control” or amend, modify or waive the provisions of
Section 8.1(j) without the written consent of Lenders holding more than 66-2/3%
of the sum of (x) the aggregate unpaid principal amount of the Term Loans then
outstanding and (y) the Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the Revolving Extensions of Credit
then outstanding. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Agents and all future holders of the
Loans. In the case of any waiver, the Loan Parties, the Lenders and the Agents
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing unless limited by the terms of such waiver; but
no such waiver shall extend to any subsequent or other Default or Event of
Default, or impair any right consequent thereon.

(b) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Agents, Holdings
and the Borrower (a) to add one or more additional credit facilities to this
Agreement (it being understood that no Lender shall have any obligation to
provide or to commit to provide all or any portion of any such additional credit
facility) and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans and Revolving Extensions of Credit and the accrued interest and fees in
respect thereof and (b) to include appropriately, after the effectiveness of any
such amendment (or amendment and restatement), the Lenders holding such credit
facilities in any determination of the Required Lenders and Majority Facility
Lenders, as applicable.

(c) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Agents, Holdings, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans of any Tranche (“Refinanced Term
Loans”) with a replacement term loan tranche hereunder (“Replacement Term
Loans”); provided that (i) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loans (plus accrued interest, fees, discounts, premiums and expenses),
(ii) the Applicable Margin for such Replacement Term Loans shall not be higher
than the Applicable Margin for such Refinanced Term Loans, (iii) the weighted
average life to maturity of such Replacement Term Loans shall not be shorter
than the weighted average life to maturity of such Refinanced Term Loans at the
time of such refinancing and (iv) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.

(d) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Agents, Holdings, the Borrower and the Lenders
providing the relevant Replacement Revolving Commitments (as defined below) to
permit the refinancing of all outstanding Revolving Commitments of any Tranche
(“Refinanced Revolving Commitments”) with a replacement revolving tranche
hereunder (“Replacement Revolving Commitments”); provided that (i) the aggregate
amount of such Replacement Revolving Commitments shall not exceed the aggregate
amount of such Refinanced Revolving Commitments, (ii) the maturity date or
commitment termination date of such Replacement Revolving Commitments shall not
be earlier than the maturity date or commitment termination date of such
Refinanced Revolving Commitments at the time of such refinancing and (iii) all
other terms applicable to such Replacement Revolving Commitments shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Revolving Commitments than, those applicable to such Refinanced
Revolving Commitments, except to the extent necessary to provide for covenants
and other terms applicable to any period after the final maturity of the Term
Loans in effect immediately prior to such refinancing. Any New Revolving Loans
and Replacement Revolving Commitments that have the same terms shall constitute
a single Tranche hereunder, and for the avoidance of doubt the Borrower may
refinance Refinanced Revolving Commitments with Replacement Revolving
Commitments concurrently with the establishment of New Revolving Loans
hereunder.

(e) In addition, notwithstanding anything to the contrary herein:

(i) The Borrower may, by written notice to the Administrative Agent from time to
time, make one or more offers (each, a “Loan Modification Offer”) to all of the
Revolving Lenders or Tranche B Term Lenders, as applicable, to make one or more
amendments or modifications to (A) allow the maturity and scheduled amortization
of the Loans and/or Commitments of the Accepting Lenders (as defined below) to
be extended and (B) increase the Applicable Margins and/or Applicable Commitment
Fee Rate payable with respect to the Loans and Commitments of the Accepting
Lenders (“Permitted Amendments”) pursuant to procedures reasonably specified by
the Administrative Agent and reasonably acceptable to the Borrower. Such notice
shall set forth (i) the terms and conditions of the requested Permitted
Amendment and (ii) the date on which such Permitted Amendment is requested to
become effective. Permitted Amendments shall become effective only with respect
to the Loans and/or Commitments of the Lenders that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and/or
Commitments as to which such Lender’s acceptance has been made. The Borrower,
each Loan Party and each Accepting Lender shall execute and deliver to the
Administrative Agent an agreement containing the terms of the Permitted
Amendments (a “Loan Modification Agreement”) and such other documentation as the
Administrative Agent shall reasonably specify to evidence the acceptance of the
Permitted Amendments and the terms and conditions thereof. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each Loan
Modification Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Loan Modification Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Loans and Commitments of the Accepting Lenders as to which such
Lenders’ acceptance has been made.

(ii) Any amendment or waiver of any provision of this Agreement or any other
Loan Document, or consent to any departure by any Loan Party therefrom, that by
its express terms amends or modifies the rights or duties under this Agreement
or such other Loan Document of Lenders under a particular Facility (but not
Lenders under any other Facility) and that would require Required Lender
approval under Section 10.1 may be effected by an agreement or agreements in
writing signed by the Company or the applicable Loan Party, as the case may be,
and the Majority Facility Lenders under each affected Facility as if all such
affected Lenders under the applicable Facility were the only Lenders hereunder
at the time.

(f) Furthermore, notwithstanding the foregoing, if following the Closing Date,
the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature, in
each case, in any provision of this Agreement or any other Loan Document, then
the Administrative Agent and the Borrower shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to this Agreement or any other Loan Document if
the same is not objected to in writing by the Required Lenders within five
Business Days following receipt of notice thereof; it being understood that
posting such amendment electronically on IntraLinks/IntraAgency or another
relevant website with notice of such posting by the Administrative Agent to the
Required Lenders shall be deemed adequate receipt of notice of such amendment.

(g) Furthermore, notwithstanding the foregoing, this Agreement may be amended,
supplemented or otherwise modified in accordance with Section 10.16.

10.2 Notices. (a) All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of Holdings, the Borrower, the Agents, and as
set forth in an administrative questionnaire delivered to the Administrative
Agent in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

      Holdings:  
Booz Allen Hamilton Investor Corporation
c/o Booz Allen Hamilton Inc.
8283 Greensboro Drive
McLean VA 22102
Attention: Sam Strickland
Telecopy: (703) 902-3011
Telephone: (703) 902-4700
in each case with a copy to:
   
The Carlyle Group
1001 Pennsylvania Avenue, NW
Washington, DC 20004
Attention: Ian Fujiyama
Telecopy: (202) 347-9250
Telephone: (202) 729-5426
With a copy to:  
Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attention: Jeffrey E. Ross
Telecopy: (212) 521-7643
Telephone: (212) 909-6643
The Borrower:  
Booz Allen Hamilton Inc.
8283 Greensboro Drive
McLean VA 22102
Attention: Sam Strickland
Telecopy: (703) 902-3011
Telephone: (703) 902-4700
in each case with a copy to:
   
The Carlyle Group
1001 Pennsylvania Avenue, NW
Washington, DC 20004
Attention: Ian Fujiyama
Telecopy: (202) 347-9250
Telephone: (202) 729-5426
With a copy to:  
Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attention: Jeffrey E. Ross
Telecopy: (212) 521-7643
Telephone: (212) 909-6643
Agents:  
Credit Suisse AG
One Madison Avenue, New York, NY 10010
Attention: Agency Manager
Telecopy: (212) 322-2291
Email: agency.loanops@credit-suisse.com
With a copy to:  
Cravath Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019
Attention: Michael Goldman
Email: mgoldman@cravath.com

provided that any notice, request or demand to or upon the Agents, the Lenders,
Holdings or the Borrower shall not be effective until received.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Agents, Holdings or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses; Indemnification. Except with respect to Taxes which
are addressed in Section 2.20, the Borrower agrees (a) to pay or reimburse each
Agent for all of its reasonable and documented out-of-pocket costs and expenses
incurred in connection with the syndication of the Facilities (other than fees
payable to syndicate members) and the development, preparation, execution and
delivery of this Agreement and the other Loan Documents and any other documents
prepared in connection herewith or therewith and any amendment, supplement or
modification thereto, and, as to the Agents only, the administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable fees and disbursements and other charges of a single firm of counsel
to the Agents (plus one firm of special regulatory counsel and one firm of local
counsel per material jurisdiction as may reasonably be necessary in connection
with collateral matters) in connection with all of the foregoing, (b) to pay or
reimburse each Lender and each Agent for all their reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights under this Agreement, the other Loan Documents and any such other
documents, including, without limitation, the documented fees and disbursements
of a single firm of counsel and, if necessary, a single firm of special
regulatory counsel and a single firm of local counsel per material jurisdiction
as may reasonably be necessary, for the Agents and the Lenders, taken as a
whole, and (c) to pay, indemnify or reimburse each Lender, each Agent, each
Issuing Lender, each Lead Arranger, each Joint Bookrunner and their respective
Affiliates, and their respective partners that are natural persons, members that
are natural persons, officers, directors, employees, trustees, advisors, agents
and controlling Persons (each, an “Indemnitee”) for, and hold each Indemnitee
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, costs, expenses or disbursements arising out of any actions,
judgments or suits of any kind or nature whatsoever, arising out of or in
connection with any claim, action or proceeding relating to or otherwise with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement, the other Loan Documents and any such other documents,
including, without limitation, any of the foregoing relating to the use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of the Borrower, any
of its Subsidiaries or any of the Properties and the fees and disbursements and
other charges of legal counsel in connection with claims, actions or proceedings
by any Indemnitee against Holdings or the Borrower hereunder (all the foregoing
in this clause (c), collectively, the “Indemnified Liabilities”); provided that,
neither Holdings nor the Borrower shall have any obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a court of competent jurisdiction (or
settlement tantamount thereto) to have resulted from (i) the gross negligence,
bad faith, willful misconduct or material breach of the Loan Documents of such
Indemnitee or its Related Persons, (ii) a material breach of the Loan Documents
by such Indemnitee or its Related Persons or (iii) disputes solely among
Indemnitees or their Related Persons (it being understood that this clause
(iii) shall not apply to the indemnification of an Agent or Lead Arranger in a
suit involving an Agent or Lead Arranger in its capacity as such). For purposes
hereof, a “Related Person” of an Indemnitee means (i) if the Indemnitee is any
Agent or any of its Affiliates or their respective partners that are natural
persons, members that are natural persons, officers, directors, employees,
agents and controlling Persons, any of such Agent and its Affiliates and their
respective officers, directors, employees, agents and controlling Persons, and
(ii) if the Indemnitee is any Lender or any of its Affiliates or their
respective partners that are natural persons, members that are natural persons,
officers, directors, employees, agents and controlling Persons, any of such
Lender and its Affiliates and their respective officers, directors, employees,
agents and controlling Persons. All amounts due under this Section 10.5 shall be
payable promptly after receipt of a reasonably detailed invoice therefor.
Statements payable by the Borrower pursuant to this Section 10.5 shall be
submitted to the Borrower at the address thereof set forth in Section 10.2, or
to such other Person or address as may be hereafter designated by the Borrower
in a written notice to the Administrative Agent. The agreements in this
Section 10.5 shall survive repayment of the Obligations.

10.6 Successors and Assigns; Participations and Assignments. (a)  The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of any Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) subject to Section 2.24, no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.6.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may, in compliance with applicable law, assign (other than to any
Disqualified Institution or a natural person) to one or more assignees (each, an
“Assignee”), all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment of (x) Term Loans to a Lender, an Affiliate of a Lender, an
Approved Fund (as defined below), and (y) Revolving Loans to a Revolving Lender
(other than a Defaulting Lender), or, in each case if an Event of Default under
Section 8.1(a) or 8.1(f) has occurred and is continuing, any other Person and
provided further, that a consent under this clause (A) shall be deemed given if
the Borrower shall not have objected in writing to a proposed assignment within
ten Business Days after receipt by it of a written notice thereof from the
Administrative Agent; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or; and

(C) in the case of an assignment under the Revolving Facility, each Issuing
Lender and the Swingline Lender.

(ii) Subject to Section 2.24, assignments shall be subject to the following
additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of (I) the date the Assignment and Assumption with respect to
such assignment is delivered to the Administrative Agent or (II) if earlier, the
“trade date” (if any) specified in such Assignment and Assumption) shall not be
less than (x) $5,000,000, in the case of the Revolving Facility or
(y) $1,000,000, in the case of the Tranche A Term Facility or the Tranche B Term
Facility, unless the Borrower and the Administrative Agent otherwise consent;
provided that (1) no such consent of the Borrower shall be required if an Event
of Default under Section 8.1(a) or 8.1(f) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent and the Borrower (or, at the
Borrower’s request, manually) together with a processing and recordation fee of
$3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent); provided that only one such fee shall be payable in the
case of contemporaneous assignments to or by two or more related Approved Funds;
and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire and all applicable tax
forms.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) (i) an entity or an Affiliate of an entity that administers or
manages a Lender or (ii) an entity or an Affiliate of an entity that is the
investment advisor to a Lender. Notwithstanding the foregoing, no Lender shall
be permitted to make assignments under this Agreement to any Disqualified
Institutions.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be subject to the obligations under and
entitled to the benefits of Sections 2.19, 2.20, 2.21, 10.5 and 10.14). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section 10.6 (and will be
required to comply therewith).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). Holdings, the Borrower, the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement (and the entries in the
Register shall be conclusive absent demonstrable error for such purposes),
notwithstanding notice to the contrary. The Register shall be available for
inspection by Holdings, the Borrower, the Issuing Lenders, the Swingline Lender
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder) and all
applicable tax forms, the processing and recordation fee referred to in
paragraph (b) of this Section 10.6 and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and promptly record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) (i) Any Lender may, without the consent of any Person, in compliance with
applicable law, sell participations (other than to any Disqualified Institution)
to one or more banks or other entities (a “Participant”), in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Lenders, the Swingline Lender and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly and adversely affected thereby pursuant to
the proviso to the second sentence of Section 10.1 and (2) directly affects such
Participant. Subject to paragraph (c)(ii) of this Section 10.6, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.19,
2.20 and 2.21 (if such Participant agrees to have related obligations
thereunder) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 10.6.
Notwithstanding the foregoing, no Lender shall be permitted to sell
participations under this Agreement to any Disqualified Institutions.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.19 or 2.20 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent to such greater amounts. No Participant shall be entitled to the
benefits of Section 2.20 unless such Participant complies with Section 2.20(d)
or (e), as (and to the extent) applicable, as if such Participant were a Lender.

(iii) Each Lender that sells a participation, acting solely for U.S. federal
income tax purposes as a non-fiduciary agent of the Borrower, shall maintain at
one of its offices a register on which it enters the name and addresses of each
Participant, and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under this Agreement) except to the extent that the relevant
parties, acting reasonably and in good faith, determine that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. Unless otherwise required by the Internal Revenue Service,
any disclosure required by the foregoing sentence shall be made by the relevant
Lender directly and solely to the Internal Revenue Service. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement,
notwithstanding any notice to the contrary.

(d) Any Lender may, without the consent of or notice to the Administrative Agent
or the Borrower, at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section 10.6 shall not apply to any such pledge or assignment of
a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring the same (in the case of an
assignment, following surrender by the assigning Lender of all Notes
representing its assigned interests).

(f) The Borrower may prohibit any assignment if it would require the Borrower to
make any filing with any Governmental Authority or qualify any Loan or Note
under the laws of any jurisdiction and the Borrower shall be entitled to request
and receive such information and assurances as it may reasonably request from
any Lender or any Assignee to determine whether any such filing or qualification
is required or whether any assignment is otherwise in accordance with applicable
law.

(g) Notwithstanding anything to the contrary contained herein none of Holdings,
the Borrower or any of its Subsidiaries may acquire by assignment, participation
or otherwise any right to or interest in any of the Commitments or Loans
hereunder (and any such attempted acquisition shall be null and void).

(h) Notwithstanding anything to the contrary contained herein, the replacement
of any Lender pursuant to Section 2.24 shall be deemed an assignment pursuant to
Section 10.6(b) and shall be valid and in full force and effect for all purposes
under this Agreement.

10.7 Adjustments; Set-off. (a)  Except to the extent that this Agreement
provides for payments to be allocated to a particular Lender or to the Lenders
under a particular Facility, if any Lender (a “Benefited Lender”) shall at any
time receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by setoff, pursuant to events or proceedings of the nature referred to in
Section 8.1(f), or otherwise) in a greater proportion than any such payment to
or collateral received by any other Lender, if any, in respect of such other
Lender’s Obligations, such Benefited Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Obligations, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) after
the expiration of any cure or grace periods, to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final but excluding trust accounts), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any Affiliate, branch or agency thereof to or
for the credit or the account of the Borrower. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic (i.e., “pdf”) transmission shall be effective as
delivery of a manually executed counterpart hereof. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the Agents and the Lenders with
respect to the subject matter hereof and thereof.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION
WOULD BE REQUIRED THEREBY.

10.12 Submission to Jurisdiction; Waivers. Each of Holdings and the Borrower
hereby irrevocably and unconditionally:

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 10.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 10.12 any special, exemplary, punitive or consequential damages.

10.13 Acknowledgments. Each of Holdings and the Borrower hereby acknowledges
that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Agents nor any Lender has any fiduciary relationship with or
duty to either of Holdings or the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Agents and Lenders, on the one hand, and Holdings and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.

10.14 Confidentiality. The Agents and the Lenders agree to treat any and all
information, regardless of the medium or form of communication, that is
disclosed, provided or furnished, directly or indirectly, by or on behalf of
Holdings or any of its Affiliates in connection with this Agreement or the
transactions contemplated hereby, whether furnished before or after the Closing
Date (“Confidential Information”), as strictly confidential and not to use
Confidential Information for any purpose other than evaluating the Merger
Transactions and negotiating, making available, syndicating and administering
this Agreement (the “Agreed Purposes”). Without limiting the foregoing, each
Agent and each Lender agrees to treat any and all Confidential Information with
adequate means to preserve its confidentiality, and each Agent and each Lender
agrees not to disclose Confidential Information, at any time, in any manner
whatsoever, directly or indirectly, to any other Person whomsoever, except
(1) to its partners that are natural persons, members that are natural persons,
directors, officers, employees, counsel, advisors, trustees, Affiliates and
other representatives (collectively, the “Representatives”), to the extent
necessary to permit such Representatives to assist in connection with the Agreed
Purposes (it being understood that the Representatives to whom such disclosure
is made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential),
(2) to any pledgee referred to in Section 10.6(d) and prospective Lenders and
participants in connection with the syndication (including secondary trading) of
the Facilities and Commitments and Loans hereunder, in each case who are
informed of the confidential nature of the information and agree to observe and
be bound by standard confidentiality terms, (3) to any party or prospective
party (or their advisors) to any swap, derivative or similar transaction under
which payments are made by reference to the Borrower and the Obligations, this
Agreement or payments hereunder, in each case who are informed of the
confidential nature of the information and agree to observe and be bound by
standard confidentiality terms, (4) upon the request or demand of any
Governmental Authority having or purporting to have jurisdiction over it, (5) in
response to any order of any Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (6) to the extent reasonably
required or necessary, in connection with any litigation or similar proceeding
relating to the Facilities, (7) information that has been publicly disclosed
other than in breach of this Section 10.14, (8) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender or in
connection with examinations or audits of such Lender or (9) to the extent
reasonably required or necessary, in connection with the exercise of any remedy
under the Loan Documents. Each Agent and each Lender acknowledges that
(i) Confidential Information includes information that is not otherwise publicly
available and that such non-public information may constitute confidential
business information which is proprietary to the Borrower and (ii) the Borrower
has advised the Agents and the Lenders that it is relying on the Confidential
Information for its success and would not disclose the Confidential Information
to the Agents and the Lenders without the confidentiality provisions of this
Agreement. All information, including requests for waivers and amendments,
furnished by the Borrower or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities.
Accordingly, each Lender represents to the Borrower and the Administrative Agent
that it has identified in its administrative questionnaire a credit contact who
may receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law, including Federal
and state securities laws. Notwithstanding any other provision of this
Agreement, any other Loan Document or any Assignment and Assumption, the
provisions of this Section 10.14 shall survive with respect to each Agent and
Lender until the second anniversary of such Agent or Lender ceasing to be an
Agent or a Lender, respectively.

10.15 Release of Collateral and Guarantee Obligations; Subordination of Liens.
(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any Disposition
of Property permitted by the Loan Documents, the Collateral Agent shall (without
notice to, or vote or consent of, any Lender, or any Affiliate of any Lender
that is a party to any Specified Hedge Agreement, any Specified Foreign Currency
L/C Agreement or Cash Management Obligations or contingent or indemnification
obligations not then due) execute and deliver all releases reasonably necessary
or desirable to evidence the release of Liens created in any Collateral being
Disposed of in such Disposition and to provide notices of the termination of the
assignment of any Property for which an assignment had been made pursuant to any
of the Loan Documents which is being Disposed of in such Disposition, and to
release any Guarantee Obligations under any Loan Document of any Person being
Disposed of in such Disposition, to the extent necessary to permit consummation
of such Disposition in accordance with the Loan Documents. Any representation,
warranty or covenant contained in any Loan Document relating to any such
Property so Disposed of (other than Property Disposed of to the Borrower or any
of its Restricted Subsidiaries) shall no longer be deemed to be repeated once
such Property is so Disposed of.

(b) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than (x) obligations in respect of any
Specified Hedge Agreement, any Specified Foreign Currency L/C Agreement or Cash
Management Obligations and (y) any contingent or indemnification obligations not
then due) have been paid in full, all Commitments have terminated or expired and
no Letter of Credit shall be outstanding that is not cash collateralized or
backstopped, upon the request of Holdings or the Borrower, the Collateral Agent
shall (without notice to, or vote or consent of, any Lender, or any Affiliate of
any Lender that is a party to any Specified Hedge Agreement, any Specified
Foreign Currency L/C Agreement or documentation in respect of Cash Management
Obligations) take such actions as shall be required to release its security
interest in all Collateral, and to release all Guarantee Obligations under any
Loan Document, whether or not on the date of such release there may be
outstanding Obligations in respect of Specified Hedge Agreements, Specified
Foreign Currency L/C Agreements or Cash Management Obligations or contingent or
indemnification obligations not then due. Any such release of Guarantee
Obligations shall be deemed subject to the provision that such Guarantee
Obligations shall be reinstated if after such release any portion of any payment
in respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its Property, or otherwise, all as though such payment had not been
made.

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of Holdings or the Borrower in connection with any
Liens permitted by the Loan Documents, the Collateral Agent shall (without
notice to, or vote or consent of, any Lender) take such actions as shall be
required to subordinate the Lien on any Collateral to any Lien permitted under
Section 7.3.

10.16 Accounting Changes. In the event that any Accounting Change (as defined
below) shall occur and such change results in a change in the method of
calculation of financial ratios, standards or terms in this Agreement, then
following notice either from the Borrower to the Administrative Agent or from
the Administrative Agent to the Borrower (which the Administrative Agent shall
give at the request of the Required Lenders), the Borrower and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. If any such notices are given then,
regardless of whether such notice is given prior to or following such Accounting
Change, until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders and
have become effective, all financial ratios, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred. Any amendment contemplated by the prior sentence shall
become effective upon the consent of the Required Lenders, it being understood
that a Lender shall be deemed to have consented to and executed such amendment
if such Lender has not objected in writing within five Business Days following
receipt of notice of execution of the applicable amendment by the Borrower and
the Administrative Agent. It being understood, that the posting of an amendment
referred to in the preceding sentence electronically on IntraLinks/IntraAgency
or another relevant website with notice of such posting by the Administrative
Agent to the Required Lenders shall be deemed adequate receipt of notice of such
amendment. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC, in each case, occurring
after the Amendment and Restatement Effective Date, including any change to IFRS
contemplated by the definition of “GAAP.”

10.17 WAIVERS OF JURY TRIAL. EACH OF HOLDINGS, THE BORROWER, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

10.18 USA PATRIOT ACT. Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Publ. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of such Loan Parties and other
information that will allow such Lender to identify the Loan Parties in
accordance with the Act.

10.19 Effect of Certain Inaccuracies. In the event that any financial statement
delivered pursuant to Section 6.1(a) or (b) or any Compliance Certificate
delivered pursuant to Section 6.2(b) is inaccurate, and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin or
Applicable Commitment Fee Rate for any period (an “Applicable Period”) than the
Applicable Margin or Applicable Commitment Fee Rate for such Applicable Period,
then (i) promptly following the correction of such financial statement by the
Borrower, the Borrower shall deliver to the Administrative Agent a corrected
financial statement and a corrected Compliance Certificate for such Applicable
Period, (ii) the Applicable Margin and Applicable Commitment Fee Rate for the
Test Period preceding the delivery of such corrected financial statement and
Compliance Certificate shall be determined based on the corrected Compliance
Certificate for such Applicable Period and (iii) the Borrower shall promptly pay
to the Administrative Agent the accrued additional interest or commitment fees
owing as a result of such increased Applicable Margin or Applicable Commitment
Fee Rate for such Test Period. This Section 10.19 shall not limit the rights of
the Administrative Agent or the Lenders hereunder, including under Section 8.1.

10.20 Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts that are treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) that may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section 10.20 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

